UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (60.5%) 1 Consumer Discretionary (6.8%) McDonald's Corp. 482,726 35,968 Walt Disney Co. 834,409 27,627 * Amazon.com Inc. 159,960 25,123 Home Depot Inc. 759,501 24,061 Comcast Corp. Class A 1,121,900 20,284 Target Corp. 313,870 16,773 * DIRECTV Class A 397,955 16,567 * Ford Motor Co. 1,331,672 16,300 Time Warner Inc. 511,407 15,675 Lowe's Cos. Inc. 647,559 14,434 NIKE Inc. Class B 168,705 13,520 News Corp. Class A 1,014,495 13,249 Yum! Brands Inc. 209,916 9,669 Johnson Controls Inc. 302,145 9,215 Viacom Inc. Class B 249,278 9,021 Time Warner Cable Inc. 159,215 8,596 Starbucks Corp. 334,708 8,562 TJX Cos. Inc. 183,261 8,179 Carnival Corp. 208,422 7,964 * priceline.com Inc. 20,482 7,135 * Kohl's Corp. 131,015 6,902 Staples Inc. 327,054 6,842 Best Buy Co. Inc. 161,490 6,594 Coach Inc. 137,369 5,901 Omnicom Group Inc. 138,254 5,458 * Las Vegas Sands Corp. 147,900 5,154 * Bed Bath & Beyond Inc. 118,284 5,135 McGraw-Hill Cos. Inc. 141,383 4,674 Marriott International Inc. Class A 129,531 4,641 CBS Corp. Class B 282,942 4,487 Starwood Hotels & Resorts Worldwide Inc. 85,366 4,486 Macy's Inc. 189,151 4,368 Stanley Black & Decker Inc. 68,526 4,199 Gap Inc. 210,390 3,922 Mattel Inc. 164,615 3,862 * Liberty Media Corp. - Interactive 255,529 3,503 Fortune Brands Inc. 68,241 3,360 Limited Brands Inc. 124,154 3,325 * O'Reilly Automotive Inc. 61,855 3,291 Virgin Media Inc. 141,985 3,269 * NetFlix Inc. 20,038 3,249 VF Corp. 39,685 3,215 Genuine Parts Co. 71,474 3,187 * Apollo Group Inc. Class A 61,203 3,143 Wynn Resorts Ltd. 36,054 3,128 Harley-Davidson Inc. 106,306 3,023 Ross Stores Inc. 54,815 2,994 Cablevision Systems Corp. Class A 113,201 2,965 * AutoZone Inc. 12,805 2,931 Nordstrom Inc. 78,458 2,919 * Dollar Tree Inc. 59,639 2,908 * CarMax Inc. 100,837 2,809 * BorgWarner Inc. 52,932 2,785 Activision Blizzard Inc. 252,114 2,728 Whirlpool Corp. 33,631 2,723 Tiffany & Co. 57,243 2,690 * Discovery Communications Inc. Class A 61,096 2,661 Expedia Inc. 93,114 2,627 Hasbro Inc. 58,953 2,624 JC Penney Co. Inc. 95,987 2,609 Polo Ralph Lauren Corp. Class A 28,748 2,583 Darden Restaurants Inc. 60,025 2,568 Family Dollar Stores Inc. 57,797 2,552 Autoliv Inc. 38,634 2,524 Comcast Corp. Class A Special Shares 148,093 2,519 * Discovery Communications Inc. 64,096 2,448 * Chipotle Mexican Grill Inc. Class A 14,091 2,424 Advance Auto Parts Inc. 39,385 2,311 Newell Rubbermaid Inc. 125,725 2,239 Wyndham Worldwide Corp. 81,186 2,230 * Interpublic Group of Cos. Inc. 220,866 2,215 * Sirius XM Radio Inc. 1,762,626 2,115 * Royal Caribbean Cruises Ltd. 63,459 2,001 PetSmart Inc. 56,103 1,964 Scripps Networks Interactive Inc. Class A 41,058 1,954 * Liberty Media Corp. - Capital 37,361 1,945 International Game Technology 133,998 1,936 * Urban Outfitters Inc. 60,900 1,915 H&R Block Inc. 147,502 1,910 * Liberty Global Inc. Class A 59,002 1,818 DISH Network Corp. Class A 94,559 1,812 * TRW Automotive Holdings Corp. 43,016 1,788 * NVR Inc. 2,598 1,682 * Lear Corp. 21,026 1,660 ^ Garmin Ltd. 53,500 1,624 * Liberty Global Inc. 51,995 1,589 Phillips-Van Heusen Corp. 26,300 1,582 Abercrombie & Fitch Co. 39,863 1,567 Leggett & Platt Inc. 67,658 1,540 *,^ Sears Holdings Corp. 20,726 1,495 DR Horton Inc. 129,898 1,444 DeVry Inc. 29,118 1,433 * Liberty Media Corp. - Starz 21,911 1,422 * Mohawk Industries Inc. 26,267 1,400 Williams-Sonoma Inc. 44,017 1,395 * Pulte Group Inc. 154,936 1,357 * MGM Resorts International 119,345 1,346 American Eagle Outfitters Inc. 89,215 1,335 Tupperware Brands Corp. 28,940 1,324 * Fossil Inc. 24,604 1,323 Gannett Co. Inc. 107,344 1,313 Jarden Corp. 41,922 1,305 Tractor Supply Co. 32,698 1,297 * GameStop Corp. Class A 65,348 1,288 * LKQ Corp. 60,920 1,267 Gentex Corp. 63,095 1,231 * Signet Jewelers Ltd. 38,627 1,226 * Panera Bread Co. Class A 13,800 1,223 RadioShack Corp. 57,037 1,217 * Toll Brothers Inc. 63,626 1,210 * Big Lots Inc. 36,242 1,205 * Dick's Sporting Goods Inc. 41,326 1,159 * Dollar General Corp. 39,000 1,141 Sotheby's 30,624 1,128 * Hanesbrands Inc. 43,407 1,123 * Goodyear Tire & Rubber Co. 103,957 1,118 ^ Strayer Education Inc. 6,375 1,112 Guess? Inc. 27,255 1,107 * ITT Educational Services Inc. 15,423 1,084 Washington Post Co. Class B 2,694 1,076 * DreamWorks Animation SKG Inc. Class A 33,165 1,058 * Harman International Industries Inc. 31,426 1,050 Foot Locker Inc. 71,532 1,039 Burger King Holdings Inc. 43,519 1,039 * Warnaco Group Inc. 19,900 1,018 * WMS Industries Inc. 26,475 1,008 Service Corp. International 116,859 1,007 * Tempur-Pedic International Inc. 31,736 984 * Aeropostale Inc. 42,125 979 *,^ Lululemon Athletica Inc. 20,767 929 * J Crew Group Inc. 27,422 922 Polaris Industries Inc. 14,090 917 * Penn National Gaming Inc. 30,751 911 Brinker International Inc. 47,100 888 * Deckers Outdoor Corp. 17,700 884 * Bally Technologies Inc. 24,935 871 Chico's FAS Inc. 81,501 857 * Lamar Advertising Co. Class A 26,424 841 Lennar Corp. Class A 53,960 830 John Wiley & Sons Inc. Class A 20,098 821 * Career Education Corp. 38,133 819 * Dana Holding Corp. 63,600 784 * Tenneco Inc. 26,960 781 Jones Apparel Group Inc. 39,540 777 * Valassis Communications Inc. 22,558 765 * Hyatt Hotels Corp. Class A 19,658 735 * Under Armour Inc. Class A 16,282 733 * Carter's Inc. 26,888 708 Wendy's/Arby's Group Inc. Class A 154,936 702 * Cheesecake Factory Inc. 26,092 691 Rent-A-Center Inc. 30,570 684 * Dress Barn Inc. 28,725 682 * Life Time Fitness Inc. 17,283 682 *,^ AutoNation Inc. 29,060 676 Wolverine World Wide Inc. 22,675 658 Brunswick Corp. 40,808 621 Hillenbrand Inc. 28,713 618 * Live Nation Entertainment Inc. 62,139 614 * Madison Square Garden Inc. Class A 28,575 602 Aaron's Inc. 31,912 589 * Office Depot Inc. 127,147 585 * Coinstar Inc. 13,592 584 * Iconix Brand Group Inc. 32,768 573 Meredith Corp. 16,672 555 Cracker Barrel Old Country Store Inc. 10,923 554 * JOS A Bank Clothiers Inc. 12,937 551 CTC Media Inc. 25,124 551 * Childrens Place Retail Stores Inc. 11,300 551 * HSN Inc. 18,354 549 * Gymboree Corp. 13,200 548 * AnnTaylor Stores Corp. 27,028 547 Men's Wearhouse Inc. 22,992 547 * Jack in the Box Inc. 25,480 546 * Saks Inc. 63,387 545 Thor Industries Inc. 16,082 537 Dillard's Inc. Class A 22,395 529 * Capella Education Co. 6,820 529 * Jo-Ann Stores Inc. 11,835 527 * OfficeMax Inc. 39,557 518 * CROCS Inc. 39,800 518 Regal Entertainment Group Class A 39,450 518 * Eastman Kodak Co. 122,271 514 Matthews International Corp. Class A 14,314 506 Weight Watchers International Inc. 16,218 506 * Sally Beauty Holdings Inc. 45,155 506 Choice Hotels International Inc. 13,800 503 MDC Holdings Inc. 17,250 501 Regis Corp. 26,112 500 Cooper Tire & Rubber Co. 25,193 495 * Vail Resorts Inc. 13,100 492 PF Chang's China Bistro Inc. 10,400 480 * Collective Brands Inc. 29,750 480 * Gaylord Entertainment Co. 15,340 468 * Orient-Express Hotels Ltd. Class A 41,800 466 * New York Times Co. Class A 60,008 464 * 99 Cents Only Stores 24,129 456 Pool Corp. 22,678 455 * Steven Madden Ltd. 11,030 453 * Morningstar Inc. 9,864 440 * Timberland Co. Class A 21,668 429 National CineMedia Inc. 23,958 429 * Pier 1 Imports Inc. 52,084 427 Cinemark Holdings Inc. 26,100 420 KB Home 36,318 411 * Cabela's Inc. 21,400 406 Scholastic Corp. 13,940 388 * Skechers U.S.A. Inc. Class A 16,500 388 Bob Evans Farms Inc./DE 13,738 386 * DineEquity Inc. 8,451 380 * Buffalo Wild Wings Inc. 7,900 378 * CEC Entertainment Inc. 10,994 377 Arbitron Inc. 13,378 374 Ryland Group Inc. 20,249 363 * Texas Roadhouse Inc. Class A 25,800 363 * Hibbett Sports Inc. 14,418 360 * Ulta Salon Cosmetics & Fragrance Inc. 12,276 358 American Greetings Corp. Class A 18,644 347 ^ Buckle Inc. 12,925 343 Monro Muffler Brake Inc. 7,320 338 International Speedway Corp. Class A 13,555 331 * Genesco Inc. 10,945 327 * Pinnacle Entertainment Inc. 29,200 326 Finish Line Inc. Class A 22,894 318 * Scientific Games Corp. Class A 32,444 315 Columbia Sportswear Co. 5,384 315 * Modine Manufacturing Co. 23,638 307 ^ Barnes & Noble Inc. 18,693 303 * Blue Nile Inc. 6,807 303 * BJ's Restaurants Inc. 10,556 297 * Talbots Inc. 22,378 293 * Interval Leisure Group Inc. 21,501 290 Cato Corp. Class A 10,798 289 * Helen of Troy Ltd. 11,400 288 * Papa John's International Inc. 10,900 288 * Lions Gate Entertainment Corp. 39,083 287 *,^ Education Management Corp. 19,350 284 * Group 1 Automotive Inc. 9,451 282 * Corinthian Colleges Inc. 39,791 279 * American Public Education Inc. 8,500 279 * Liz Claiborne Inc. 45,629 277 * Quiksilver Inc. 69,640 272 * Domino's Pizza Inc. 20,200 267 * Ruby Tuesday Inc. 21,633 257 * Shuffle Master Inc. 30,413 256 * Penske Automotive Group Inc. 19,200 253 Stewart Enterprises Inc. Class A 46,900 253 * Knology Inc. 18,307 246 * DSW Inc. Class A 8,551 245 * Pre-Paid Legal Services Inc. 3,880 242 NutriSystem Inc. 12,590 242 * Maidenform Brands Inc. 8,300 239 * K12 Inc. 8,200 238 * Meritage Homes Corp. 12,000 235 Ethan Allen Interiors Inc. 13,359 233 * Standard Pacific Corp. 58,701 233 * Sonic Corp. 28,091 227 Harte-Hanks Inc. 19,399 226 * True Religion Apparel Inc. 10,581 226 Stage Stores Inc. 17,343 225 * California Pizza Kitchen Inc. 13,150 224 * Biglari Holdings Inc. 679 223 * Shutterfly Inc. 8,500 221 Universal Technical Institute Inc. 11,278 220 * Belo Corp. Class A 35,150 218 * Charming Shoppes Inc. 61,156 215 * Pacific Sunwear of California Inc. 41,048 215 Callaway Golf Co. 30,604 214 Brown Shoe Co. Inc. 18,675 214 * Fuel Systems Solutions Inc. 5,442 213 Fred's Inc. Class A 17,750 209 * Steiner Leisure Ltd. 5,485 209 PEP Boys-Manny Moe & Jack 19,740 209 * American Axle & Manufacturing Holdings Inc. 22,836 206 Lennar Corp. Class B 16,664 205 * Sinclair Broadcast Group Inc. Class A 28,900 203 * Boyd Gaming Corp. 27,756 201 * Citi Trends Inc. 8,300 201 * Exide Technologies 40,786 195 Churchill Downs Inc. 5,457 195 * Lumber Liquidators Holdings Inc. 7,900 194 National Presto Industries Inc. 1,820 194 * Federal-Mogul Corp. 10,238 194 Ameristar Casinos Inc. 10,854 189 * Coldwater Creek Inc. 35,018 185 * Volcom Inc. 9,414 180 * Rentrak Corp. 7,000 177 Christopher & Banks Corp. 22,302 176 * RC2 Corp. 8,400 176 Superior Industries International Inc. 10,179 176 * Drew Industries Inc. 8,382 175 * Jakks Pacific Inc. 9,761 172 * Peet's Coffee & Tea Inc. 4,934 169 Big 5 Sporting Goods Corp. 12,400 166 * hhgregg Inc. 6,600 163 Sturm Ruger & Co. Inc. 11,976 163 * Mediacom Communications Corp. Class A 24,580 162 * Vitamin Shoppe Inc. 5,912 162 HOT Topic Inc. 26,969 162 * G-III Apparel Group Ltd. 5,100 160 PetMed Express Inc. 9,100 159 World Wrestling Entertainment Inc. Class A 11,400 159 * La-Z-Boy Inc. 18,747 158 * Asbury Automotive Group Inc. 11,100 156 * Grand Canyon Education Inc. 7,100 156 * Clear Channel Outdoor Holdings Inc. Class A 13,394 153 *,^ Hovnanian Enterprises Inc. Class A 38,676 152 * Krispy Kreme Doughnuts Inc. 32,697 150 * K-Swiss Inc. Class A 11,600 148 * Unifi Inc. 32,770 148 * Amerigon Inc. 14,100 145 Oxford Industries Inc. 6,100 145 * Wet Seal Inc. Class A 42,175 143 * Stein Mart Inc. 16,189 143 * Ascent Media Corp. Class A 5,200 139 * Destination Maternity Corp. 4,134 136 * Landry's Restaurants Inc. 5,484 134 * Sonic Automotive Inc. Class A 13,599 134 * Universal Electronics Inc. 6,389 133 * Zumiez Inc. 6,256 132 * Winnebago Industries Inc. 12,342 129 * Select Comfort Corp. 18,937 128 * iRobot Corp. 6,845 127 * Warner Music Group Corp. 28,012 126 * America's Car-Mart Inc. 5,000 126 * Red Robin Gourmet Burgers Inc. 6,300 124 * Orbitz Worldwide Inc. 19,600 123 * Perry Ellis International Inc. 5,491 120 Marcus Corp. 10,100 120 * Dorman Products Inc. 3,754 116 Ambassadors Group Inc. 10,100 115 * Entercom Communications Corp. Class A 14,494 114 * McClatchy Co. Class A 28,497 112 * Rue21 Inc. 4,274 110 * Leapfrog Enterprises Inc. 19,980 110 Standard Motor Products Inc. 10,290 108 * Geeknet Inc. 52,405 104 * Retail Ventures Inc. 9,500 102 * Alloy Inc. 10,275 100 * West Marine Inc. 9,762 99 Speedway Motorsports Inc. 6,285 99 Blyth Inc. 2,331 96 * Beazer Homes USA Inc. 22,822 94 * AFC Enterprises Inc. 7,585 94 * Bridgepoint Education Inc. 6,069 94 * Cavco Industries Inc. 2,610 94 CPI Corp. 3,600 93 * Drugstore.Com Inc. 48,241 93 * Furniture Brands International Inc. 16,573 89 * Kirkland's Inc. 6,400 89 * EW Scripps Co. Class A 11,219 88 Haverty Furniture Cos. Inc. 7,948 87 * Core-Mark Holding Co. Inc. 2,800 87 * Lincoln Educational Services Corp. 5,959 86 * Movado Group Inc. 7,876 86 * Casual Male Retail Group Inc. 20,575 84 Gaiam Inc. Class A 12,241 82 * Denny's Corp. 26,312 82 * Stoneridge Inc. 7,700 81 Systemax Inc. 6,500 80 * CKX Inc. 16,273 80 * Journal Communications Inc. Class A 17,539 79 * Overstock.com Inc. 4,862 76 * Kenneth Cole Productions Inc. Class A 4,462 74 * Daily Journal Corp. 1,028 74 * Midas Inc. 9,448 72 Cherokee Inc. 3,938 72 Skyline Corp. 3,500 71 * ChinaCast Education Corp. 9,200 65 Spartan Motors Inc. 13,989 65 Mac-Gray Corp. 5,300 64 * Media General Inc. Class A 7,157 64 * Playboy Enterprises Inc. Class B 12,000 62 * Lee Enterprises Inc. 22,798 61 * Morgans Hotel Group Co. 8,300 61 Learning Tree International Inc. 5,981 61 * Famous Dave's Of America Inc. 6,350 60 * Tuesday Morning Corp. 12,473 60 * Arctic Cat Inc. 5,600 57 * Smith & Wesson Holding Corp. 15,460 55 * Audiovox Corp. Class A 7,998 55 Lithia Motors Inc. Class A 5,600 54 Bebe Stores Inc. 7,350 53 * M/I Homes Inc. 5,000 52 * Shoe Carnival Inc. 2,550 52 * O'Charleys Inc. 7,039 51 * Fisher Communications Inc. 2,860 50 * Lifetime Brands Inc. 3,200 48 * Reading International Inc. Class A 10,600 48 * Kid Brands Inc. 5,538 48 * AH Belo Corp. Class A 6,710 47 Weyco Group Inc. 1,942 47 * Monarch Casino & Resort Inc. 4,000 45 * Carriage Services Inc. Class A 8,900 45 * LIN TV Corp. Class A 9,878 44 * Cumulus Media Inc. Class A 15,330 43 * Strattec Security Corp. 1,725 43 * Nexstar Broadcasting Group Inc. Class A 8,317 43 * SuperMedia Inc. 3,986 42 * Saga Communications Inc. Class A 2,050 42 * Isle of Capri Casinos Inc. 5,797 42 * Morton's Restaurant Group Inc. 8,400 41 * 1-800-Flowers.com Inc. Class A 21,537 41 * MarineMax Inc. 5,700 40 Books-A-Million Inc. 6,500 39 * dELiA*s Inc. 20,058 38 * Steinway Musical Instruments Inc. 2,200 38 * Cambium Learning Group Inc. 11,800 38 * Entravision Communications Corp. Class A 18,529 37 * Brookfield Homes Corp. 4,479 37 * Luby's Inc. 7,600 37 * Fuqi International Inc. 5,600 36 * Borders Group Inc. 30,217 36 CSS Industries Inc. 2,010 35 * American Apparel Inc. 26,992 33 * Quantum Fuel Systems Technologies Worldwide Inc. 63,300 32 * Marine Products Corp. 5,136 32 PRIMEDIA Inc. 8,292 32 * Multimedia Games Inc. 8,500 31 * Zale Corp. 14,898 31 * Radio One Inc. Class A 14,000 31 * Sealy Corp. 12,647 31 * Cost Plus Inc. 7,100 29 * Benihana Inc. Class A 3,860 29 * Conn's Inc. 6,300 29 * Martha Stewart Living Omnimedia Class A 6,130 29 * Ruth's Hospitality Group Inc. 6,635 27 * Harris Interactive Inc. 27,000 25 * New York & Co. Inc. 9,500 24 * Bluegreen Corp. 8,500 24 * Build-A-Bear Workshop Inc. 3,900 24 Koss Corp. 4,202 23 * Carmike Cinemas Inc. 2,600 23 * Gray Television Inc. 11,200 23 * Valuevision Media Inc. Class A 11,940 22 * Beasley Broadcasting Group Inc. Class A 4,235 22 Dover Downs Gaming & Entertainment Inc. 6,583 22 * Bon-Ton Stores Inc. 2,200 22 * McCormick & Schmick's Seafood Restaurants Inc. 2,860 22 Emerson Radio Corp. 9,600 22 * MTR Gaming Group Inc. 12,037 22 * Navarre Corp. 8,214 21 * Bassett Furniture Industries Inc. 4,200 21 * Jamba Inc. 9,207 20 * Cache Inc. 3,950 20 * Stanley Furniture Co. Inc. 5,600 19 *,^ Deer Consumer Products Inc. 2,000 19 Hooker Furniture Corp. 1,600 19 * LodgeNet Interactive Corp. 6,600 18 * Cosi Inc. 21,135 18 * Great Wolf Resorts Inc. 8,318 16 * Premier Exhibitions Inc. 8,900 15 * Benihana Inc. Class A 1,930 15 * Nautilus Inc. 10,993 15 * Radio One Inc. 16,291 14 * Empire Resorts Inc. 12,697 14 * Wonder Auto Technology Inc. 1,621 14 * Heelys Inc. 5,550 13 * Trans World Entertainment Corp. 7,150 12 * Salem Communications Corp. Class A 3,960 12 * Jackson Hewitt Tax Service Inc. 12,400 11 * AC Moore Arts & Crafts Inc. 4,858 11 * Dover Motorsports Inc. 5,900 11 Flexsteel Industries 701 11 * Century Casinos Inc. 5,100 11 * Palm Harbor Homes Inc. 6,200 10 * Spanish Broadcasting System Inc. 11,100 10 * Vitacost.com Inc. 1,600 10 * Princeton Review Inc. 4,500 9 * Shiloh Industries Inc. 900 9 * Joe's Jeans Inc. 4,000 8 * Escalade Inc. 1,686 8 * Emmis Communications Corp. Class A 10,365 8 * Lakes Entertainment Inc. 4,613 8 * Rocky Brands Inc. 1,000 8 Collectors Universe 550 7 * Hollywood Media Corp. 6,000 7 * Outdoor Channel Holdings Inc. 1,100 6 News Corp. Class B 400 6 * Carrols Restaurant Group Inc. 844 4 * Nobel Learning Communities Inc. 609 4 * Atrinsic Inc. 8,417 4 * Culp Inc. 400 4 * Red Lion Hotels Corp. 500 4 * Dixie Group Inc. 1,011 3 * Town Sports International Holdings Inc. 1,000 3 * SPAR Group Inc. 300  * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 591  Consumer Staples (5.9%) Procter & Gamble Co. 1,291,946 77,478 Coca-Cola Co. 931,434 54,508 Wal-Mart Stores Inc. 915,292 48,986 PepsiCo Inc. 723,571 48,074 Philip Morris International Inc. 830,740 46,538 Kraft Foods Inc. 782,056 24,134 Altria Group Inc. 934,149 22,438 CVS Caremark Corp. 610,494 19,212 Colgate-Palmolive Co. 220,043 16,912 Walgreen Co. 439,149 14,711 Costco Wholesale Corp. 197,806 12,757 Kimberly-Clark Corp. 185,902 12,093 General Mills Inc. 297,936 10,887 Archer-Daniels-Midland Co. 288,808 9,219 Sysco Corp. 265,123 7,561 HJ Heinz Co. 142,126 6,733 Avon Products Inc. 192,606 6,185 Kellogg Co. 119,735 6,048 Kroger Co. 274,448 5,945 Lorillard Inc. 68,756 5,522 Mead Johnson Nutrition Co. 92,130 5,243 Reynolds American Inc. 78,798 4,680 ConAgra Foods Inc. 200,522 4,399 Clorox Co. 63,118 4,214 Coca-Cola Enterprises Inc. 135,150 4,190 Dr Pepper Snapple Group Inc. 110,652 3,930 Sara Lee Corp. 282,923 3,800 Safeway Inc. 174,126 3,685 Bunge Ltd. 61,335 3,629 Molson Coors Brewing Co. Class B 72,533 3,425 Hershey Co. 70,880 3,373 Estee Lauder Cos. Inc. Class A 51,966 3,286 Campbell Soup Co. 91,475 3,270 JM Smucker Co. 53,613 3,245 * Whole Foods Market Inc. 65,872 2,445 McCormick & Co. Inc. 54,217 2,279 Brown-Forman Corp. Class B 36,329 2,239 Tyson Foods Inc. Class A 131,505 2,107 Church & Dwight Co. Inc. 32,055 2,082 * Energizer Holdings Inc. 30,131 2,026 Herbalife Ltd. 26,808 1,618 * Hansen Natural Corp. 34,245 1,596 * Green Mountain Coffee Roasters Inc. 50,265 1,568 Alberto-Culver Co. Class B 40,505 1,525 * Constellation Brands Inc. Class A 85,240 1,508 Hormel Foods Corp. 33,497 1,494 * Ralcorp Holdings Inc. 24,957 1,459 Corn Products International Inc. 34,250 1,284 Del Monte Foods Co. 90,503 1,186 * Smithfield Foods Inc. 68,159 1,147 SUPERVALU Inc. 95,738 1,104 * NBTY Inc. 18,340 1,008 * BJ's Wholesale Club Inc. 24,066 999 Flowers Foods Inc. 36,984 919 * Dean Foods Co. 83,199 849 Casey's General Stores Inc. 17,679 738 Nu Skin Enterprises Inc. Class A 25,601 737 * TreeHouse Foods Inc. 15,911 733 * Central European Distribution Corp. 30,650 684 Ruddick Corp. 19,209 666 * United Natural Foods Inc. 18,900 626 Universal Corp./VA 11,400 457 * Hain Celestial Group Inc. 18,935 454 Sanderson Farms Inc. 10,119 438 * Fresh Del Monte Produce Inc. 20,160 437 Lancaster Colony Corp. 9,151 435 Diamond Foods Inc. 10,095 414 Vector Group Ltd. 21,422 401 * Darling International Inc. 43,407 370 Andersons Inc. 9,300 352 J&J Snack Foods Corp. 7,800 327 * Chiquita Brands International Inc. 21,536 285 Nash Finch Co. 6,656 283 Lance Inc. 13,200 281 Tootsie Roll Industries Inc. 11,299 281 * Central Garden and Pet Co. Class A 25,150 261 * Rite Aid Corp. 275,738 260 B&G Foods Inc. Class A 22,400 245 WD-40 Co. 6,412 244 * Elizabeth Arden Inc. 12,138 243 * Boston Beer Co. Inc. Class A 3,600 241 * Pantry Inc. 8,400 203 * Alliance One International Inc. 48,788 202 * Winn-Dixie Stores Inc. 26,566 189 * USANA Health Sciences Inc. 4,350 176 Pricesmart Inc. 5,985 174 Weis Markets Inc. 4,452 174 * Medifast Inc. 6,400 174 *,^ Zhongpin Inc. 9,200 150 * Heckmann Corp. 37,500 146 Spartan Stores Inc. 9,800 142 * Prestige Brands Holdings Inc. 14,246 141 Cal-Maine Foods Inc. 4,600 133 * Smart Balance Inc. 34,100 132 * Dole Food Co. Inc. 12,950 118 * Nutraceutical International Corp. 7,300 115 Inter Parfums Inc. 6,225 109 * Pilgrim's Pride Corp. 17,253 97 Coca-Cola Bottling Co. Consolidated 1,700 90 * American Oriental Bioengineering Inc. 37,100 89 Ingles Markets Inc. Class A 5,000 83 * Great Atlantic & Pacific Tea Co. 20,426 81 * Revlon Inc. Class A 6,406 81 National Beverage Corp. 5,760 81 * Central Garden and Pet Co. 6,775 70 Arden Group Inc. 790 65 * Lifeway Foods Inc. 6,122 64 Griffin Land & Nurseries Inc. 2,257 60 * Harbinger Group Inc. 10,300 57 * John B. Sanfilippo & Son Inc. 4,200 55 Oil-Dri Corp. of America 2,500 54 * Susser Holdings Corp. 3,592 50 Calavo Growers Inc. 2,287 50 * Omega Protein Corp. 7,900 45 *,^ Star Scientific Inc. 20,762 44 Farmer Bros Co. 2,598 42 Alico Inc. 1,667 39 * Seneca Foods Corp. Class A 1,400 37 *,^ American Dairy Inc. 2,753 29 Village Super Market Inc. Class A 826 23 Schiff Nutrition International Inc. 2,700 22 * Parlux Fragrances Inc. 9,354 21 Imperial Sugar Co. 1,500 20 MGP Ingredients Inc. 2,300 18 *,^ China-Biotics Inc. 1,400 15 * Reddy Ice Holdings Inc. 6,613 15 Female Health Co. 2,700 14 * Mannatech Inc. 6,650 14 * China Sky One Medical Inc. 1,774 13 * Jones Soda Co. 6,300 9 * AgFeed Industries Inc. 2,361 6 * Physicians Formula Holdings Inc. 900 3 * Orchids Paper Products Co. 100 1 * Crystal Rock Holdings Inc. 800 1 Energy (6.3%) Exxon Mobil Corp. 2,286,259 141,268 Chevron Corp. 901,084 73,033 Schlumberger Ltd. 613,146 37,776 ConocoPhillips 634,430 36,435 Occidental Petroleum Corp. 364,505 28,541 Apache Corp. 161,920 15,829 Halliburton Co. 409,309 13,536 Anadarko Petroleum Corp. 222,120 12,672 Devon Energy Corp. 190,641 12,342 EOG Resources Inc. 113,750 10,575 Marathon Oil Corp. 318,618 10,546 * Transocean Ltd. 143,741 9,241 National Oilwell Varco Inc. 188,241 8,371 Baker Hughes Inc. 192,706 8,209 Hess Corp. 132,757 7,849 Chesapeake Energy Corp. 292,613 6,628 Spectra Energy Corp. 290,340 6,547 Peabody Energy Corp. 120,416 5,902 Noble Energy Inc. 78,469 5,892 * Weatherford International Ltd. 331,732 5,673 * Southwestern Energy Co. 155,093 5,186 Murphy Oil Corp. 81,832 5,067 Williams Cos. Inc. 261,787 5,003 * Cameron International Corp. 109,841 4,719 Valero Energy Corp. 253,377 4,437 El Paso Corp. 317,341 3,929 Noble Corp. 114,576 3,872 Consol Energy Inc. 101,639 3,757 * FMC Technologies Inc. 54,468 3,720 * Newfield Exploration Co. 59,752 3,432 Pioneer Natural Resources Co. 51,909 3,376 * Ultra Petroleum Corp. 68,507 2,876 Range Resources Corp. 71,648 2,732 * Denbury Resources Inc. 171,193 2,720 Cimarex Energy Co. 37,757 2,499 QEP Resources Inc. 78,708 2,372 * Pride International Inc. 79,666 2,345 * Concho Resources Inc./Midland TX 35,092 2,322 * Nabors Industries Ltd. 128,466 2,320 * Alpha Natural Resources Inc. 54,434 2,240 * Whiting Petroleum Corp. 23,324 2,228 EQT Corp. 61,632 2,222 * Petrohawk Energy Corp. 135,812 2,192 * Kinder Morgan Management LLC 36,120 2,176 Diamond Offshore Drilling Inc. 31,511 2,136 Sunoco Inc. 54,258 1,980 Arch Coal Inc. 72,776 1,944 Helmerich & Payne Inc. 47,970 1,941 Core Laboratories NV 20,000 1,761 * Plains Exploration & Production Co. 63,724 1,700 * Rowan Cos. Inc. 51,770 1,572 * McDermott International Inc. 103,880 1,535 * Forest Oil Corp. 48,775 1,449 Cabot Oil & Gas Corp. 47,370 1,426 * Dresser-Rand Group Inc. 37,222 1,373 Massey Energy Co. 44,079 1,367 * Oceaneering International Inc. 25,105 1,352 EXCO Resources Inc. 82,545 1,227 Southern Union Co. 50,397 1,213 Patterson-UTI Energy Inc. 69,618 1,189 * Mariner Energy Inc. 46,980 1,138 SM Energy Co. 28,507 1,068 * Oil States International Inc. 22,915 1,067 Tidewater Inc. 23,711 1,063 * Atlas Energy Inc. 35,373 1,013 * Brigham Exploration Co. 53,279 999 * Superior Energy Services Inc. 36,095 963 * SandRidge Energy Inc. 160,576 912 * Dril-Quip Inc. 14,600 907 * Gran Tierra Energy Inc. 114,170 881 Tesoro Corp. 64,000 855 * SEACOR Holdings Inc. 9,726 828 * Atwood Oceanics Inc. 26,764 815 World Fuel Services Corp. 28,790 749 * Continental Resources Inc./OK 15,765 731 CARBO Ceramics Inc. 8,900 721 Berry Petroleum Co. Class A 22,300 708 * Unit Corp. 18,650 695 * Quicksilver Resources Inc. 55,050 694 Holly Corp. 23,986 690 Frontier Oil Corp. 48,664 652 * Bill Barrett Corp. 17,792 641 * McMoRan Exploration Co. 36,022 620 * Exterran Holdings Inc. 27,050 614 Lufkin Industries Inc. 13,800 606 * Complete Production Services Inc. 29,007 593 * Rosetta Resources Inc. 24,700 580 * Bristow Group Inc. 15,800 570 * Key Energy Services Inc. 57,820 550 * Helix Energy Solutions Group Inc. 45,972 512 * Comstock Resources Inc. 21,710 488 * Swift Energy Co. 17,300 486 Overseas Shipholding Group Inc. 13,388 459 * Energy XXI Bermuda Ltd. 19,397 448 * Patriot Coal Corp. 35,918 410 * Newpark Resources Inc. 46,421 390 * International Coal Group Inc. 71,063 378 * Carrizo Oil & Gas Inc. 14,607 350 * Tetra Technologies Inc. 33,350 340 Penn Virginia Corp. 20,950 336 * Cobalt International Energy Inc. 33,600 321 RPC Inc. 14,825 314 * Enbridge Energy Management LLC 5,656 312 * Gulfmark Offshore Inc. 10,000 307 * Contango Oil & Gas Co. 6,102 306 * ION Geophysical Corp. 57,925 298 * USEC Inc. 55,330 287 * Northern Oil and Gas Inc. 16,872 286 *,^ ATP Oil & Gas Corp. 20,854 285 * Stone Energy Corp. 18,466 272 * Parker Drilling Co. 61,600 268 * Global Industries Ltd. 48,274 264 * Venoco Inc. 12,866 253 * Cal Dive International Inc. 42,955 235 * Kodiak Oil & Gas Corp. 68,314 232 * Hornbeck Offshore Services Inc. 11,200 218 * James River Coal Co. 12,188 214 * Clean Energy Fuels Corp. 14,700 209 * Gulfport Energy Corp. 14,900 206 * Harvest Natural Resources Inc. 19,600 204 * Cloud Peak Energy Inc. 10,853 198 * Willbros Group Inc. 21,275 195 * Petroleum Development Corp. 6,691 185 * American Oil & Gas Inc. 22,320 181 * Goodrich Petroleum Corp. 11,414 166 General Maritime Corp. 32,204 158 * Resolute Energy Corp. 13,675 151 * Pioneer Drilling Co. 23,008 147 * Warren Resources Inc. 36,220 144 * Petroquest Energy Inc. 23,400 143 Gulf Island Fabrication Inc. 7,714 140 * CVR Energy Inc. 16,800 139 * Rex Energy Corp. 10,636 136 * Energy Partners Ltd. 11,183 134 * Crosstex Energy Inc. 16,708 132 * Vaalco Energy Inc. 22,800 131 W&T Offshore Inc. 12,297 130 * Tesco Corp. 10,462 126 * Toreador Resources Corp. 11,152 125 * Magnum Hunter Resources Corp. 29,700 123 * Clayton Williams Energy Inc. 2,388 121 * BPZ Resources Inc. 31,293 120 * T-3 Energy Services Inc. 4,500 118 * Endeavour International Corp. 89,700 116 * CAMAC Energy Inc. 35,250 112 * Hercules Offshore Inc. 42,324 112 * Cheniere Energy Inc. 43,895 111 * Matrix Service Co. 12,500 109 *,^ Hyperdynamics Corp. 45,463 107 * OYO Geospace Corp. 1,824 106 * PHI Inc. 6,324 102 * Allis-Chalmers Energy Inc. 22,772 95 * Western Refining Inc. 18,000 94 * Rentech Inc. 91,400 90 * Vantage Drilling Co. 42,700 68 * Oilsands Quest Inc. 127,488 66 * REX American Resources Corp. 4,300 62 * Abraxas Petroleum Corp. 21,518 61 * Natural Gas Services Group Inc. 4,000 59 * Basic Energy Services Inc. 6,881 59 * FX Energy Inc. 13,100 54 * Dawson Geophysical Co. 2,000 53 * Syntroleum Corp. 26,257 49 * GMX Resources Inc. 10,100 49 Panhandle Oil and Gas Inc. Class A 1,900 47 * Seahawk Drilling Inc. 5,444 46 * Delta Petroleum Corp. 56,963 45 * CREDO Petroleum Corp. 5,050 42 * Bronco Drilling Co. Inc. 10,270 41 * Callon Petroleum Co. 7,361 36 * Gastar Exploration Ltd. 8,806 35 * ENGlobal Corp. 12,800 32 * RAM Energy Resources Inc. 20,039 31 * Uranium Energy Corp. 9,279 30 * Double Eagle Petroleum Co. 6,523 29 * Green Plains Renewable Energy Inc. 2,300 28 * Georesources Inc. 1,700 27 * HKN Inc. 7,047 25 Houston American Energy Corp. 2,400 24 * Gasco Energy Inc. 71,046 21 *,^ Pacific Ethanol Inc. 22,380 20 *,^ GeoGlobal Resources Inc. 21,100 18 * Union Drilling Inc. 4,000 18 Delek US Holdings Inc. 2,400 17 Alon USA Energy Inc. 2,797 15 * Isramco Inc. 245 15 * Approach Resources Inc. 1,200 13 * Sulphco Inc. 31,693 11 * Uranium Resources Inc. 8,100 10 * Westmoreland Coal Co. 1,000 10 * Tri-Valley Corp. 13,900 9 * Bolt Technology Corp. 900 9 * Verenium Corp. 1,938 6 *,^ Evergreen Energy Inc. 4,349 6 * Cano Petroleum Inc. 9,900 4 * Geokinetics Inc. 600 4 * Barnwell Industries Inc. 1,000 3 * Mitcham Industries Inc. 300 2 * NGAS Resources Inc. 2,400 2 * PostRock Energy Corp. 351 1 * BMB Munai Inc. 1,500 1 Financials (9.6%) JPMorgan Chase & Co. 1,784,857 67,949 Bank of America Corp. 4,500,703 59,004 Wells Fargo & Co. 2,220,351 55,797 * Citigroup Inc. 11,049,907 43,095 Goldman Sachs Group Inc. 219,478 31,732 American Express Co. 484,984 20,384 * Berkshire Hathaway Inc. Class B 236,058 19,517 US Bancorp 859,970 18,593 MetLife Inc. 401,694 15,445 Bank of New York Mellon Corp. 544,379 14,225 Morgan Stanley 564,574 13,934 PNC Financial Services Group Inc. 236,141 12,258 Simon Property Group Inc. 131,391 12,185 Travelers Cos. Inc. 222,307 11,582 Prudential Financial Inc. 208,253 11,283 * Berkshire Hathaway Inc. Class A 89 11,080 Aflac Inc. 210,810 10,901 ACE Ltd. 152,165 8,864 State Street Corp. 225,359 8,487 Chubb Corp. 146,444 8,346 Capital One Financial Corp. 205,175 8,115 CME Group Inc. 29,508 7,685 Franklin Resources Inc. 71,468 7,640 BB&T Corp. 310,148 7,468 Allstate Corp. 229,655 7,246 Charles Schwab Corp. 454,641 6,319 Public Storage 64,685 6,277 Vornado Realty Trust 73,369 6,275 Equity Residential 126,769 6,030 Progressive Corp. 285,346 5,955 Marsh & McLennan Cos. Inc. 242,337 5,845 T Rowe Price Group Inc. 116,735 5,844 SunTrust Banks Inc. 223,956 5,785 Loews Corp. 150,772 5,714 Ameriprise Financial Inc. 115,381 5,461 Boston Properties Inc. 62,281 5,177 Annaly Capital Management Inc. 277,700 4,888 HCP Inc. 131,653 4,737 Northern Trust Corp. 97,531 4,705 Hartford Financial Services Group Inc. 189,830 4,357 Fifth Third Bancorp 356,162 4,285 AON Corp. 109,334 4,276 Invesco Ltd. 196,580 4,173 Host Hotels & Resorts Inc. 282,844 4,096 Discover Financial Services 243,707 4,065 AvalonBay Communities Inc. 37,391 3,886 Regions Financial Corp. 534,339 3,885 Weyerhaeuser Co. 241,341 3,804 Principal Financial Group Inc. 143,213 3,712 Ventas Inc. 70,595 3,641 * CIT Group Inc. 85,612 3,495 NYSE Euronext 117,832 3,366 XL Group PLC Class A 154,101 3,338 Unum Group 149,712 3,316 Lincoln National Corp. 136,157 3,257 KeyCorp 393,941 3,136 M&T Bank Corp. 37,503 3,068 New York Community Bancorp Inc. 186,582 3,032 Comerica Inc. 79,359 2,948 * IntercontinentalExchange Inc. 28,140 2,947 Kimco Realty Corp. 181,767 2,863 Health Care REIT Inc. 59,486 2,816 BlackRock Inc. 15,991 2,722 * Genworth Financial Inc. Class A 220,232 2,691 PartnerRe Ltd. 33,476 2,684 Hudson City Bancorp Inc. 213,537 2,618 Plum Creek Timber Co. Inc. 73,369 2,590 ProLogis 215,848 2,543 * SLM Corp. 218,649 2,525 Macerich Co. 58,651 2,519 * CB Richard Ellis Group Inc. Class A 130,381 2,383 Digital Realty Trust Inc. 38,350 2,366 Willis Group Holdings plc 76,197 2,348 Everest Re Group Ltd. 26,500 2,291 Moody's Corp. 91,263 2,280 Federal Realty Investment Trust 27,648 2,258 Legg Mason Inc. 73,737 2,235 SL Green Realty Corp. 35,245 2,232 People's United Financial Inc. 168,937 2,211 * American International Group Inc. 54,896 2,146 Assurant Inc. 52,733 2,146 * Leucadia National Corp. 88,328 2,086 Nationwide Health Properties Inc. 53,207 2,057 Cincinnati Financial Corp. 70,152 2,024 AMB Property Corp. 76,046 2,013 * Arch Capital Group Ltd. 23,657 1,982 Torchmark Corp. 36,963 1,964 Huntington Bancshares Inc. 324,620 1,841 Rayonier Inc. 36,105 1,810 Axis Capital Holdings Ltd. 54,200 1,785 * TD Ameritrade Holding Corp. 107,201 1,731 UDR Inc. 80,762 1,706 Alexandria Real Estate Equities Inc. 24,328 1,703 WR Berkley Corp. 62,454 1,691 * MSCI Inc. Class A 49,928 1,658 Realty Income Corp. 48,950 1,651 Jones Lang LaSalle Inc. 18,911 1,631 Liberty Property Trust 51,039 1,628 RenaissanceRe Holdings Ltd. 26,900 1,613 Reinsurance Group of America Inc. Class A 33,311 1,609 Marshall & Ilsley Corp. 226,572 1,595 Fidelity National Financial Inc. Class A 99,417 1,562 Eaton Vance Corp. 53,403 1,551 Zions Bancorporation 72,207 1,542 * Affiliated Managers Group Inc. 19,163 1,495 * AmeriCredit Corp. 60,802 1,487 Essex Property Trust Inc. 13,588 1,487 Regency Centers Corp. 37,305 1,472 Transatlantic Holdings Inc. 28,970 1,472 Chimera Investment Corp. 371,293 1,467 * Markel Corp. 4,230 1,458 Old Republic International Corp. 104,603 1,449 * E*Trade Financial Corp. 99,100 1,441 Camden Property Trust 29,680 1,424 Ares Capital Corp. 86,918 1,360 HCC Insurance Holdings Inc. 51,799 1,351 Senior Housing Properties Trust 57,354 1,348 Cullen/Frost Bankers Inc. 24,486 1,319 Duke Realty Corp. 112,127 1,300 Hospitality Properties Trust 55,862 1,247 Arthur J Gallagher & Co. 47,001 1,239 SEI Investments Co. 60,808 1,237 Assured Guaranty Ltd. 71,385 1,221 * NASDAQ OMX Group Inc. 62,001 1,205 Commerce Bancshares Inc. 31,865 1,198 BRE Properties Inc. 28,815 1,196 Mack-Cali Realty Corp. 36,089 1,180 * First Horizon National Corp. 102,941 1,175 Jefferies Group Inc. 50,328 1,142 Raymond James Financial Inc. 45,005 1,140 Weingarten Realty Investors 52,234 1,140 Apartment Investment & Management Co. 52,932 1,132 City National Corp./CA 21,310 1,131 Brown & Brown Inc. 55,241 1,115 White Mountains Insurance Group Ltd. 3,591 1,108 Taubman Centers Inc. 24,700 1,102 First Niagara Financial Group Inc. 94,125 1,097 Allied World Assurance Co. Holdings Ltd. 19,375 1,096 American Financial Group Inc. 35,440 1,084 Developers Diversified Realty Corp. 96,236 1,080 Waddell & Reed Financial Inc. Class A 39,187 1,072 * St. Joe Co. 42,509 1,057 Aspen Insurance Holdings Ltd. 34,792 1,053 Highwoods Properties Inc. 32,249 1,047 BioMed Realty Trust Inc. 57,720 1,034 East West Bancorp Inc. 63,248 1,030 Corporate Office Properties Trust 26,992 1,007 Bank of Hawaii Corp. 21,973 987 MFA Financial Inc. 128,700 982 Associated Banc-Corp 74,338 981 Federated Investors Inc. Class B 42,674 971 National Retail Properties Inc. 38,009 954 Hanover Insurance Group Inc. 20,243 951 Omega Healthcare Investors Inc. 41,866 940 TCF Financial Corp. 57,918 938 Janus Capital Group Inc. 84,139 921 Entertainment Properties Trust 21,134 913 Greenhill & Co. Inc. 11,427 906 Platinum Underwriters Holdings Ltd. 20,800 905 Apollo Investment Corp. 88,033 901 FirstMerit Corp. 48,922 896 American Campus Communities Inc. 29,286 891 Valley National Bancorp 69,096 891 * American Capital Ltd. 152,971 889 Douglas Emmett Inc. 50,659 887 Washington Real Estate Investment Trust 27,653 877 Validus Holdings Ltd. 32,993 870 Home Properties Inc. 16,389 867 Tanger Factory Outlet Centers 18,378 866 * Alleghany Corp. 2,856 865 Endurance Specialty Holdings Ltd. 21,700 864 * Popular Inc. 295,343 856 Protective Life Corp. 38,714 842 CommonWealth REIT 32,390 829 Fulton Financial Corp. 90,047 816 StanCorp Financial Group Inc. 21,398 813 Alterra Capital Holdings Ltd. 40,748 812 * ProAssurance Corp. 14,010 807 * SVB Financial Group 19,034 806 Mid-America Apartment Communities Inc. 13,768 802 Kilroy Realty Corp. 24,100 799 Synovus Financial Corp. 321,133 790 Washington Federal Inc. 51,290 783 CBL & Associates Properties Inc. 59,404 776 Erie Indemnity Co. Class A 13,666 766 * MGIC Investment Corp. 81,217 750 LaSalle Hotel Properties 31,760 743 * MBIA Inc. 73,456 738 Westamerica Bancorporation 13,518 737 Brandywine Realty Trust 59,937 734 * Forest City Enterprises Inc. Class A 55,918 717 * Signature Bank/New York NY 18,451 717 Equity Lifestyle Properties Inc. 13,150 716 DiamondRock Hospitality Co. 70,634 670 * Stifel Financial Corp. 14,295 662 DuPont Fabros Technology Inc. 26,287 661 Healthcare Realty Trust Inc. 28,055 656 Prosperity Bancshares Inc. 19,970 648 First American Financial Corp. 42,832 640 CapitalSource Inc. 119,602 639 Potlatch Corp. 18,488 629 Post Properties Inc. 22,127 618 Trustmark Corp. 27,974 608 * CNO Financial Group Inc. 109,666 608 Webster Financial Corp. 34,580 607 Extra Space Storage Inc. 37,679 604 American Capital Agency Corp. 22,641 602 Iberiabank Corp. 12,000 600 Umpqua Holdings Corp. 51,527 584 Hatteras Financial Corp. 20,292 578 Northwest Bancshares Inc. 51,004 571 BOK Financial Corp. 12,612 569 Montpelier Re Holdings Ltd. 32,708 566 NewAlliance Bancshares Inc. 44,581 563 Unitrin Inc. 22,851 557 Delphi Financial Group Inc. 22,014 550 Astoria Financial Corp. 39,895 544 * PHH Corp. 25,247 532 UMB Financial Corp. 14,621 519 Mercury General Corp. 12,555 513 * Knight Capital Group Inc. Class A 41,168 510 National Health Investors Inc. 11,500 507 Susquehanna Bancshares Inc. 60,018 507 Medical Properties Trust Inc. 49,716 504 PS Business Parks Inc. 8,902 504 Argo Group International Holdings Ltd. 14,417 501 Colonial Properties Trust 30,611 496 BancorpSouth Inc. 34,821 494 * Portfolio Recovery Associates Inc. 7,600 491 Redwood Trust Inc. 33,576 485 Glacier Bancorp Inc. 32,928 481 Cash America International Inc. 13,687 479 Radian Group Inc. 61,053 477 United Bankshares Inc. 19,025 474 Sovran Self Storage Inc. 12,480 473 Tower Group Inc. 19,701 460 EastGroup Properties Inc. 12,300 460 Wintrust Financial Corp. 14,002 454 DCT Industrial Trust Inc. 94,537 453 * MF Global Holdings Ltd. 61,855 445 First Financial Bancorp 26,682 445 RLI Corp. 7,830 443 FNB Corp./PA 51,775 443 First Citizens BancShares Inc. Class A 2,319 430 Old National Bancorp 40,824 429 Starwood Property Trust Inc. 21,522 428 International Bancshares Corp. 24,820 419 * Sunstone Hotel Investors Inc. 46,050 418 Hancock Holding Co. 13,655 411 Franklin Street Properties Corp. 32,687 406 TFS Financial Corp. 43,304 398 * Ezcorp Inc. Class A 19,638 394 Selective Insurance Group Inc. 23,700 386 Cathay General Bancorp 32,283 384 First Midwest Bancorp Inc. 33,254 383 KBW Inc. 14,836 380 Anworth Mortgage Asset Corp. 52,546 375 Whitney Holding Corp. 45,333 370 Community Bank System Inc. 16,000 368 Wilmington Trust Corp. 40,991 368 NBT Bancorp Inc. 16,653 368 Nelnet Inc. Class A 16,000 366 MB Financial Inc. 22,562 366 Equity One Inc. 21,403 361 Employers Holdings Inc. 22,739 359 Infinity Property & Casualty Corp. 7,141 348 First Financial Bankshares Inc. 7,410 348 National Penn Bancshares Inc. 55,694 348 Provident Financial Services Inc. 27,926 345 * Interactive Brokers Group Inc. 19,825 341 Park National Corp. 5,324 341 Horace Mann Educators Corp. 19,085 339 * optionsXpress Holdings Inc. 21,367 328 * Ocwen Financial Corp. 32,350 328 Capstead Mortgage Corp. 29,992 326 American National Insurance Co. 4,267 324 * Texas Capital Bancshares Inc. 18,394 318 * PMI Group Inc. 85,700 315 Alexander's Inc. 989 312 * Navigators Group Inc. 6,993 312 Lexington Realty Trust 43,108 309 * World Acceptance Corp. 6,937 306 CVB Financial Corp. 39,875 299 Government Properties Income Trust 11,144 298 Acadia Realty Trust 15,578 296 * First Cash Financial Services Inc. 10,600 294 * National Financial Partners Corp. 22,725 288 Brookline Bancorp Inc. 28,689 286 American Equity Investment Life Holding Co. 27,800 285 * Greenlight Capital Re Ltd. Class A 11,369 284 Columbia Banking System Inc. 14,434 284 PacWest Bancorp 14,691 280 * Investors Bancorp Inc. 23,646 280 Saul Centers Inc. 6,643 279 Bank of the Ozarks Inc. 7,508 278 * Investment Technology Group Inc. 19,537 278 Getty Realty Corp. 10,327 277 * Piper Jaffray Cos. 9,220 269 * Forestar Group Inc. 15,641 267 PrivateBancorp Inc. Class A 23,241 265 U-Store-It Trust 31,295 261 BlackRock Kelso Capital Corp. 22,541 259 ^ Capitol Federal Financial 10,444 258 Hersha Hospitality Trust Class A 47,800 248 Chemical Financial Corp. 11,969 247 Inland Real Estate Corp. 29,454 245 Investors Real Estate Trust 29,024 243 City Holding Co. 7,927 243 Cousins Properties Inc. 33,956 242 * Ashford Hospitality Trust Inc. 26,606 241 Prospect Capital Corp. 24,684 240 MCG Capital Corp. 40,915 239 * Pico Holdings Inc. 7,896 236 * Pebblebrook Hotel Trust 13,047 235 Amtrust Financial Services Inc. 15,845 230 LTC Properties Inc. 9,000 230 Pennsylvania Real Estate Investment Trust 19,349 229 * GLG Partners Inc. 50,290 226 Sun Communities Inc. 7,326 225 * Credit Acceptance Corp. 3,700 224 * Altisource Portfolio Solutions SA 7,166 223 * Hilltop Holdings Inc. 22,838 219 * Strategic Hotels & Resorts Inc. 51,427 218 Safety Insurance Group Inc. 5,189 218 Fifth Street Finance Corp. 19,511 217 American Physicians Capital Inc. 5,200 216 Boston Private Financial Holdings Inc. 32,663 214 United Fire & Casualty Co. 10,001 212 Trustco Bank Corp. NY 38,059 212 Sterling Bancshares Inc. 38,850 209 S&T Bancorp Inc. 11,876 207 Meadowbrook Insurance Group Inc. 22,801 205 * AMERISAFE Inc. 10,800 203 * Enstar Group Ltd. 2,793 203 Dime Community Bancshares Inc. 14,512 201 Cypress Sharpridge Investments Inc. 15,041 201 Compass Diversified Holdings 12,370 200 First Commonwealth Financial Corp. 36,633 200 First Potomac Realty Trust 13,195 198 Invesco Mortgage Capital Inc. 9,100 196 Simmons First National Corp. Class A 6,737 190 Flagstone Reinsurance Holdings SA 17,809 189 MarketAxess Holdings Inc. 11,113 189 Home Bancshares Inc. 9,197 187 * CNA Surety Corp. 10,410 187 WesBanco Inc. 11,385 186 * Pinnacle Financial Partners Inc. 20,168 185 Provident New York Bancorp 21,730 182 BGC Partners Inc. Class A 30,530 182 Harleysville Group Inc. 5,517 181 * Citizens Inc. 26,169 180 * Dollar Financial Corp. 8,600 179 GFI Group Inc. 38,668 179 Glimcher Realty Trust 29,034 179 * Cardtronics Inc. 11,381 176 Evercore Partners Inc. Class A 6,100 175 * FPIC Insurance Group Inc. 4,950 174 Hercules Technology Growth Capital Inc. 17,107 173 Walter Investment Management Corp. 9,756 171 Artio Global Investors Inc. Class A 11,130 170 * Nara Bancorp Inc. 23,802 168 * Beneficial Mutual Bancorp Inc. 18,732 168 Cardinal Financial Corp. 17,314 166 First Financial Corp. 5,581 165 * Encore Capital Group Inc. 8,923 161 * iStar Financial Inc. 51,882 159 TowneBank 10,600 159 Independent Bank Corp. 7,000 158 FBL Financial Group Inc. Class A 5,883 153 Community Trust Bancorp Inc. 5,623 152 * Western Alliance Bancorp 22,640 152 * FelCor Lodging Trust Inc. 31,968 147 Southside Bancshares Inc. 7,735 146 Oriental Financial Group Inc. 10,981 146 StellarOne Corp. 11,315 144 Cedar Shopping Centers Inc. 23,600 143 * West Coast Bancorp 62,743 143 Westfield Financial Inc. 18,333 143 * United Community Banks Inc. 61,561 138 Cohen & Steers Inc. 6,300 137 Bank Mutual Corp. 26,271 136 * Safeguard Scientifics Inc. 10,753 135 NorthStar Realty Finance Corp. 35,998 135 Northfield Bancorp Inc. 12,400 134 First Bancorp 9,817 134 1st Source Corp. 7,693 134 Universal Health Realty Income Trust 3,852 133 SCBT Financial Corp. 4,229 132 Republic Bancorp Inc. Class A 6,160 130 SY Bancorp Inc. 5,189 129 Education Realty Trust Inc. 17,921 128 BankFinancial Corp. 13,840 127 * FBR Capital Markets Corp. 40,332 127 Maiden Holdings Ltd. 16,630 127 Retail Opportunity Investments Corp. 13,175 126 Associated Estates Realty Corp. 9,008 126 * TradeStation Group Inc. 19,117 126 Trico Bancshares 8,078 124 NGP Capital Resources Co. 13,425 122 National Western Life Insurance Co. Class A 857 121 * First Marblehead Corp. 51,051 119 Ramco-Gershenson Properties Trust 11,010 118 * PMA Capital Corp. Class A 15,612 118 MVC Capital Inc. 9,000 117 German American Bancorp Inc. 6,797 117 * LaBranche & Co. Inc. 29,899 117 OneBeacon Insurance Group Ltd. Class A 8,107 116 Urstadt Biddle Properties Inc. Class A 6,391 116 Danvers Bancorp Inc. 7,461 114 Sandy Spring Bancorp Inc. 7,332 114 PennantPark Investment Corp. 10,700 114 Parkway Properties Inc. 7,669 113 1st United Bancorp Inc. 17,600 113 * Citizens Republic Bancorp Inc. 122,457 110 * eHealth Inc. 8,500 110 Wilshire Bancorp Inc. 16,650 109 Suffolk Bancorp 4,300 109 Renasant Corp. 7,089 108 Arrow Financial Corp. 4,266 107 Flushing Financial Corp. 9,252 107 Lakeland Bancorp Inc. 12,674 107 Lakeland Financial Corp. 5,698 106 * Tejon Ranch Co. 4,846 105 * Hanmi Financial Corp. 81,938 105 Tompkins Financial Corp. 2,629 104 * Phoenix Cos. Inc. 49,630 104 * Global Indemnity PLC 6,464 104 Calamos Asset Management Inc. Class A 9,004 104 * RAIT Financial Trust 62,555 103 Univest Corp. of Pennsylvania 5,905 103 * Center Financial Corp. 20,115 102 ViewPoint Financial Group 10,985 102 WSFS Financial Corp. 2,700 101 * International Assets Holding Corp. 5,546 100 Advance America Cash Advance Centers Inc. 24,859 100 * Taylor Capital Group Inc. 8,700 100 Agree Realty Corp. 3,900 98 * Guaranty Bancorp 61,847 98 * Primus Guaranty Ltd. 21,467 98 ESSA Bancorp Inc. 8,266 98 * First Industrial Realty Trust Inc. 19,264 98 TICC Capital Corp. 9,386 97 Presidential Life Corp. 9,800 96 Gladstone Capital Corp. 8,419 95 Duff & Phelps Corp. Class A 7,000 94 Banner Corp. 43,600 94 MainSource Financial Group Inc. 12,281 94 * MPG Office Trust Inc. 36,800 92 * Ameris Bancorp 9,820 92 Gladstone Commercial Corp. 5,300 91 Wainwright Bank & Trust Co. 4,782 90 Abington Bancorp Inc. 8,563 90 * Ladenburg Thalmann Financial Services Inc. 88,300 90 Merchants Bancshares Inc. 3,611 90 Cogdell Spencer Inc. 13,900 88 * Virginia Commerce Bancorp Inc. 18,065 88 Resource Capital Corp. 13,800 88 * Bancorp Inc. 13,058 87 Washington Trust Bancorp Inc. 4,493 86 Bancfirst Corp. 2,100 85 LSB Corp. 4,028 84 * Seacoast Banking Corp. of Florida 68,964 84 EMC Insurance Group Inc. 3,895 83 Berkshire Hills Bancorp Inc. 4,378 83 Capital Southwest Corp. 901 82 First Merchants Corp. 10,627 81 Winthrop Realty Trust 6,559 81 GAMCO Investors Inc. 2,093 81 Pennymac Mortgage Investment Trust 4,500 80 Great Southern Bancorp Inc. 3,677 80 Gladstone Investment Corp. 11,924 80 * Newcastle Investment Corp. 24,631 76 * Green Bankshares Inc. 11,102 75 * Virtus Investment Partners Inc. 2,481 75 One Liberty Properties Inc. 4,703 75 * Sun Bancorp Inc. 14,652 75 *,^ Ambac Financial Group Inc. 134,271 75 CapLease Inc. 13,200 74 SeaBright Holdings Inc. 9,100 73 SWS Group Inc. 10,221 73 CBOE Holdings Inc. 3,600 72 Southwest Bancorp Inc. 5,544 72 Life Partners Holdings Inc. 3,750 71 Kite Realty Group Trust 16,023 71 Westwood Holdings Group Inc. 2,100 71 * Gramercy Capital Corp. 50,824 71 State Auto Financial Corp. 4,617 70 Bryn Mawr Bank Corp. 4,070 70 Mission West Properties Inc. 10,188 69 Camden National Corp. 1,992 69 Colony Financial Inc. 3,700 68 First Busey Corp. 14,811 67 CompuCredit Holdings Corp. 13,788 66 Oppenheimer Holdings Inc. Class A 2,377 66 Penns Woods Bancorp Inc. 2,008 66 UMH Properties Inc. 6,159 66 Arlington Asset Investment Corp. Class A 2,834 66 Stewart Information Services Corp. 5,820 66 Baldwin & Lyons Inc. 2,573 65 First Mercury Financial Corp. 6,441 65 Financial Institutions Inc. 3,651 64 Donegal Group Inc. Class A 4,931 64 Medallion Financial Corp. 8,180 64 CoBiz Financial Inc. 11,273 63 Union First Market Bankshares Corp. 4,750 62 NYMAGIC Inc. 2,400 62 Heartland Financial USA Inc. 3,955 61 CFS Bancorp Inc. 13,200 61 Northrim BanCorp Inc. 3,584 59 Peoples Bancorp Inc. 4,782 59 Roma Financial Corp. 5,600 59 Center Bancorp Inc. 7,678 59 National Bankshares Inc. 2,192 57 Sanders Morris Harris Group Inc. 9,701 55 * Waterstone Financial Inc. 13,579 54 Main Street Capital Corp. 3,400 54 Eastern Insurance Holdings Inc. 5,100 53 First Financial Northwest Inc. 13,637 53 Ames National Corp. 2,615 52 * Penson Worldwide Inc. 10,262 51 * NewStar Financial Inc. 6,812 50 Sterling Bancorp 5,785 50 Peapack Gladstone Financial Corp. 4,266 50 American National Bankshares Inc. 2,283 50 * Heritage Financial Corp. 3,576 50 First Community Bancshares Inc. 3,779 49 Pulaski Financial Corp. 7,046 49 Consolidated-Tomoka Land Co. 1,700 48 State Bancorp Inc. 5,343 48 Centerstate Banks Inc. 5,542 48 United Financial Bancorp Inc. 3,474 47 Capital City Bank Group Inc. 3,850 47 First Financial Holdings Inc. 4,035 45 First South Bancorp Inc. 4,352 43 * United Community Financial Corp. 32,272 43 Territorial Bancorp Inc. 2,528 43 OceanFirst Financial Corp. 3,436 42 * Asset Acceptance Capital Corp. 7,559 41 Asta Funding Inc. 5,300 40 Student Loan Corp. 1,350 40 Washington Banking Co. 2,800 39 HF Financial Corp. 3,644 38 * Avatar Holdings Inc. 1,994 38 Citizens & Northern Corp. 2,898 38 * American Safety Insurance Holdings Ltd. 2,300 38 Kansas City Life Insurance Co. 1,200 37 PMC Commercial Trust 4,300 37 * Arbor Realty Trust Inc. 7,200 36 Home Federal Bancorp Inc. 2,952 36 American Physicians Service Group Inc. 1,090 35 Monmouth Real Estate Investment Corp. Class A 4,500 35 K-Fed Bancorp 4,436 35 Century Bancorp Inc. Class A 1,440 34 * Pacific Mercantile Bancorp 10,891 34 * Eagle Bancorp Inc. 2,936 34 Comm Bancorp Inc. 843 33 * Gleacher & Co. Inc. 20,361 33 Federal Agricultural Mortgage Corp. Class A 3,500 32 * AmeriServ Financial Inc. 18,587 32 * Stratus Properties Inc. 3,604 30 * NewBridge Bancorp 8,369 30 Resource America Inc. Class A 5,286 30 * West Bancorporation Inc. 4,621 29 US Global Investors Inc. Class A 4,600 29 Provident Financial Holdings Inc. 4,832 28 * United Security Bancshares 6,165 28 Investors Title Co. 812 28 Pacific Continental Corp. 3,050 28 Triangle Capital Corp. 1,700 27 * Unity Bancorp Inc. 5,069 27 * Harris & Harris Group Inc. 6,200 26 * Marlin Business Services Corp. 2,196 26 * Meridian Interstate Bancorp Inc. 2,492 26 * HFF Inc. Class A 2,800 26 Apollo Commercial Real Estate Finance Inc. 1,600 26 Rewards Network Inc. 1,733 25 * Heritage Commerce Corp. 7,000 24 * Pacific Capital Bancorp NA Rights 417,142 24 *,^ Central Pacific Financial Corp. 16,703 24 Orrstown Financial Services Inc. 1,000 23 *,^ Sterling Financial Corp. 34,860 23 MutualFirst Financial Inc. 2,926 22 * First Acceptance Corp. 13,145 22 * First Place Financial Corp. 5,836 22 * Crawford & Co. Class B 9,050 22 CreXus Investment Corp. 1,800 22 * BancTrust Financial Group Inc. 7,033 22 * MBT Financial Corp. 11,530 21 First Bancorp Inc. 1,500 21 * Premierwest Bancorp 47,106 21 * Republic First Bancorp Inc. 10,019 20 First of Long Island Corp. 800 20 TF Financial Corp. 1,161 20 Shore Bancshares Inc. 2,050 19 Bank of Marin Bancorp 600 19 * Tree.com Inc. 2,950 19 Epoch Holding Corp. 1,500 19 Kohlberg Capital Corp. 2,881 19 Thomas Properties Group Inc. 5,320 19 Jefferson Bancshares Inc. 5,200 19 Independence Holding Co. 2,602 18 *,^ BankAtlantic Bancorp Inc. Class A 22,147 18 Meta Financial Group Inc. 554 18 Bridge Bancorp Inc. 700 17 Codorus Valley Bancorp Inc. 2,097 17 * Cowen Group Inc. Class A 5,200 17 HopFed Bancorp Inc. 1,851 17 Eastern Virginia Bankshares Inc. 4,460 16 Wayne Savings Bancshares Inc. 2,079 16 First Defiance Financial Corp. 1,600 16 Hawthorn Bancshares Inc. 1,579 16 * Encore Bancshares Inc. 2,207 16 * Cadence Financial Corp. 7,800 16 Enterprise Financial Services Corp. 1,685 16 *,^ Macatawa Bank Corp. 10,455 15 * South Financial Group Inc. 53,734 15 Dynex Capital Inc. 1,400 15 * BCSB Bancorp Inc. 1,582 15 * Flagstar Bancorp Inc. 8,199 15 Sierra Bancorp 1,200 15 * Colony Bankcorp Inc. 3,062 14 ^ Princeton National Bancorp Inc. 2,999 14 ESB Financial Corp. 1,000 14 First M&F Corp. 3,952 14 Landmark Bancorp Inc. 825 13 * First BanCorp 46,200 13 * Camco Financial Corp. 6,536 13 Cohen & Co. Inc. 2,883 13 * Consumer Portfolio Services Inc. 14,200 13 CNB Financial Corp. 900 12 * Deerfield Capital Corp. 1,764 12 First Security Group Inc. 10,668 12 JMP Group Inc. 1,900 12 * Bank of Granite Corp. 16,417 12 Mercantile Bank Corp. 2,546 12 * Intervest Bancshares Corp. Class A 5,348 11 Citizens South Banking Corp. 2,237 11 United Security Bancshares 1,292 11 * Metro Bancorp Inc. 1,000 10 Federal Agricultural Mortgage Corp. 900 10 National Interstate Corp. 445 10 * Fox Chase Bancorp Inc. 1,000 9 Smithtown Bancorp Inc. 2,454 9 Alliance Financial Corp. 300 9 * Atlantic Coast Federal Corp. 4,745 9 Old Second Bancorp Inc. 6,115 9 * HMN Financial Inc. 2,621 9 * American Independence Corp. 1,770 8 * Capital Trust Inc. Class A 5,099 8 QC Holdings Inc. 2,008 8 * North Valley Bancorp 4,618 8 Capital Bank Corp. 4,502 8 Ameriana Bancorp 1,926 8 BRT Realty Trust 1,187 8 Diamond Hill Investment Group Inc. 100 7 Farmers Capital Bank Corp. 1,430 7 * Royal Bancshares of Pennsylvania Inc. 4,060 7 Rockville Financial Inc. 600 7 Tower Bancorp Inc. 300 6 * Cascade Bancorp 10,816 6 * First Federal Bancshares of Arkansas Inc. 2,933 6 *,^ Integra Bank Corp. 7,550 6 * Yadkin Valley Financial Corp. 2,100 5 * Central Jersey Bancorp 700 5 * Capitol Bancorp Ltd. 3,990 4 *,^ Anchor Bancorp Wisconsin Inc. 6,479 4 * Superior Bancorp 4,089 4 * Preferred Bank 2,123 3 *,^ Hampton Roads Bankshares Inc. 3,592 3 NASB Financial Inc. 200 3 * TIB Financial Corp. 7,640 3 * FNB United Corp. 4,656 3 * ZipRealty Inc. 900 3 * Fidelity Southern Corp. 308 2 Independent Bank Corp. 1,340 2 * Vestin Realty Mortgage II Inc. 1,269 2 * Affirmative Insurance Holdings Inc. 500 2 * PAB Bankshares Inc. 2,196 2 * Valley National Bancorp Warrants Exp. 06/30/2015 570 2 * TIB Financial Corp. Rights 76,400 1 * Community Capital Corp. 299 1 First United Corp. 200 1 * Hallmark Financial Services 100 1 * Grubb & Ellis Co. 600 1 * Southern Community Financial Corp. 400 1 * EBS Litigation L.L.C. 6,856  * Cascade Financial Corp. 375  Health Care (7.2%) Johnson & Johnson 1,237,301 76,663 Pfizer Inc. 3,618,411 62,128 Merck & Co. Inc. 1,398,852 51,492 Abbott Laboratories 692,579 36,180 * Amgen Inc. 429,656 23,678 Bristol-Myers Squibb Co. 771,413 20,913 UnitedHealth Group Inc. 509,975 17,905 Eli Lilly & Co. 465,708 17,012 Medtronic Inc. 494,216 16,596 * Gilead Sciences Inc. 399,403 14,223 Baxter International Inc. 269,126 12,840 * Celgene Corp. 206,854 11,917 * Express Scripts Inc. 234,502 11,420 * WellPoint Inc. 199,277 11,287 * Medco Health Solutions Inc. 205,163 10,681 Allergan Inc. 138,201 9,195 Covidien plc 225,246 9,053 * Thermo Fisher Scientific Inc. 184,423 8,830 * Genzyme Corp. 119,824 8,482 Becton Dickinson and Co. 104,800 7,766 McKesson Corp. 121,991 7,537 * Biogen Idec Inc. 119,648 6,715 Stryker Corp. 133,315 6,672 Aetna Inc. 190,375 6,018 * St. Jude Medical Inc. 149,762 5,892 Cardinal Health Inc. 162,187 5,359 * Intuitive Surgical Inc. 17,543 4,978 * Zimmer Holdings Inc. 91,373 4,782 CIGNA Corp. 123,915 4,434 * Hospira Inc. 74,733 4,261 * Boston Scientific Corp. 683,518 4,190 * Forest Laboratories Inc. 135,435 4,189 AmerisourceBergen Corp. Class A 127,192 3,900 * Life Technologies Corp. 82,274 3,841 * Humana Inc. 76,243 3,830 * Laboratory Corp. of America Holdings 46,977 3,684 CR Bard Inc. 42,847 3,489 Quest Diagnostics Inc. 69,000 3,482 * Edwards Lifesciences Corp. 50,986 3,419 * Varian Medical Systems Inc. 55,290 3,345 * DaVita Inc. 46,936 3,240 * Vertex Pharmaceuticals Inc. 90,350 3,123 * Waters Corp. 41,609 2,945 * Illumina Inc. 54,828 2,698 * Cerner Corp. 31,424 2,639 * Mylan Inc. 139,427 2,623 * Alexion Pharmaceuticals Inc. 40,142 2,584 * Human Genome Sciences Inc. 84,715 2,524 * Dendreon Corp. 61,133 2,517 * CareFusion Corp. 99,693 2,476 * Henry Schein Inc. 41,352 2,422 Perrigo Co. 37,055 2,380 * ResMed Inc. 67,908 2,228 * Watson Pharmaceuticals Inc. 50,475 2,136 * Cephalon Inc. 33,927 2,118 DENTSPLY International Inc. 62,257 1,990 * Hologic Inc. 117,465 1,881 * Mettler-Toledo International Inc. 15,037 1,871 * Endo Pharmaceuticals Holdings Inc. 52,889 1,758 * IDEXX Laboratories Inc. 25,770 1,591 Universal Health Services Inc. Class B 40,894 1,589 Beckman Coulter Inc. 31,676 1,545 * Coventry Health Care Inc. 66,674 1,435 * Allscripts Healthcare Solutions Inc. 75,860 1,401 * Covance Inc. 29,139 1,363 * Amylin Pharmaceuticals Inc. 64,690 1,349 * United Therapeutics Corp. 23,880 1,338 * Community Health Systems Inc. 43,171 1,337 Omnicare Inc. 54,544 1,303 Pharmaceutical Product Development Inc. 51,378 1,274 PerkinElmer Inc. 53,640 1,241 * Health Net Inc. 45,224 1,230 Patterson Cos. Inc. 41,856 1,199 Warner Chilcott PLC Class A 51,001 1,144 * Mednax Inc. 21,414 1,141 * King Pharmaceuticals Inc. 114,039 1,136 Lincare Holdings Inc. 44,964 1,128 * Alere Inc. 36,277 1,122 * Gen-Probe Inc. 22,320 1,082 * Kinetic Concepts Inc. 29,122 1,065 * Tenet Healthcare Corp. 219,989 1,038 * BioMarin Pharmaceutical Inc. 46,105 1,030 Hill-Rom Holdings Inc. 28,513 1,023 Teleflex Inc. 18,014 1,023 * Salix Pharmaceuticals Ltd. 25,746 1,023 Techne Corp. 16,074 992 * Charles River Laboratories International Inc. 29,875 990 * AMERIGROUP Corp. 23,226 986 Cooper Cos. Inc. 20,898 966 * Thoratec Corp. 24,462 905 STERIS Corp. 26,937 895 * Incyte Corp. Ltd. 55,082 881 * LifePoint Hospitals Inc. 24,771 868 * Health Management Associates Inc. Class A 113,204 867 * Psychiatric Solutions Inc. 24,466 821 Owens & Minor Inc. 28,705 817 * Healthsouth Corp. 42,448 815 Medicis Pharmaceutical Corp. Class A 27,192 806 * Bio-Rad Laboratories Inc. Class A 8,805 797 * VCA Antech Inc. 36,900 778 * Onyx Pharmaceuticals Inc. 28,358 748 * Regeneron Pharmaceuticals Inc. 27,284 748 * Emergency Medical Services Corp. Class A 13,911 741 * HMS Holdings Corp. 12,433 733 * Myriad Genetics Inc. 44,074 723 * Savient Pharmaceuticals Inc. 31,561 722 * Dionex Corp. 8,200 709 * Magellan Health Services Inc. 14,915 705 * Sirona Dental Systems Inc. 19,176 691 * Haemonetics Corp. 11,462 671 * American Medical Systems Holdings Inc. 34,192 669 * Talecris Biotherapeutics Holdings Corp. 28,620 655 Masimo Corp. 23,892 652 * Alkermes Inc. 43,814 642 * Nektar Therapeutics 43,276 639 * Theravance Inc. 31,438 632 * Cubist Pharmaceuticals Inc. 26,706 625 * Brookdale Senior Living Inc. 38,186 623 * Immucor Inc. 31,280 620 * NuVasive Inc. 17,550 617 * Parexel International Corp. 26,600 615 * Catalyst Health Solutions Inc. 17,250 607 * Seattle Genetics Inc. 38,886 604 Quality Systems Inc. 9,100 603 Chemed Corp. 10,400 592 * Acorda Therapeutics Inc. 17,540 579 * WellCare Health Plans Inc. 19,759 572 * Healthspring Inc. 22,000 568 * Centene Corp. 23,500 554 * PSS World Medical Inc. 25,550 546 * Auxilium Pharmaceuticals Inc. 21,700 538 * Viropharma Inc. 36,031 537 * Volcano Corp. 20,309 528 West Pharmaceutical Services Inc. 15,175 521 * Cepheid Inc. 26,922 504 * Align Technology Inc. 25,561 500 * Impax Laboratories Inc. 24,333 482 *,^ athenahealth Inc. 14,500 479 * Par Pharmaceutical Cos. Inc. 16,427 478 * Pharmasset Inc. 14,800 437 * MedAssets Inc. 20,000 421 * Bruker Corp. 29,664 416 Invacare Corp. 15,207 403 Meridian Bioscience Inc. 18,208 398 * Cyberonics Inc. 14,900 398 * Integra LifeSciences Holdings Corp. 10,001 395 * Medicines Co. 26,016 369 * Isis Pharmaceuticals Inc. 43,725 367 * Martek Biosciences Corp. 15,984 362 * CONMED Corp. 15,440 346 * Halozyme Therapeutics Inc. 44,500 343 * Abraxis BioScience Inc. 4,341 336 * Amedisys Inc. 13,234 315 Landauer Inc. 4,900 307 * Vivus Inc. 45,814 306 * Luminex Corp. 18,616 298 PDL BioPharma Inc. 56,495 297 * Wright Medical Group Inc. 20,400 294 * NxStage Medical Inc. 15,300 292 * Gentiva Health Services Inc. 13,331 291 * Greatbatch Inc. 12,541 291 * Enzon Pharmaceuticals Inc. 25,691 289 * Momenta Pharmaceuticals Inc. 19,200 289 * Amsurg Corp. Class A 16,300 285 * Bio-Reference Labs Inc. 13,288 277 * Celera Corp. 39,557 267 * DexCom Inc. 20,100 266 Analogic Corp. 5,900 265 * Neogen Corp. 7,803 264 Universal American Corp. 17,857 263 * Medivation Inc. 19,915 259 * Zoll Medical Corp. 8,000 258 * MWI Veterinary Supply Inc. 4,300 248 * InterMune Inc. 18,200 248 * Abaxis Inc. 10,700 247 * Questcor Pharmaceuticals Inc. 24,622 244 Computer Programs & Systems Inc. 5,600 238 * Natus Medical Inc. 16,200 236 * Accelrys Inc. 33,550 234 *,^ MannKind Corp. 33,595 227 * Geron Corp. 40,580 224 * ICU Medical Inc. 6,000 224 * Omnicell Inc. 17,100 224 * Hanger Orthopedic Group Inc. 15,235 222 * Sun Healthcare Group Inc. 25,629 217 * Conceptus Inc. 15,600 214 * Healthways Inc. 18,313 213 * ABIOMED Inc. 19,700 209 * NPS Pharmaceuticals Inc. 30,446 208 * Air Methods Corp. 5,000 208 * Merit Medical Systems Inc. 12,839 204 * Alnylam Pharmaceuticals Inc. 16,500 203 * Neurocrine Biosciences Inc. 33,034 200 * Sequenom Inc. 28,330 199 * Kindred Healthcare Inc. 15,232 198 * Corvel Corp. 4,656 198 * Lexicon Pharmaceuticals Inc. 122,609 196 * Emeritus Corp. 11,336 193 * Exelixis Inc. 48,305 189 * Orthofix International NV 6,001 189 * RehabCare Group Inc. 9,232 187 * Zymogenetics Inc. 18,875 184 * Assisted Living Concepts Inc. Class A 6,044 184 * Inspire Pharmaceuticals Inc. 29,885 178 * Metabolix Inc. 13,884 175 * Affymetrix Inc. 36,894 168 * Pharmacyclics Inc. 20,828 168 * Quidel Corp. 15,000 165 * Akorn Inc. 40,744 165 * Insulet Corp. 11,500 163 * Res-Care Inc. 12,200 162 * Accuray Inc. 25,957 161 * SonoSite Inc. 4,808 161 * AMAG Pharmaceuticals Inc. 9,333 161 * Clinical Data Inc. 9,500 160 * Depomed Inc. 35,406 159 * SIGA Technologies Inc. 18,380 155 * PharMerica Corp. 16,254 155 * Pain Therapeutics Inc. 24,800 153 * Immunogen Inc. 24,400 153 * Arqule Inc. 29,301 151 * Nabi Biopharmaceuticals 31,171 150 * Endologix Inc. 32,493 148 * Immunomedics Inc. 45,675 147 * IPC The Hospitalist Co. Inc. 5,350 146 * Symmetry Medical Inc. 15,100 146 * eResearchTechnology Inc. 19,350 145 * Ardea Biosciences Inc. 6,170 142 * Select Medical Holdings Corp. 18,410 142 * Rigel Pharmaceuticals Inc. 16,689 140 * Targacept Inc. 6,282 140 Valeant Pharmaceuticals International Inc. 5,602 140 * LHC Group Inc. 5,900 137 * Allos Therapeutics Inc. 28,177 133 * American Dental Partners Inc. 10,709 129 *,^ AVI BioPharma Inc. 70,000 129 * Micromet Inc. 19,030 128 * Molina Healthcare Inc. 4,718 127 * Cross Country Healthcare Inc. 17,700 127 * US Physical Therapy Inc. 7,600 127 * Emdeon Inc. Class A 10,393 127 * Rural/Metro Corp. 14,870 127 * OraSure Technologies Inc. 30,890 125 * Spectranetics Corp. 22,996 125 * Kensey Nash Corp. 4,291 124 * Angiodynamics Inc. 7,693 117 * Ariad Pharmaceuticals Inc. 29,712 113 * Protalix BioTherapeutics Inc. 13,000 113 * Maxygen Inc. 19,491 113 * Triple-S Management Corp. Class B 6,635 112 * TomoTherapy Inc. 30,606 108 * BioScrip Inc. 20,408 105 * AMN Healthcare Services Inc. 20,205 104 * Emergent Biosolutions Inc. 6,000 104 * Corcept Therapeutics Inc. 26,427 103 * IRIS International Inc. 10,700 103 * Ligand Pharmaceuticals Inc. Class B 64,280 102 * Palomar Medical Technologies Inc. 9,700 100 * Continucare Corp. 23,735 100 * Novavax Inc. 45,222 99 America Service Group Inc. 6,643 99 * Orthovita Inc. 43,416 99 * Array Biopharma Inc. 29,985 97 * Medical Action Industries Inc. 10,350 94 * Optimer Pharmaceuticals Inc. 10,200 94 * Cypress Bioscience Inc. 24,077 93 * Medidata Solutions Inc. 4,700 90 * Chelsea Therapeutics International Ltd. 17,600 90 * Alphatec Holdings Inc. 41,900 89 *,^ Somaxon Pharmaceuticals Inc. 22,900 89 National Healthcare Corp. 2,400 89 *,^ Biotime Inc. 18,600 88 * Pozen Inc. 12,462 88 * Progenics Pharmaceuticals Inc. 17,436 88 * Five Star Quality Care Inc. 17,293 87 * Opko Health Inc. 38,077 85 * Genoptix Inc. 6,000 85 * CryoLife Inc. 14,000 85 * XenoPort Inc. 11,900 85 * BioMimetic Therapeutics Inc. 7,381 84 * Delcath Systems Inc. 11,598 84 * Capital Senior Living Corp. 15,700 84 * Sangamo Biosciences Inc. 23,683 81 * Idenix Pharmaceuticals Inc. 26,134 81 * Durect Corp. 31,841 81 * Rochester Medical Corp. 7,086 77 * Dynavax Technologies Corp. 41,928 77 * Vital Images Inc. 5,700 75 * Albany Molecular Research Inc. 11,811 75 * Sunrise Senior Living Inc. 21,300 73 Cantel Medical Corp. 4,500 73 * Hi-Tech Pharmacal Co. Inc. 3,513 71 * Cerus Corp. 18,474 71 * SurModics Inc. 5,945 71 * SuperGen Inc. 33,900 71 *,^ Cell Therapeutics Inc. 179,910 70 * Caliper Life Sciences Inc. 17,380 69 * MAP Pharmaceuticals Inc. 4,431 68 * Sciclone Pharmaceuticals Inc. 25,157 66 * Almost Family Inc. 2,200 65 * Curis Inc. 47,470 65 Atrion Corp. 400 63 * Keryx Biopharmaceuticals Inc. 13,000 63 * Dyax Corp. 25,397 60 Young Innovations Inc. 2,100 60 * Merge Healthcare Inc. 20,581 60 * Medcath Corp. 5,899 59 * Arena Pharmaceuticals Inc. 37,708 59 * Cadence Pharmaceuticals Inc. 7,068 59 * Stereotaxis Inc. 14,107 58 * BioCryst Pharmaceuticals Inc. 11,700 58 * RTI Biologics Inc. 21,863 57 * Genomic Health Inc. 4,300 57 * BMP Sunstone Corp. 6,943 53 * Exact Sciences Corp. 7,166 52 * Nighthawk Radiology Holdings Inc. 7,985 51 * Providence Service Corp. 3,100 51 * Anadys Pharmaceuticals Inc. 21,879 51 * Clarient Inc. 14,890 50 * Alliance HealthCare Services Inc. 10,800 49 * Anika Therapeutics Inc. 8,000 48 * Furiex Pharmaceuticals Inc. 4,223 48 * Osteotech Inc. 7,187 46 Psychemedics Corp. 4,980 46 * Cambrex Corp. 10,772 46 * LCA-Vision Inc. 8,112 45 * Synovis Life Technologies Inc. 2,995 45 * PDI Inc. 5,100 45 * Hooper Holmes Inc. 63,605 45 * Spectrum Pharmaceuticals Inc. 10,500 44 * AGA Medical Holdings Inc. 3,100 43 * Myrexis Inc. 11,168 43 * Inovio Pharmaceuticals Inc. 33,339 42 *,^ Orexigen Therapeutics Inc. 7,000 42 Ensign Group Inc. 2,292 41 * Health Grades Inc. 4,900 40 * MAKO Surgical Corp. 4,100 39 * StemCells Inc. 46,900 39 * CytRx Corp. 51,700 39 * AVANIR Pharmaceuticals Inc. 12,100 39 * Osiris Therapeutics Inc. 5,258 38 * KV Pharmaceutical Co. Class A 16,333 38 * Icad Inc. 21,400 38 * Kendle International Inc. 4,000 37 * Affymax Inc. 6,154 37 * Chindex International Inc. 2,400 36 * Vanda Pharmaceuticals Inc. 5,400 36 * Enzo Biochem Inc. 9,435 36 * Inhibitex Inc. 19,500 35 * Cytori Therapeutics Inc. 7,100 35 * Peregrine Pharmaceuticals Inc. 23,676 34 * NovaMed Inc. 3,533 34 * Santarus Inc. 11,122 33 * ZIOPHARM Oncology Inc. 8,900 33 * Allied Healthcare International Inc. 13,317 33 * Columbia Laboratories Inc. 30,465 33 * Generex Biotechnology Corp. 66,500 33 * Matrixx Initiatives Inc. 6,300 32 * Adolor Corp. 29,428 32 * Obagi Medical Products Inc. 3,000 32 * GTx Inc. 8,800 30 * Celldex Therapeutics Inc. 7,537 30 * Caraco Pharmaceutical Laboratories Ltd. 5,444 29 * OTIX Global Inc. 2,786 29 * Telik Inc. 39,883 29 * Exactech Inc. 1,758 29 * GenVec Inc. 47,497 28 * Harvard Bioscience Inc. 7,434 28 * Vical Inc. 12,115 27 * Jazz Pharmaceuticals Inc. 2,400 26 * Vascular Solutions Inc. 2,200 25 * ThermoGenesis Corp. 8,484 25 * Cardiac Science Corp. 13,656 25 * Skilled Healthcare Group Inc. 6,000 24 * MELA Sciences Inc. 3,504 23 * Cutera Inc. 2,800 23 * Staar Surgical Co. 4,100 22 * Hansen Medical Inc. 15,321 22 * ISTA Pharmaceuticals Inc. 5,337 22 * CPEX Pharmaceuticals Inc. 940 22 * Insmed Inc. 30,050 22 * Cytokinetics Inc. 7,525 20 * Hemispherx Biopharma Inc. 35,200 20 * CardioNet Inc. 4,200 19 * Entremed Inc. 4,828 18 * Transcend Services Inc. 1,200 18 * Capstone Therapeutics Corp. 20,010 18 * Biolase Technology Inc. 15,314 18 * Aastrom Biosciences Inc. 10,475 16 * Animal Health International Inc. 5,800 16 * Strategic Diagnostics Inc. 9,612 16 * Theragenics Corp. 11,916 15 * Acadia Pharmaceuticals Inc. 15,540 14 * Idera Pharmaceuticals Inc. 4,300 14 * RadNet Inc. 5,579 13 * Cynosure Inc. Class A 1,300 13 * XOMA Ltd. 4,333 13 * Cel-Sci Corp. 19,362 12 * Discovery Laboratories Inc. 56,046 12 * Alexza Pharmaceuticals Inc. 3,696 12 * Orchid Cellmark Inc. 7,589 12 * Synta Pharmaceuticals Corp. 2,800 11 * Biodel Inc. 2,000 11 * Repligen Corp. 2,900 10 * Biosante Pharmaceuticals Inc. 5,715 10 * OncoGenex Pharmaceutical Inc. 636 9 * Antigenics Inc. 8,912 9 * RXi Pharmaceuticals Corp. 2,936 8 * Infinity Pharmaceuticals Inc. 1,525 8 * Arrowhead Research Corp. 5,498 6 * Dusa Pharmaceuticals Inc. 2,300 6 * IVAX Diagnostics Inc. 8,700 5 * Mediware Information Systems 500 5 * Biospecifics Technologies Corp. 166 4 * SCOLR Pharma Inc. 6,600 4 * Zalicus Inc. 2,700 4 * AspenBio Pharma Inc. 6,000 3 *,^ ADVENTRX Pharmaceuticals Inc. 1,416 3 * Poniard Pharmaceuticals Inc. 4,773 3 * Digirad Corp. 1,200 2 * OXiGENE Inc. 6,748 2 * NMT Medical Inc. 3,531 2 * Metropolitan Health Networks Inc. 200 1 * EpiCept Corp. 637  * Repros Therapeutics Inc. 700  * Palatin Technologies Inc. 160  * Bovie Medical Corp. 100  * Apricus Biosciences Inc. 100  Industrials (6.8%) General Electric Co. 4,789,320 77,826 United Technologies Corp. 397,555 28,318 3M Co. 303,869 26,349 Caterpillar Inc. 281,825 22,174 United Parcel Service Inc. Class B 323,056 21,545 Boeing Co. 306,525 20,396 Union Pacific Corp. 226,932 18,563 Emerson Electric Co. 337,955 17,797 Honeywell International Inc. 326,667 14,354 Deere & Co. 190,628 13,302 FedEx Corp. 133,630 11,425 Lockheed Martin Corp. 142,597 10,164 Danaher Corp. 247,758 10,061 Norfolk Southern Corp. 166,224 9,892 CSX Corp. 174,761 9,668 General Dynamics Corp. 147,291 9,251 Illinois Tool Works Inc. 191,862 9,021 Tyco International Ltd. 231,153 8,490 Precision Castparts Corp. 63,877 8,135 Northrop Grumman Corp. 129,213 7,834 Raytheon Co. 169,722 7,758 Cummins Inc. 85,620 7,755 Waste Management Inc. 205,616 7,349 PACCAR Inc. 147,155 7,086 Eaton Corp. 71,599 5,906 CH Robinson Worldwide Inc. 78,367 5,479 Republic Services Inc. Class A 171,104 5,217 Ingersoll-Rand plc 144,245 5,151 Parker Hannifin Corp. 72,484 5,078 Expeditors International of Washington Inc. 95,362 4,409 Dover Corp. 83,622 4,366 Southwest Airlines Co. 333,554 4,360 Goodrich Corp. 56,425 4,160 * Delta Air Lines Inc. 355,368 4,137 Rockwell Collins Inc. 70,509 4,107 Rockwell Automation Inc. 64,323 3,971 Fluor Corp. 80,090 3,967 L-3 Communications Holdings Inc. 52,121 3,767 ITT Corp. 78,682 3,685 Cooper Industries plc 75,058 3,673 WW Grainger Inc. 27,943 3,328 Joy Global Inc. 46,375 3,261 Fastenal Co. 59,746 3,178 Flowserve Corp. 25,220 2,760 Roper Industries Inc. 42,247 2,754 Textron Inc. 123,088 2,531 * Stericycle Inc. 35,962 2,499 Bucyrus International Inc. Class A 34,450 2,389 AMETEK Inc. 47,589 2,273 Pall Corp. 53,100 2,211 * Jacobs Engineering Group Inc. 56,300 2,179 Pitney Bowes Inc. 93,841 2,006 Manpower Inc. 36,845 1,923 Iron Mountain Inc. 82,959 1,853 * Quanta Services Inc. 94,602 1,805 * UAL Corp. 76,222 1,801 KBR Inc. 73,000 1,799 Masco Corp. 163,083 1,796 Equifax Inc. 57,487 1,794 * Kansas City Southern 46,250 1,730 Cintas Corp. 62,312 1,717 Robert Half International Inc. 64,335 1,673 Dun & Bradstreet Corp. 22,526 1,670 Avery Dennison Corp. 44,499 1,652 * AGCO Corp. 42,303 1,650 * Continental Airlines Inc. Class B 63,589 1,580 RR Donnelley & Sons Co. 92,906 1,576 Donaldson Co. Inc. 33,257 1,567 Pentair Inc. 44,160 1,485 JB Hunt Transport Services Inc. 42,790 1,485 Timken Co. 37,195 1,427 SPX Corp. 22,443 1,420 * Verisk Analytics Inc. Class A 50,700 1,420 * URS Corp. 37,031 1,406 * Foster Wheeler AG 57,402 1,404 * Owens Corning 52,297 1,340 * Waste Connections Inc. 33,650 1,335 * BE Aerospace Inc. 43,957 1,332 TransDigm Group Inc. 21,200 1,315 IDEX Corp. 36,953 1,312 * Shaw Group Inc. 38,206 1,282 * IHS Inc. Class A 18,797 1,278 Gardner Denver Inc. 23,792 1,277 * Corrections Corp. of America 51,622 1,274 * Navistar International Corp. 28,879 1,260 Snap-On Inc. 26,435 1,230 * WABCO Holdings Inc. 29,270 1,228 Hubbell Inc. Class B 23,949 1,215 Kennametal Inc. 36,882 1,141 * Alliant Techsystems Inc. 15,120 1,140 Towers Watson & Co. Class A 23,090 1,136 Lincoln Electric Holdings Inc. 19,425 1,123 * Terex Corp. 49,000 1,123 MSC Industrial Direct Co. Class A 20,554 1,111 * Oshkosh Corp. 40,308 1,108 * Babcock & Wilcox Co. 51,940 1,105 * Hertz Global Holdings Inc. 103,600 1,097 * Copart Inc. 32,624 1,076 Nordson Corp. 14,059 1,036 Ryder System Inc. 24,150 1,033 Wabtec Corp. 21,514 1,028 Regal-Beloit Corp. 17,400 1,021 * Aecom Technology Corp. 41,764 1,013 * Thomas & Betts Corp. 23,832 978 * Spirit Aerosystems Holdings Inc. Class A 47,510 947 * AMR Corp. 150,876 946 * Kirby Corp. 23,600 945 Covanta Holding Corp. 59,553 938 Harsco Corp. 36,946 908 Lennox International Inc. 21,705 905 * GrafTech International Ltd. 56,898 889 CLARCOR Inc. 22,870 883 Landstar System Inc. 22,770 879 Graco Inc. 27,591 875 Acuity Brands Inc. 19,612 868 Woodward Governor Co. 26,500 859 Crane Co. 22,497 854 Toro Co. 15,000 843 Carlisle Cos. Inc. 27,912 836 * Alaska Air Group Inc. 16,278 831 Baldor Electric Co. 20,219 817 Trinity Industries Inc. 36,388 810 * Hexcel Corp. 44,800 797 * Esterline Technologies Corp. 13,700 784 * WESCO International Inc. 19,725 775 * JetBlue Airways Corp. 115,111 770 * Genesee & Wyoming Inc. Class A 17,619 765 Con-way Inc. 24,526 760 UTi Worldwide Inc. 46,728 751 * EMCOR Group Inc. 30,500 750 * Clean Harbors Inc. 10,965 743 * FTI Consulting Inc. 21,380 742 * Geo Group Inc. 31,280 730 Manitowoc Co. Inc. 59,748 724 Actuant Corp. Class A 31,360 720 Valmont Industries Inc. 9,557 692 * US Airways Group Inc. 73,822 683 AO Smith Corp. 11,545 668 Alexander & Baldwin Inc. 19,129 666 * Teledyne Technologies Inc. 16,421 654 * General Cable Corp. 24,052 652 Brady Corp. Class A 22,262 649 Watsco Inc. 11,500 640 * Moog Inc. Class A 18,000 639 Curtiss-Wright Corp. 20,768 629 * ArvinMeritor Inc. 40,481 629 GATX Corp. 21,336 626 HNI Corp. 21,135 608 * American Superconductor Corp. 19,308 600 * United Stationers Inc. 11,019 590 * Tetra Tech Inc. 27,938 586 * Atlas Air Worldwide Holdings Inc. 11,600 584 * Dollar Thrifty Automotive Group Inc. 11,600 582 Belden Inc. 21,825 576 Triumph Group Inc. 7,606 567 Knight Transportation Inc. 28,965 560 * Avis Budget Group Inc. 47,793 557 Kaydon Corp. 15,488 536 Applied Industrial Technologies Inc. 17,489 535 * EnerSys 21,080 526 * Middleby Corp. 8,253 523 Brink's Co. 21,956 505 * Old Dominion Freight Line Inc. 19,725 501 * HUB Group Inc. Class A 17,107 501 Corporate Executive Board Co. 15,845 500 Rollins Inc. 20,850 487 Herman Miller Inc. 24,587 484 Watts Water Technologies Inc. Class A 13,911 474 * DigitalGlobe Inc. 15,460 470 Simpson Manufacturing Co. Inc. 18,100 467 Mueller Industries Inc. 17,429 462 * CoStar Group Inc. 9,317 454 Deluxe Corp. 23,637 452 Werner Enterprises Inc. 21,577 442 ABM Industries Inc. 20,350 439 * Insituform Technologies Inc. Class A 18,100 438 Briggs & Stratton Corp. 22,996 437 * II-VI Inc. 11,700 437 Mine Safety Appliances Co. 16,002 434 * USG Corp. 32,400 427 Healthcare Services Group Inc. 18,642 425 * AirTran Holdings Inc. 57,740 424 ESCO Technologies Inc. 12,400 412 Heartland Express Inc. 27,418 408 * GeoEye Inc. 10,068 408 * Orbital Sciences Corp. 26,000 398 Robbins & Myers Inc. 14,700 394 * Armstrong World Industries Inc. 9,156 380 * Korn/Ferry International 22,900 379 Forward Air Corp. 14,553 378 * Polypore International Inc. 12,400 374 Granite Construction Inc. 16,177 368 Barnes Group Inc. 20,864 367 Skywest Inc. 25,900 362 Knoll Inc. 22,700 352 American Science & Engineering Inc. 4,700 346 * Griffon Corp. 28,390 346 Administaff Inc. 12,700 342 * AAR Corp. 18,100 338 * United Rentals Inc. 22,680 337 * EnPro Industries Inc. 10,719 335 Cubic Corp. 7,900 322 * Advisory Board Co. 7,291 322 * Acacia Research - Acacia Technologies 17,831 314 Seaboard Corp. 177 313 Steelcase Inc. Class A 37,426 312 Kaman Corp. 11,851 311 * Beacon Roofing Supply Inc. 20,975 306 * Mobile Mini Inc. 19,500 299 Franklin Electric Co. Inc. 8,900 295 Ameron International Corp. 4,300 292 * Blount International Inc. 22,937 292 * Macquarie Infrastructure Co. LLC 18,800 291 * Ceradyne Inc. 12,246 286 Arkansas Best Corp. 11,800 286 * Chart Industries Inc. 13,917 283 * Navigant Consulting Inc. 24,078 280 Quanex Building Products Corp. 15,990 276 * Amerco Inc. 3,428 272 * RBC Bearings Inc. 7,977 271 Raven Industries Inc. 7,100 269 Allegiant Travel Co. Class A 6,346 269 Resources Connection Inc. 19,200 264 * TrueBlue Inc. 19,304 264 * Tutor Perini Corp. 12,800 257 HEICO Corp. 5,625 257 * Kforce Inc. 18,707 257 Interface Inc. Class A 17,743 253 * MasTec Inc. 24,375 252 * SYKES Enterprises Inc. 18,316 249 * Sensata Technologies Holding NV 12,300 243 Unifirst Corp. 5,500 243 Aircastle Ltd. 28,426 241 * Interline Brands Inc. 13,304 240 * Astec Industries Inc. 8,243 235 * Altra Holdings Inc. 15,500 228 *,^ A123 Systems Inc. 24,939 224 Badger Meter Inc. 5,482 222 * Genco Shipping & Trading Ltd. 13,908 222 Universal Forest Products Inc. 7,421 217 Tennant Co. 6,900 213 CIRCOR International Inc. 6,700 212 Mueller Water Products Inc. Class A 69,074 209 * ATC Technology Corp. 8,429 209 * EnerNOC Inc. 6,500 204 Albany International Corp. 10,722 203 AZZ Inc. 4,614 198 * Wabash National Corp. 24,350 197 McGrath Rentcorp 8,200 196 Comfort Systems USA Inc. 18,300 196 * Huron Consulting Group Inc. 8,890 196 * Layne Christensen Co. 7,508 194 AAON Inc. 8,130 191 Tredegar Corp. 10,055 191 * Dycom Industries Inc. 19,090 191 Lindsay Corp. 4,350 188 * Colfax Corp. 12,600 187 * Force Protection Inc. 37,036 187 * Celadon Group Inc. 13,425 185 * Exponent Inc. 5,516 185 HEICO Corp. Class A 5,380 183 Ennis Inc. 10,009 179 Titan International Inc. 13,125 178 Vicor Corp. 12,179 178 * SFN Group Inc. 29,599 178 Gorman-Rupp Co. 6,452 178 EnergySolutions Inc. 35,200 177 * Consolidated Graphics Inc. 4,100 170 NACCO Industries Inc. Class A 1,891 165 Encore Wire Corp. 8,050 165 * Columbus McKinnon Corp. 9,837 163 Great Lakes Dredge & Dock Corp. 27,781 161 FreightCar America Inc. 6,515 160 John Bean Technologies Corp. 9,900 160 G&K Services Inc. Class A 6,939 159 Heidrick & Struggles International Inc. 8,100 158 * Cenveo Inc. 30,001 151 Bowne & Co. Inc. 13,314 151 Cascade Corp. 4,700 149 Apogee Enterprises Inc. 16,300 149 * CBIZ Inc. 25,023 148 * American Commercial Lines Inc. 5,280 147 * Ladish Co. Inc. 4,700 146 Viad Corp. 7,547 146 * Kadant Inc. 7,610 144 *,^ Ener1 Inc. 39,026 144 Marten Transport Ltd. 6,150 143 * Republic Airways Holdings Inc. 17,114 142 * RSC Holdings Inc. 18,900 141 * ICF International Inc. 5,500 138 * Rush Enterprises Inc. Class A 8,750 134 * Titan Machinery Inc. 8,200 134 * GenCorp Inc. 27,100 133 * Taser International Inc. 34,000 132 * LB Foster Co. Class A 4,500 130 * Furmanite Corp. 26,197 128 * Sauer-Danfoss Inc. 6,000 128 * 3D Systems Corp. 8,104 127 Ducommun Inc. 5,800 126 US Ecology Inc. 7,800 125 * M&F Worldwide Corp. 5,100 124 * Orion Marine Group Inc. 9,800 122 Ampco-Pittsburgh Corp. 4,900 122 CDI Corp. 9,300 120 * Innerworkings Inc. 18,129 119 * FuelCell Energy Inc. 96,518 119 * Eagle Bulk Shipping Inc. 22,733 119 Standex International Corp. 4,900 119 * American Reprographics Co. 15,057 118 * Aerovironment Inc. 5,300 118 Alamo Group Inc. 5,242 117 * Team Inc. 6,636 114 * H&E Equipment Services Inc. 14,293 114 * ACCO Brands Corp. 19,708 113 * Trimas Corp. 7,500 111 TAL International Group Inc. 4,590 111 * Kelly Services Inc. Class A 9,400 110 *,^ Harbin Electric Inc. 6,100 109 Applied Signal Technology Inc. 4,300 107 * Herley Industries Inc. 6,452 106 * MYR Group Inc. 6,400 105 * KAR Auction Services Inc. 8,315 105 *,^ China BAK Battery Inc. 57,400 104 Sun Hydraulics Corp. 3,700 104 * Hawaiian Holdings Inc. 17,000 102 Federal Signal Corp. 18,853 102 * Dolan Co. 8,600 98 * GP Strategies Corp. 10,600 96 American Woodmark Corp. 5,385 95 * School Specialty Inc. 7,299 95 * Trex Co. Inc. 4,900 93 Houston Wire & Cable Co. 9,300 93 * Powell Industries Inc. 2,832 88 * Michael Baker Corp. 2,659 88 Miller Industries Inc. 6,446 87 Kimball International Inc. Class B 14,764 86 * Flow International Corp. 32,500 85 * Sterling Construction Co. Inc. 6,900 85 * PMFG Inc. 5,000 85 * Air Transport Services Group Inc. 13,274 81 Graham Corp. 5,200 81 * Capstone Turbine Corp. 104,276 81 * Pacer International Inc. 13,300 80 * Greenbrier Cos. Inc. 5,100 80 * Fuel Tech Inc. 12,400 78 * Energy Recovery Inc. 21,262 76 Schawk Inc. Class A 4,100 76 Aceto Corp. 11,107 75 * Saia Inc. 5,051 75 * Perma-Fix Environmental Services 44,758 75 * Gibraltar Industries Inc. 8,200 74 Met-Pro Corp. 7,266 73 Intersections Inc. 7,870 73 * Lydall Inc. 9,942 73 * PowerSecure International Inc. 7,800 72 * Metalico Inc. 18,800 72 *,^ YRC Worldwide Inc. 274,802 69 * DXP Enterprises Inc. 3,600 68 * CRA International Inc. 3,678 66 * Builders FirstSource Inc. 28,380 65 Multi-Color Corp. 4,087 63 * Odyssey Marine Exploration Inc. 34,066 63 * Willis Lease Finance Corp. 6,189 63 * NN Inc. 7,480 62 * Commercial Vehicle Group Inc. 6,012 61 * Satcon Technology Corp. 15,900 60 * Dynamex Inc. 3,900 59 * Park-Ohio Holdings Corp. 4,400 59 * RailAmerica Inc. 6,000 58 * Tecumseh Products Co. Class A 4,923 56 Dynamic Materials Corp. 3,700 56 Todd Shipyards Corp. 3,676 55 * Northwest Pipe Co. 3,150 55 * Kratos Defense & Security Solutions Inc. 5,043 54 *,^ Valence Technology Inc. 46,165 53 * Standard Parking Corp. 3,100 53 * Advanced Battery Technologies Inc. 14,700 53 Insteel Industries Inc. 5,800 52 * Fushi Copperweld Inc. 5,900 51 * Pike Electric Corp. 6,910 50 * United Capital Corp. 2,064 50 * Astronics Corp. 2,800 49 Courier Corp. 3,348 48 * WCA Waste Corp. 9,763 47 * PAM Transportation Services Inc. 3,663 46 * APAC Customer Services Inc. 8,134 46 * On Assignment Inc. 8,700 46 * BlueLinx Holdings Inc. 11,400 46 * Volt Information Sciences Inc. 6,300 45 * Casella Waste Systems Inc. Class A 10,781 45 * Hudson Highland Group Inc. 12,330 42 * Active Power Inc. 31,013 41 International Shipholding Corp. 1,442 41 * Quality Distribution Inc. 6,326 40 * Ultralife Corp. 9,200 40 * Pinnacle Airlines Corp. 7,373 40 Horizon Lines Inc. Class A 9,400 39 * Hill International Inc. 8,700 39 * USA Truck Inc. 2,600 39 * Hawk Corp. Class A 900 39 LSI Industries Inc. 6,007 39 * Applied Energetics Inc. 34,281 38 * LMI Aerospace Inc. 2,400 38 * Covenant Transportation Group Inc. Class A 4,806 36 * American Railcar Industries Inc. 2,200 35 Lawson Products Inc. 2,138 33 * NCI Building Systems Inc. 3,260 31 * SmartHeat Inc. 4,900 31 * LaBarge Inc. 2,400 30 * LECG Corp. 26,474 29 Barrett Business Services Inc. 1,900 29 Preformed Line Products Co. 823 29 * UQM Technologies Inc. 10,950 28 * Broadwind Energy Inc. 14,980 28 * Innovative Solutions & Support Inc. 5,724 28 * Integrated Electrical Services Inc. 7,350 28 * Plug Power Inc. 70,838 27 * Magnetek Inc. 19,000 25 * TBS International PLC Class A 4,500 25 VSE Corp. 700 25 * SL Industries Inc. 1,700 24 LS Starrett Co. Class A 2,200 23 * TRC Cos. Inc. 8,800 22 Twin Disc Inc. 1,600 22 Virco Manufacturing 7,736 22 *,^ Hoku Corp. 7,900 22 Superior Uniform Group Inc. 2,008 19 * Patriot Transportation Holding Inc. 261 18 Standard Register Co. 5,676 17 * Rush Enterprises Inc. Class B 1,149 16 Hardinge Inc. 2,000 15 * Frozen Food Express Industries 4,700 13 * Hurco Cos. Inc. 700 13 Omega Flex Inc. 810 12 * Tecumseh Products Co. Class B 1,000 11 * Raytheon Co. Warrants Exp. 06/16/2011 1,046 9 * Universal Truckload Services Inc. 600 9 * Mistras Group Inc. 800 9 * ExpressJet Holdings Inc. 1,305 9 * Arotech Corp. 4,507 8 * RINO International Corp. 500 7 * Lihua International Inc. 800 7 * Sypris Solutions Inc. 2,100 7 * Innotrac Corp. 5,748 5 *,^ C&D Technologies Inc. 16,400 5 * CAI International Inc. 200 3 * Amrep Corp. 200 2 Information Technology (11.4%) * Apple Inc. 408,189 115,824 Microsoft Corp. 3,538,196 86,650 International Business Machines Corp. 575,255 77,165 * Google Inc. Class A 110,176 57,929 * Cisco Systems Inc. 2,562,023 56,108 Oracle Corp. 1,801,206 48,362 Intel Corp. 2,495,918 47,996 Hewlett-Packard Co. 1,051,999 44,258 QUALCOMM Inc. 736,144 33,215 * EMC Corp. 922,332 18,733 Visa Inc. Class A 222,045 16,489 Texas Instruments Inc. 548,552 14,888 * eBay Inc. 528,057 12,885 Corning Inc. 700,607 12,807 Accenture PLC Class A 285,938 12,149 * Dell Inc. 791,321 10,256 Mastercard Inc. Class A 44,788 10,033 Automatic Data Processing Inc. 225,898 9,494 * Cognizant Technology Solutions Corp. Class A 134,488 8,670 * Motorola Inc. 991,802 8,460 * Yahoo! Inc. 591,152 8,377 * NetApp Inc. 154,863 7,711 * Juniper Networks Inc. 236,445 7,176 Applied Materials Inc. 601,912 7,030 Broadcom Corp. Class A 197,487 6,989 Xerox Corp. 620,989 6,427 * Adobe Systems Inc. 235,896 6,169 Tyco Electronics Ltd. 204,212 5,967 * Intuit Inc. 134,157 5,877 * Salesforce.com Inc. 52,079 5,822 * Citrix Systems Inc. 83,640 5,708 * Symantec Corp. 359,808 5,458 Western Union Co. 302,653 5,348 * Agilent Technologies Inc. 156,012 5,206 * Marvell Technology Group Ltd. 246,740 4,320 Analog Devices Inc. 134,081 4,207 Altera Corp. 135,785 4,095 Paychex Inc. 146,514 4,028 CA Inc. 184,458 3,896 * Akamai Technologies Inc. 77,612 3,895 Amphenol Corp. Class A 77,718 3,807 * SanDisk Corp. 103,658 3,799 * F5 Networks Inc. 36,091 3,747 * Fiserv Inc. 68,629 3,694 *,^ First Solar Inc. 24,989 3,682 * Red Hat Inc. 85,027 3,486 * McAfee Inc. 70,222 3,319 * Autodesk Inc. 103,507 3,309 * BMC Software Inc. 81,271 3,290 Xilinx Inc. 122,683 3,265 Computer Sciences Corp. 69,688 3,206 Linear Technology Corp. 101,319 3,114 Fidelity National Information Services Inc. 112,164 3,043 * NVIDIA Corp. 257,717 3,010 * Western Digital Corp. 103,005 2,924 * Micron Technology Inc. 402,747 2,904 * Teradata Corp. 74,731 2,882 * SAIC Inc. 174,119 2,782 * VMware Inc. Class A 31,735 2,696 KLA-Tencor Corp. 76,152 2,683 * VeriSign Inc. 82,784 2,628 Microchip Technology Inc. 83,107 2,614 * Seagate Technology plc 219,489 2,586 Harris Corp. 58,096 2,573 Maxim Integrated Products Inc. 135,500 2,508 * Cree Inc. 45,966 2,495 * Electronic Arts Inc. 148,780 2,444 * Lam Research Corp. 56,631 2,370 * Rovi Corp. 45,935 2,316 * Flextronics International Ltd. 367,226 2,218 * Equinix Inc. 19,549 2,001 * Hewitt Associates Inc. Class A 39,604 1,997 * Trimble Navigation Ltd. 55,038 1,929 * Avnet Inc. 68,976 1,863 * Advanced Micro Devices Inc. 258,531 1,838 * FLIR Systems Inc. 69,081 1,775 * ANSYS Inc. 40,635 1,717 * Synopsys Inc. 67,796 1,679 * Atmel Corp. 208,497 1,660 * Skyworks Solutions Inc. 79,882 1,652 * Nuance Communications Inc. 104,905 1,641 Factset Research Systems Inc. 19,824 1,608 * Lexmark International Inc. Class A 35,840 1,599 * Informatica Corp. 41,562 1,596 * Alliance Data Systems Corp. 24,296 1,586 Global Payments Inc. 36,943 1,584 * MICROS Systems Inc. 36,500 1,545 * Arrow Electronics Inc. 55,172 1,475 Broadridge Financial Solutions Inc. 61,773 1,413 * ON Semiconductor Corp. 195,840 1,412 Lender Processing Services Inc. 42,439 1,410 Solera Holdings Inc. 31,467 1,390 National Semiconductor Corp. 108,215 1,382 * Dolby Laboratories Inc. Class A 23,736 1,348 * LSI Corp. 295,612 1,348 * TIBCO Software Inc. 75,384 1,337 Jabil Circuit Inc. 88,066 1,269 * Ingram Micro Inc. 75,162 1,267 * Riverbed Technology Inc. 27,417 1,250 * WebMD Health Corp. 24,763 1,235 * JDS Uniphase Corp. 99,183 1,229 * MEMC Electronic Materials Inc. 102,982 1,228 Tellabs Inc. 163,969 1,222 * AOL Inc. 48,709 1,206 * VeriFone Systems Inc. 37,956 1,179 * IAC/InterActiveCorp 44,654 1,173 * Brocade Communications Systems Inc. 200,511 1,171 Total System Services Inc. 76,780 1,170 * Novellus Systems Inc. 43,222 1,149 * Itron Inc. 18,103 1,108 *,^ Rackspace Hosting Inc. 42,210 1,097 * Avago Technologies Ltd. 48,599 1,094 * Rambus Inc. 51,303 1,069 * Polycom Inc. 38,439 1,049 * Parametric Technology Corp. 53,368 1,043 * CommScope Inc. 42,998 1,021 * Gartner Inc. 34,653 1,020 Molex Inc. 48,516 1,015 * NCR Corp. 73,071 996 * Varian Semiconductor Equipment Associates Inc. 33,565 966 * Tech Data Corp. 23,659 953 * Concur Technologies Inc. 19,000 939 * Novell Inc. 157,187 938 Diebold Inc. 30,052 934 Jack Henry & Associates Inc. 36,496 931 * Cadence Design Systems Inc. 121,033 923 * Teradyne Inc. 81,919 913 ADTRAN Inc. 25,391 896 * Cypress Semiconductor Corp. 70,803 891 * Zebra Technologies Corp. 26,426 889 * QLogic Corp. 49,960 881 National Instruments Corp. 26,878 878 * MercadoLibre Inc. 11,969 864 * Compuware Corp. 100,815 860 * NeuStar Inc. Class A 34,530 858 * Atheros Communications Inc. 31,320 825 CoreLogic Inc. 42,432 813 * Genpact Ltd. 45,219 802 * Sohu.com Inc. 13,846 798 * PMC - Sierra Inc. 105,200 774 * Ariba Inc. 40,834 772 * Vishay Intertechnology Inc. 78,663 761 * VistaPrint NV 19,649 759 Plantronics Inc. 22,472 759 DST Systems Inc. 16,708 749 * Silicon Laboratories Inc. 20,092 736 * RF Micro Devices Inc. 117,166 719 * Monster Worldwide Inc. 55,303 717 * Anixter International Inc. 13,242 715 * Netlogic Microsystems Inc. 25,900 714 * Quest Software Inc. 28,968 712 * Aruba Networks Inc. 33,352 712 * TriQuint Semiconductor Inc. 71,889 690 * International Rectifier Corp. 32,614 688 * Viasat Inc. 16,375 673 * Ciena Corp. 42,044 655 Intersil Corp. Class A 55,878 653 * Microsemi Corp. 37,429 642 * Progress Software Corp. 19,200 636 * Veeco Instruments Inc. 18,200 635 * CACI International Inc. Class A 13,800 625 * GSI Commerce Inc. 25,127 621 * InterDigital Inc. 20,545 608 * Digital River Inc. 17,808 606 Sapient Corp. 49,913 597 * Netezza Corp. 22,100 596 * Wright Express Corp. 16,674 595 * Convergys Corp. 56,969 595 * Finisar Corp. 31,247 587 * Semtech Corp. 28,378 573 * Arris Group Inc. 57,518 562 * Omnivision Technologies Inc. 24,200 558 * ADC Telecommunications Inc. 43,425 550 * Acxiom Corp. 34,467 547 * Plexus Corp. 18,444 541 * SuccessFactors Inc. 21,346 536 * Fairchild Semiconductor International Inc. Class A 56,886 535 * Hittite Microwave Corp. 11,206 534 * Lawson Software Inc. 62,361 528 * Acme Packet Inc. 13,900 527 Cognex Corp. 19,642 527 * Unisys Corp. 18,870 526 * Blackboard Inc. 14,598 526 * Cirrus Logic Inc. 28,761 513 Syntel Inc. 11,425 508 * Mentor Graphics Corp. 48,055 508 Fair Isaac Corp. 20,447 504 * ArcSight Inc. 11,472 500 MAXIMUS Inc. 8,100 499 * j2 Global Communications Inc. 20,708 493 * Cymer Inc. 13,241 491 * Infinera Corp. 42,040 491 * Benchmark Electronics Inc. 29,615 486 Blackbaud Inc. 20,181 485 * TiVo Inc. 53,450 484 * CommVault Systems Inc. 18,400 479 * ValueClick Inc. 36,390 476 * Taleo Corp. Class A 16,353 474 * Cavium Networks Inc. 16,195 466 * L-1 Identity Solutions Inc. 39,586 464 * Coherent Inc. 11,591 464 * Blue Coat Systems Inc. 19,234 463 * AsiaInfo-Linkage Inc. 23,407 462 * JDA Software Group Inc. 18,059 458 Earthlink Inc. 49,853 453 * Integrated Device Technology Inc. 77,116 451 * Advent Software Inc. 8,619 450 * Sanmina-SCI Corp. 36,437 440 * Tessera Technologies Inc. 23,781 440 * Netgear Inc. 16,200 438 * Synaptics Inc. 15,440 434 * Littelfuse Inc. 9,900 433 * OpenTable Inc. 6,208 423 * Checkpoint Systems Inc. 20,400 415 * Mantech International Corp. Class A 10,300 408 * Take-Two Interactive Software Inc. 39,900 405 * Universal Display Corp. 17,100 402 Power Integrations Inc. 12,525 398 * SRA International Inc. Class A 20,000 394 * Emulex Corp. 37,759 394 * MKS Instruments Inc. 21,853 393 * Sonus Networks Inc. 111,249 393 * ACI Worldwide Inc. 17,100 383 * Euronet Worldwide Inc. 20,400 367 * Amkor Technology Inc. 55,586 365 * MicroStrategy Inc. Class A 4,201 364 * Websense Inc. 20,400 362 AVX Corp. 26,114 361 * Tekelec 27,811 360 * Comtech Telecommunications Corp. 13,150 360 * DTS Inc. 9,400 359 * Scansource Inc. 12,900 358 * Rofin-Sinar Technologies Inc. 14,028 356 *,^ SunPower Corp. Class A 24,700 356 * Ultimate Software Group Inc. 9,110 352 * Fortinet Inc. 14,058 351 * Cabot Microelectronics Corp. 10,907 351 * Oclaro Inc. 21,545 345 * Applied Micro Circuits Corp. 34,265 343 * Insight Enterprises Inc. 21,798 341 * EchoStar Corp. Class A 17,831 340 *,^ Power-One Inc. 36,957 336 * CSG Systems International Inc. 18,349 334 * Tyler Technologies Inc. 16,400 331 * FEI Co. 16,800 329 * OSI Systems Inc. 9,008 327 * Harmonic Inc. 47,272 325 * Manhattan Associates Inc. 10,800 317 * Entegris Inc. 66,392 310 * Ebix Inc. 13,100 307 * SAVVIS Inc. 14,444 304 iGate Corp. 16,693 303 * DealerTrack Holdings Inc. 17,726 303 * Lattice Semiconductor Corp. 63,653 302 Sycamore Networks Inc. 9,251 300 Black Box Corp. 9,300 298 * Stratasys Inc. 10,500 291 * Art Technology Group Inc. 70,374 291 * Forrester Research Inc. 8,691 287 * Sourcefire Inc. 9,800 283 * Intermec Inc. 23,024 282 * GT Solar International Inc. 32,900 275 * Rogers Corp. 8,700 274 * TeleTech Holdings Inc. 17,747 263 * Terremark Worldwide Inc. 25,460 263 * Netscout Systems Inc. 12,800 263 * Electronics for Imaging Inc. 21,386 259 * SunPower Corp. Class B 18,694 259 * Ixia 20,649 256 * DG FastChannel Inc. 11,767 256 * ATMI Inc. 17,116 254 * Cogent Inc. 23,500 250 * Internet Capital Group Inc. 22,648 250 * Quantum Corp. 115,200 244 Micrel Inc. 24,635 243 Molex Inc. Class A 13,800 241 * Avid Technology Inc. 18,206 239 * Standard Microsystems Corp. 10,200 233 * Brooks Automation Inc. 34,638 232 * IPG Photonics Corp. 9,500 229 * SYNNEX Corp. 8,100 228 * Radiant Systems Inc. 13,250 227 * Verigy Ltd. 27,812 226 * Loral Space & Communications Inc. 4,300 224 * Diodes Inc. 13,000 222 * Monolithic Power Systems Inc. 13,515 221 * STEC Inc. 17,447 217 * Oplink Communications Inc. 10,783 214 * Brightpoint Inc. 30,603 214 * Synchronoss Technologies Inc. 12,000 214 * Isilon Systems Inc. 9,300 207 * Constant Contact Inc. 9,631 206 * Zoran Corp. 26,922 206 Heartland Payment Systems Inc. 13,436 204 * Volterra Semiconductor Corp. 9,500 204 * TTM Technologies Inc. 20,800 204 * Epicor Software Corp. 23,082 201 * LivePerson Inc. 23,600 198 * FormFactor Inc. 23,000 198 CTS Corp. 20,500 197 * Limelight Networks Inc. 33,349 196 MTS Systems Corp. 6,320 196 * Move Inc. 86,901 194 * Anadigics Inc. 31,576 192 Diamond Management & Technology Consultants Inc. Class A 15,275 191 * Advanced Energy Industries Inc. 14,600 191 United Online Inc. 32,438 186 * SolarWinds Inc. 10,700 185 Pegasystems Inc. 5,900 183 * Infospace Inc. 21,148 183 * Electro Scientific Industries Inc. 16,383 182 EPIQ Systems Inc. 14,753 181 Park Electrochemical Corp. 6,832 180 * TNS Inc. 10,600 180 * Silicon Image Inc. 37,171 178 * Extreme Networks 56,859 177 * Hypercom Corp. 27,100 176 Opnet Technologies Inc. 9,548 173 * FARO Technologies Inc. 7,900 172 * Net 1 UEPS Technologies Inc. 14,420 167 * Newport Corp. 14,660 166 * LTX-Credence Corp. 79,536 166 * Kenexa Corp. 9,473 166 * ModusLink Global Solutions Inc. 26,004 165 * Entropic Communications Inc. 17,000 163 * comScore Inc. 6,900 162 Daktronics Inc. 16,518 162 * LogMeIn Inc. 4,500 162 * Smith Micro Software Inc. 16,018 159 * RealNetworks Inc. 48,479 158 * Echelon Corp. 18,300 156 * UTStarcom Inc. 71,921 156 * Bottomline Technologies Inc. 10,100 155 ^ VirnetX Holding Corp. 10,500 154 * Lionbridge Technologies Inc. 35,784 154 * RightNow Technologies Inc. 7,700 152 Electro Rent Corp. 11,391 151 Methode Electronics Inc. 16,549 150 * Imation Corp. 15,978 149 * Mercury Computer Systems Inc. 12,300 148 * S1 Corp. 28,062 146 * Novatel Wireless Inc. 18,427 145 * Silicon Graphics International Corp. 18,700 145 * Kulicke & Soffa Industries Inc. 23,434 145 * Sonic Solutions Inc. 12,700 145 * Actel Corp. 9,000 144 * IXYS Corp. 14,993 143 *,^ Rubicon Technology Inc. 6,300 143 NIC Inc. 16,900 140 Keithley Instruments Inc. 6,403 138 * Exar Corp. 22,971 138 * MIPS Technologies Inc. Class A 13,946 136 * NetSuite Inc. 5,700 134 * Compellent Technologies Inc. 7,300 133 * Integrated Silicon Solution Inc. 15,300 132 Cohu Inc. 10,313 130 * Sigma Designs Inc. 11,200 129 * support.com Inc. 27,817 127 * Perficient Inc. 13,822 126 * THQ Inc. 30,882 124 * Nanometrics Inc. 8,204 123 * Ultratech Inc. 7,200 123 * SMART Modular Technologies WWH Inc. 20,058 121 * Gerber Scientific Inc. 19,600 121 * Rimage Corp. 7,300 120 * Aviat Networks Inc. 28,777 118 * Ceva Inc. 8,185 117 * China Security & Surveillance Technology Inc. 21,044 117 * KVH Industries Inc. 7,735 116 * PROS Holdings Inc. 12,500 116 * Cogo Group Inc. 18,600 115 * Internap Network Services Corp. 23,192 114 * Energy Conversion Devices Inc. 22,606 113 * Vocus Inc. 6,132 113 * Anaren Inc. 6,685 112 DDi Corp. 12,046 111 * Hackett Group Inc. 26,903 111 * Maxwell Technologies Inc. 7,400 108 * Multi-Fineline Electronix Inc. 4,900 108 * Microtune Inc. 35,924 104 * DivX Inc. 10,900 104 * Global Cash Access Holdings Inc. 25,250 103 * Mindspeed Technologies Inc. 13,249 103 * Mattson Technology Inc. 36,402 100 * EMS Technologies Inc. 5,331 99 * VASCO Data Security International Inc. 15,200 99 * Symmetricom Inc. 16,836 96 * Interactive Intelligence Inc. 5,461 96 * Powerwave Technologies Inc. 52,792 96 * Knot Inc. 10,481 96 * LoopNet Inc. 8,037 95 * Westell Technologies Inc. Class A 41,100 95 * Magma Design Automation Inc. 25,500 94 * Ultra Clean Holdings 10,800 93 * Kopin Corp. 25,500 91 * Trident Microsystems Inc. 52,100 89 * Vishay Precision Group Inc. 5,618 88 Keynote Systems Inc. 7,516 87 * QuickLogic Corp. 17,008 87 * Seachange International Inc. 11,679 87 * Internet Brands Inc. Class A 6,500 86 * Online Resources Corp. 19,307 86 * Comverge Inc. 10,900 86 *,^ Evergreen Solar Inc. 115,307 85 * Super Micro Computer Inc. 8,100 84 Bel Fuse Inc. Class A 4,000 84 * Digi International Inc. 8,700 83 * FalconStor Software Inc. 26,858 82 * Cray Inc. 12,370 82 * MoneyGram International Inc. 32,290 79 * Immersion Corp. 13,159 78 * Globecomm Systems Inc. 9,266 78 * Stamps.com Inc. 5,950 77 * X-Rite Inc. 20,406 77 * Radisys Corp. 8,178 77 * Ramtron International Corp. 20,730 77 * Supertex Inc. 3,456 76 * Measurement Specialties Inc. 4,100 76 * Advanced Analogic Technologies Inc. 21,248 75 Cass Information Systems Inc. 2,160 74 * Zygo Corp. 7,521 74 * Hughes Communications Inc. 2,693 73 * PC-Tel Inc. 11,702 72 * Pericom Semiconductor Corp. 8,250 72 * Intevac Inc. 7,100 71 Technitrol Inc. 15,969 70 * Photronics Inc. 13,300 70 * Saba Software Inc. 12,878 70 * Integral Systems Inc. 9,196 68 * Liquidity Services Inc. 4,200 67 * Unica Corp. 3,200 67 * ExlService Holdings Inc. 3,449 67 * Openwave Systems Inc. 39,175 67 *,^ Wave Systems Corp. Class A 29,376 66 * DemandTec Inc. 6,892 65 * ShoreTel Inc. 13,014 65 * DSP Group Inc. 9,200 64 * Network Equipment Technologies Inc. 18,500 64 * PC Connection Inc. 9,314 64 * Axcelis Technologies Inc. 32,683 63 * Zix Corp. 21,700 62 * Rosetta Stone Inc. 2,900 62 * Conexant Systems Inc. 37,447 61 * Ciber Inc. 20,126 61 * Dynamics Research Corp. 5,857 60 * Rudolph Technologies Inc. 7,192 60 * Agilysys Inc. 8,900 58 Ipass Inc. 46,609 57 * Monotype Imaging Holdings Inc. 6,100 56 * MoSys Inc. 11,414 56 * Actuate Corp. 10,776 55 * Phoenix Technologies Ltd. 13,797 54 * PDF Solutions Inc. 14,369 53 * NU Horizons Electronics Corp. 7,522 52 Marchex Inc. Class B 9,581 52 * NVE Corp. 1,200 52 * TeleCommunication Systems Inc. Class A 13,167 51 *,^ Microvision Inc. 23,195 51 * PC Mall Inc. 7,800 50 * Computer Task Group Inc. 6,500 50 * ORBCOMM Inc. 20,565 47 * Ness Technologies Inc. 10,314 46 * PLX Technology Inc. 12,809 46 Renaissance Learning Inc. 4,366 44 * Dot Hill Systems Corp. 31,231 44 * Opnext Inc. 26,100 41 American Software Inc. Class A 6,941 41 Imergent Inc. 8,000 40 * Zhone Technologies Inc. 18,837 39 * TechTeam Global Inc. 5,490 38 * KIT Digital Inc. 3,200 38 QAD Inc. 9,221 38 * Emcore Corp. 46,977 38 * GTSI Corp. 5,149 36 * StarTek Inc. 7,800 33 * NCI Inc. Class A 1,700 32 * Transwitch Corp. 11,898 32 Newtek Business Services Inc. 22,635 32 * Tollgrade Communications Inc. 4,300 32 * iGO Inc. 15,927 31 * LRAD Corp. 19,570 31 * LoJack Corp. 7,969 30 TheStreet.com Inc. 10,767 30 * Hutchinson Technology Inc. 8,600 30 * AXT Inc. 4,100 27 * ActivIdentity Corp. 12,400 27 * Aware Inc. 10,000 27 * FSI International Inc. 9,808 26 * BigBand Networks Inc. 9,130 26 * Transact Technologies Inc. 3,076 25 Bel Fuse Inc. Class B 1,156 24 * China Information Technology Inc. 4,900 24 * Autobytel Inc. 27,010 23 * Superconductor Technologies Inc. 13,815 23 * Presstek Inc. 10,531 23 * CalAmp Corp. 8,700 22 * Telular Corp. 7,232 22 * Edgewater Technology Inc. 7,915 22 * LaserCard Corp. 4,456 21 * Spectrum Control Inc. 1,300 19 * Research Frontiers Inc. 4,700 19 * Web.com Group Inc. 3,285 18 * Concurrent Computer Corp. 2,620 17 * Planar Systems Inc. 7,423 17 * Viasystems Group Inc. 1,108 17 * Pixelworks Inc. 4,533 16 * Reis Inc. 2,356 15 * Network Engines Inc. 9,800 14 * Comarco Inc. 6,400 14 * LeCroy Corp. 1,800 14 * GSE Systems Inc. 4,126 14 * Looksmart Ltd. 6,700 14 * RAE Systems Inc. 8,200 13 Richardson Electronics Ltd./United States 1,200 13 * Virtusa Corp. 1,200 12 * Lantronix Inc. 3,500 12 * ID Systems Inc. 5,700 11 Evolving Systems Inc. 1,477 11 * Dice Holdings Inc. 1,300 11 * Echo Global Logistics Inc. 800 10 * PRGX Global Inc. 1,681 10 * Ikanos Communications Inc. 7,741 9 * Authentidate Holding Corp. 14,539 9 * Ditech Networks Inc. 6,780 9 * Management Network Group Inc. 3,023 9 * Tier Technologies Inc. Class B 1,600 9 * Identive Group Inc. 4,700 9 * Bsquare Corp. 2,425 8 * Callidus Software Inc. 1,800 8 * Datalink Corp. 2,405 7 * Market Leader Inc. 3,100 7 * Performance Technologies Inc. 2,900 6 * Deltek Inc. 700 6 * WebMediaBrands Inc. 6,017 5 * AuthenTec Inc. 3,100 5 * Selectica Inc. 1,020 5 * EndWave Corp. 2,100 5 * Wireless Telecom Group Inc. 5,909 4 Qualstar Corp. 2,400 4 * Digital Angel Corp. 8,108 4 * Analysts International Corp. 1,635 4 * Parkervision Inc. 4,500 3 * Rainmaker Systems Inc. 2,180 3 * Vertro Inc. 1,080 3 * Cinedigm Digital Cinema Corp. Class A 1,600 2 * Intellicheck Mobilisa Inc. 1,297 1 Materials (2.4%) EI du Pont de Nemours & Co. 406,469 18,137 Freeport-McMoRan Copper & Gold Inc. 194,107 16,575 Dow Chemical Co. 518,341 14,234 Newmont Mining Corp. 220,559 13,853 Praxair Inc. 137,346 12,397 Monsanto Co. 244,856 11,736 Air Products & Chemicals Inc. 95,396 7,901 Alcoa Inc. 457,575 5,541 PPG Industries Inc. 74,765 5,443 Nucor Corp. 141,145 5,392 Ecolab Inc. 105,083 5,332 Mosaic Co. 70,173 4,123 International Paper Co. 185,724 4,039 Cliffs Natural Resources Inc. 60,938 3,895 Sigma-Aldrich Corp. 54,392 3,284 Lubrizol Corp. 30,543 3,237 Sherwin-Williams Co. 41,979 3,154 CF Industries Holdings Inc. 31,970 3,053 United States Steel Corp. 64,649 2,834 Airgas Inc. 35,484 2,411 Eastman Chemical Co. 32,434 2,400 Ball Corp. 39,477 2,323 Celanese Corp. Class A 70,468 2,262 FMC Corp. 31,218 2,136 Vulcan Materials Co. 57,489 2,122 * Crown Holdings Inc. 72,972 2,091 * Owens-Illinois Inc. 74,239 2,083 * Pactiv Corp. 60,205 1,986 Walter Energy Inc. 24,215 1,968 MeadWestvaco Corp. 77,672 1,894 Allegheny Technologies Inc. 40,128 1,864 Albemarle Corp. 37,490 1,755 International Flavors & Fragrances Inc. 36,058 1,750 Ashland Inc. 33,752 1,646 Sealed Air Corp. 71,992 1,618 Martin Marietta Materials Inc. 20,634 1,588 Bemis Co. Inc. 49,410 1,569 Nalco Holding Co. 61,900 1,560 Sonoco Products Co. 45,718 1,529 Aptargroup Inc. 30,640 1,399 Valspar Corp. 42,176 1,343 Reliance Steel & Aluminum Co. 31,640 1,314 Steel Dynamics Inc. 92,569 1,306 Domtar Corp. 19,700 1,272 Cytec Industries Inc. 22,136 1,248 RPM International Inc. 58,802 1,171 Compass Minerals International Inc. 14,980 1,148 Royal Gold Inc. 22,739 1,133 Scotts Miracle-Gro Co. Class A 21,164 1,095 Packaging Corp. of America 47,000 1,089 Huntsman Corp. 87,740 1,014 * Allied Nevada Gold Corp. 35,400 938 * WR Grace & Co. 33,300 930 Cabot Corp. 28,312 922 * Solutia Inc. 55,052 882 Temple-Inland Inc. 46,624 870 Rock-Tenn Co. Class A 16,683 831 * Titanium Metals Corp. 41,001 818 Silgan Holdings Inc. 24,708 783 * Coeur d'Alene Mines Corp. 37,980 757 Commercial Metals Co. 52,000 753 * Rockwood Holdings Inc. 23,478 739 Olin Corp. 35,858 723 AK Steel Holding Corp. 50,617 699 * Hecla Mining Co. 110,288 697 Sensient Technologies Corp. 22,717 693 Carpenter Technology Corp. 20,400 688 NewMarket Corp. 5,919 673 Greif Inc. Class A 11,200 659 * Intrepid Potash Inc. 20,934 546 Minerals Technologies Inc. 8,800 518 * PolyOne Corp. 42,670 516 * Ferro Corp. 38,776 500 Schnitzer Steel Industries Inc. 10,300 497 Schweitzer-Mauduit International Inc. 8,353 487 Balchem Corp. 14,837 458 Eagle Materials Inc. 19,124 453 HB Fuller Co. 22,600 449 * Louisiana-Pacific Corp. 58,756 445 Worthington Industries Inc. 29,500 443 * Stillwater Mining Co. 25,895 436 * OM Group Inc. 14,189 427 * RTI International Metals Inc. 13,639 418 Arch Chemicals Inc. 11,550 405 * Clearwater Paper Corp. 5,225 398 * Calgon Carbon Corp. 25,074 364 Texas Industries Inc. 10,600 334 * Globe Specialty Metals Inc. 23,424 329 AMCOL International Corp. 11,700 306 * Century Aluminum Co. 22,900 302 PH Glatfelter Co. 24,200 294 A Schulman Inc. 13,990 282 * Brush Engineered Materials Inc. 9,100 259 * Horsehead Holding Corp. 26,057 257 Innophos Holdings Inc. 7,700 255 Buckeye Technologies Inc. 17,100 252 * Georgia Gulf Corp. 15,304 250 Kaiser Aluminum Corp. 5,628 241 Westlake Chemical Corp. 7,142 214 Koppers Holdings Inc. 7,900 212 * Kraton Performance Polymers Inc. 7,800 212 Zep Inc. 11,856 207 Deltic Timber Corp. 4,500 202 * Wausau Paper Corp. 23,926 198 Haynes International Inc. 5,495 192 * STR Holdings Inc. 8,855 191 * Zoltek Cos. Inc. 19,134 186 * US Gold Corp. 36,200 180 Stepan Co. 2,823 167 * Graphic Packaging Holding Co. 49,359 165 * Omnova Solutions Inc. 22,741 164 * Spartech Corp. 18,106 149 * AM Castle & Co. 10,173 135 * Innospec Inc. 8,800 134 * KapStone Paper and Packaging Corp. 10,846 132 * Boise Inc. 18,777 122 * General Moly Inc. 29,329 107 Neenah Paper Inc. 7,004 106 Quaker Chemical Corp. 3,000 98 Olympic Steel Inc. 3,900 90 * LSB Industries Inc. 4,778 89 Myers Industries Inc. 9,661 83 * Landec Corp. 12,600 78 Hawkins Inc. 2,200 78 * US Energy Corp. 14,923 68 * Yongye International Inc. 9,059 64 * Headwaters Inc. 17,200 62 * Mercer International Inc. 12,482 61 * Senomyx Inc. 15,083 60 American Vanguard Corp. 7,166 44 * Ampal American Israel Class A 24,444 41 * Gulf Resources Inc. 3,300 25 * ShengdaTech Inc. 4,715 25 * Universal Stainless & Alloy 1,000 25 * Verso Paper Corp. 8,400 24 * Penford Corp. 5,215 24 * AEP Industries Inc. 1,000 24 * Altair Nanotechnologies Inc. 33,400 21 * China Green Agriculture Inc. 2,053 18 *,^ Flotek Industries Inc. 12,600 17 * Nanophase Technologies Corp. 9,100 9 * China Agritech Inc. 600 7 * United States Lime & Minerals Inc. 162 6 * Rock of Ages Corp. 1,410 6 * Paramount Gold and Silver Corp. 3,300 5 Telecommunication Services (1.8%) AT&T Inc. 2,650,736 75,811 Verizon Communications Inc. 1,268,141 41,329 * American Tower Corp. Class A 181,133 9,285 * Sprint Nextel Corp. 1,320,207 6,113 * Crown Castle International Corp. 130,767 5,773 CenturyLink Inc. 135,227 5,336 Qwest Communications International Inc. 704,608 4,418 Frontier Communications Corp. 439,564 3,591 * NII Holdings Inc. 75,218 3,091 Windstream Corp. 217,771 2,676 * SBA Communications Corp. Class A 50,300 2,027 * tw telecom inc Class A 65,454 1,215 * MetroPCS Communications Inc. 113,251 1,185 Telephone & Data Systems Inc. 25,362 832 * Syniverse Holdings Inc. 31,331 710 * Level 3 Communications Inc. 748,471 702 Telephone & Data Systems Inc. - Special Common Shares 17,799 505 * United States Cellular Corp. 9,149 421 * Leap Wireless International Inc. 28,924 357 * Clearwire Corp. Class A 37,396 302 * AboveNet Inc. 5,760 300 * Cincinnati Bell Inc. 107,540 287 NTELOS Holdings Corp. 15,531 263 Atlantic Tele-Network Inc. 5,185 255 * PAETEC Holding Corp. 53,124 218 Shenandoah Telecommunications Co. 11,140 202 * General Communication Inc. Class A 19,946 199 * Premiere Global Services Inc. 27,209 193 Consolidated Communications Holdings Inc. 9,436 176 Alaska Communications Systems Group Inc. 17,100 174 * Cogent Communications Group Inc. 17,360 164 * Vonage Holdings Corp. 57,100 146 * Global Crossing Ltd. 10,900 140 USA Mobility Inc. 8,600 138 * IDT Corp. Class B 7,600 135 * Neutral Tandem Inc. 10,900 130 * Cbeyond Inc. 9,473 122 * Iridium Communications Inc. 11,600 99 * ICO Global Communications Holdings Ltd. 55,650 91 HickoryTech Corp. 10,322 88 * 8x8 Inc. 27,550 59 * SureWest Communications 6,700 50 * Globalstar Inc. 24,500 43 * FiberTower Corp. 9,204 39 * Arbinet Corp. 5,275 39 *,^ TerreStar Corp. 37,411 13 * IDT Corp. 266 4 Utilities (2.3%) Southern Co. 370,100 13,783 Exelon Corp. 296,472 12,624 Dominion Resources Inc. 267,545 11,681 Duke Energy Corp. 589,652 10,443 NextEra Energy Inc. 176,861 9,619 American Electric Power Co. Inc. 215,150 7,795 PG&E Corp. 166,856 7,579 Public Service Enterprise Group Inc. 227,409 7,523 Entergy Corp. 85,113 6,514 Consolidated Edison Inc. 126,774 6,113 Progress Energy Inc. 129,114 5,735 PPL Corp. 209,964 5,717 Sempra Energy 105,695 5,686 FirstEnergy Corp. 136,556 5,263 Edison International 138,710 4,770 Xcel Energy Inc. 205,952 4,731 DTE Energy Co. 75,841 3,483 * AES Corp. 302,916 3,438 Wisconsin Energy Corp. 52,637 3,042 Ameren Corp. 106,771 3,032 CenterPoint Energy Inc. 178,774 2,810 Constellation Energy Group Inc. 85,854 2,768 * NRG Energy Inc. 115,001 2,394 Northeast Utilities 79,394 2,348 NiSource Inc. 125,379 2,182 SCANA Corp. 52,999 2,137 Oneok Inc. 45,594 2,054 Pinnacle West Capital Corp. 48,777 2,013 * Calpine Corp. 160,113 1,993 NSTAR 48,498 1,908 Allegheny Energy Inc. 77,059 1,890 CMS Energy Corp. 104,451 1,882 Pepco Holdings Inc. 101,064 1,880 American Water Works Co. Inc. 79,260 1,844 Alliant Energy Corp. 50,038 1,819 Integrys Energy Group Inc. 34,871 1,815 OGE Energy Corp. 44,180 1,761 National Fuel Gas Co. 31,543 1,634 MDU Resources Group Inc. 81,421 1,624 TECO Energy Inc. 91,073 1,577 Energen Corp. 31,162 1,425 UGI Corp. 49,500 1,416 ITC Holdings Corp. 22,562 1,405 DPL Inc. 53,626 1,401 NV Energy Inc. 105,769 1,391 Questar Corp. 79,308 1,390 AGL Resources Inc. 35,479 1,361 Aqua America Inc. 62,199 1,269 Atmos Energy Corp. 41,936 1,227 Westar Energy Inc. 49,914 1,209 Great Plains Energy Inc. 61,064 1,154 Nicor Inc. 20,844 955 Hawaiian Electric Industries Inc. 42,069 948 Piedmont Natural Gas Co. Inc. 32,100 931 Vectren Corp. 35,484 918 WGL Holdings Inc. 23,124 874 Cleco Corp. 27,591 817 IDACORP Inc. 21,750 781 New Jersey Resources Corp. 18,900 741 Portland General Electric Co. 34,900 708 Southwest Gas Corp. 20,827 700 South Jersey Industries Inc. 13,900 688 * Mirant Corp. 66,618 664 UIL Holdings Corp. 21,433 604 Northwest Natural Gas Co. 12,350 586 * RRI Energy Inc. 162,316 576 Unisource Energy Corp. 16,700 558 Black Hills Corp. 17,115 534 Allete Inc. 14,575 531 Avista Corp. 25,186 526 * El Paso Electric Co. 20,121 479 NorthWestern Corp. 16,783 478 PNM Resources Inc. 39,923 455 MGE Energy Inc. 10,900 432 California Water Service Group 9,613 355 Laclede Group Inc. 10,100 348 Empire District Electric Co. 16,900 341 CH Energy Group Inc. 7,600 336 Otter Tail Corp. 16,268 332 American States Water Co. 9,057 324 Ormat Technologies Inc. 9,113 266 * Dynegy Inc. Class A 46,560 227 SJW Corp. 6,500 160 Middlesex Water Co. 7,966 134 Connecticut Water Service Inc. 5,347 128 Chesapeake Utilities Corp. 2,475 90 Maine & Maritimes Corp. 1,900 85 Central Vermont Public Service Corp. 4,130 83 York Water Co. 4,641 74 Unitil Corp. 2,700 59 * Cadiz Inc. 5,495 56 Consolidated Water Co. Ltd. 3,754 36 Artesian Resources Corp. Class A 500 10 * Raser Technologies Inc. 31,400 7 * Synthesis Energy Systems Inc. 4,797 4 RGC Resources Inc. 99 3 * China Natural Gas Inc. 331 2 Total Common Stocks (Cost $4,409,919) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (27.3%) U.S. Government Securities (14.1%) United States Treasury Note/Bond 4.250% 1/15/11 125 126 United States Treasury Note/Bond 0.875% 4/30/11 975 979 United States Treasury Note/Bond 0.875% 5/31/11 225 226 United States Treasury Note/Bond 4.875% 5/31/11 400 412 United States Treasury Note/Bond 1.125% 6/30/11 2,450 2,466 United States Treasury Note/Bond 1.000% 7/31/11 2,975 2,993 United States Treasury Note/Bond 4.875% 7/31/11 2,350 2,440 United States Treasury Note/Bond 4.625% 8/31/11 2,425 2,521 United States Treasury Note/Bond 1.000% 9/30/11 750 755 United States Treasury Note/Bond 4.500% 9/30/11 3,725 3,880 United States Treasury Note/Bond 1.000% 10/31/11 2,225 2,242 United States Treasury Note/Bond 1.750% 11/15/11 6,850 6,959 United States Treasury Note/Bond 0.750% 11/30/11 20,675 20,778 United States Treasury Note/Bond 4.500% 11/30/11 500 524 United States Treasury Note/Bond 4.625% 12/31/11 225 237 United States Treasury Note/Bond 0.875% 1/31/12 100 101 United States Treasury Note/Bond 4.750% 1/31/12 825 874 United States Treasury Note/Bond 1.375% 2/15/12 14,850 15,064 United States Treasury Note/Bond 4.875% 2/15/12 1,025 1,089 United States Treasury Note/Bond 0.875% 2/29/12 29,650 29,872 United States Treasury Note/Bond 4.625% 2/29/12 500 530 United States Treasury Note/Bond 1.000% 3/31/12 11,325 11,435 United States Treasury Note/Bond 4.500% 3/31/12 8,600 9,136 United States Treasury Note/Bond 1.375% 4/15/12 23,375 23,737 United States Treasury Note/Bond 1.000% 4/30/12 1,350 1,363 United States Treasury Note/Bond 4.500% 4/30/12 1,200 1,279 United States Treasury Note/Bond 1.375% 5/15/12 18,075 18,366 United States Treasury Note/Bond 0.750% 5/31/12 37,300 37,522 United States Treasury Note/Bond 4.750% 5/31/12 100 107 United States Treasury Note/Bond 1.875% 6/15/12 10,225 10,487 United States Treasury Note/Bond 0.625% 6/30/12 450 452 United States Treasury Note/Bond 4.875% 6/30/12 475 513 United States Treasury Note/Bond 0.625% 7/31/12 650 653 United States Treasury Note/Bond 1.750% 8/15/12 1,865 1,912 United States Treasury Note/Bond 1.375% 9/15/12 5,725 5,832 United States Treasury Note/Bond 0.375% 9/30/12 39,120 39,077 United States Treasury Note/Bond 4.250% 9/30/12 425 457 United States Treasury Note/Bond 1.375% 10/15/12 25 25 United States Treasury Note/Bond 1.375% 11/15/12 26,077 26,574 United States Treasury Note/Bond 4.000% 11/15/12 725 780 United States Treasury Note/Bond 1.125% 12/15/12 16,195 16,423 United States Treasury Note/Bond 1.375% 1/15/13 57,710 58,846 United States Treasury Note/Bond 1.375% 2/15/13 10,200 10,404 United States Treasury Note/Bond 2.750% 2/28/13 8,200 8,646 United States Treasury Note/Bond 1.375% 3/15/13 13,675 13,957 United States Treasury Note/Bond 1.750% 4/15/13 24,810 25,562 United States Treasury Note/Bond 1.375% 5/15/13 29,625 30,245 United States Treasury Note/Bond 3.500% 5/31/13 3,250 3,507 United States Treasury Note/Bond 1.125% 6/15/13 7,925 8,038 United States Treasury Note/Bond 3.375% 6/30/13 475 512 United States Treasury Note/Bond 1.000% 7/15/13 250 253 United States Treasury Note/Bond 0.750% 8/15/13 37,572 37,719 United States Treasury Note/Bond 4.250% 8/15/13 9,425 10,409 United States Treasury Note/Bond 3.125% 8/31/13 1,650 1,770 United States Treasury Note/Bond 0.750% 9/15/13 1,180 1,184 United States Treasury Note/Bond 3.125% 9/30/13 8,435 9,056 United States Treasury Note/Bond 2.750% 10/31/13 1,283 1,364 United States Treasury Note/Bond 4.250% 11/15/13 1,735 1,928 United States Treasury Note/Bond 2.000% 11/30/13 1,675 1,744 United States Treasury Note/Bond 1.500% 12/31/13 700 717 United States Treasury Note/Bond 1.750% 1/31/14 6,000 6,197 United States Treasury Note/Bond 4.000% 2/15/14 5 6 United States Treasury Note/Bond 1.875% 2/28/14 15,500 16,069 United States Treasury Note/Bond 1.750% 3/31/14 17,475 18,043 United States Treasury Note/Bond 1.875% 4/30/14 11,150 11,565 United States Treasury Note/Bond 4.750% 5/15/14 850 970 United States Treasury Note/Bond 2.250% 5/31/14 400 420 United States Treasury Note/Bond 2.625% 6/30/14 7,900 8,412 United States Treasury Note/Bond 2.625% 7/31/14 6,900 7,347 United States Treasury Note/Bond 2.375% 8/31/14 1,250 1,319 United States Treasury Note/Bond 2.375% 9/30/14 5,350 5,648 United States Treasury Note/Bond 2.375% 10/31/14 7,855 8,292 United States Treasury Note/Bond 2.125% 11/30/14 13,200 13,798 United States Treasury Note/Bond 2.625% 12/31/14 6,835 7,284 United States Treasury Note/Bond 4.000% 2/15/15 2,150 2,418 United States Treasury Note/Bond 11.250% 2/15/15 5,475 7,856 United States Treasury Note/Bond 2.375% 2/28/15 1,675 1,767 United States Treasury Note/Bond 2.500% 3/31/15 25 26 United States Treasury Note/Bond 4.125% 5/15/15 1,900 2,154 United States Treasury Note/Bond 2.125% 5/31/15 300 313 United States Treasury Note/Bond 1.875% 6/30/15 1,775 1,829 United States Treasury Note/Bond 4.250% 8/15/15 825 943 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,756 United States Treasury Note/Bond 1.250% 8/31/15 2,955 2,955 United States Treasury Note/Bond 4.500% 11/15/15 300 348 United States Treasury Note/Bond 9.875% 11/15/15 400 570 United States Treasury Note/Bond 4.500% 2/15/16 6,400 7,427 United States Treasury Note/Bond 2.625% 2/29/16 39,650 42,140 United States Treasury Note/Bond 2.375% 3/31/16 14,700 15,417 United States Treasury Note/Bond 2.625% 4/30/16 4,875 5,171 United States Treasury Note/Bond 5.125% 5/15/16 24,375 29,193 United States Treasury Note/Bond 7.250% 5/15/16 9,065 11,889 United States Treasury Note/Bond 3.250% 5/31/16 19,175 20,994 United States Treasury Note/Bond 3.250% 6/30/16 7,550 8,267 United States Treasury Note/Bond 3.000% 8/31/16 15,675 16,912 United States Treasury Note/Bond 3.000% 9/30/16 23,175 24,996 United States Treasury Note/Bond 3.125% 10/31/16 75 81 United States Treasury Note/Bond 7.500% 11/15/16 4,725 6,328 United States Treasury Note/Bond 2.750% 11/30/16 19,972 21,226 United States Treasury Note/Bond 3.250% 12/31/16 1,950 2,129 United States Treasury Note/Bond 3.125% 1/31/17 15,570 16,876 United States Treasury Note/Bond 4.625% 2/15/17 200 235 United States Treasury Note/Bond 3.000% 2/28/17 850 914 United States Treasury Note/Bond 3.250% 3/31/17 14,950 16,303 United States Treasury Note/Bond 8.750% 5/15/17 16,050 23,047 United States Treasury Note/Bond 2.500% 6/30/17 22,050 22,966 United States Treasury Note/Bond 2.375% 7/31/17 16,600 17,150 United States Treasury Note/Bond 8.875% 8/15/17 7,000 10,181 United States Treasury Note/Bond 4.250% 11/15/17 575 665 United States Treasury Note/Bond 3.500% 2/15/18 750 828 United States Treasury Note/Bond 4.000% 8/15/18 20,675 23,508 United States Treasury Note/Bond 3.750% 11/15/18 1,380 1,542 United States Treasury Note/Bond 2.750% 2/15/19 800 830 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,575 United States Treasury Note/Bond 3.125% 5/15/19 7,600 8,077 United States Treasury Note/Bond 3.625% 8/15/19 19,125 21,029 United States Treasury Note/Bond 3.375% 11/15/19 23,997 25,857 United States Treasury Note/Bond 3.625% 2/15/20 5,770 6,328 United States Treasury Note/Bond 3.500% 5/15/20 9,510 10,324 United States Treasury Note/Bond 2.625% 8/15/20 32,431 32,735 United States Treasury Note/Bond 8.750% 8/15/20 8,150 12,593 United States Treasury Note/Bond 7.875% 2/15/21 19,400 28,745 United States Treasury Note/Bond 8.125% 5/15/21 490 740 United States Treasury Note/Bond 8.125% 8/15/21 4,200 6,366 United States Treasury Note/Bond 8.000% 11/15/21 770 1,161 United States Treasury Note/Bond 7.125% 2/15/23 5,600 8,077 United States Treasury Note/Bond 6.250% 8/15/23 20,850 28,239 United States Treasury Note/Bond 6.875% 8/15/25 5,175 7,518 United States Treasury Note/Bond 6.750% 8/15/26 320 465 United States Treasury Note/Bond 6.125% 11/15/27 550 759 United States Treasury Note/Bond 5.500% 8/15/28 3,035 3,936 United States Treasury Note/Bond 5.250% 11/15/28 75 95 United States Treasury Note/Bond 5.250% 2/15/29 550 695 United States Treasury Note/Bond 6.125% 8/15/29 4,170 5,802 United States Treasury Note/Bond 6.250% 5/15/30 6,530 9,241 United States Treasury Note/Bond 4.500% 2/15/36 1,720 1,977 United States Treasury Note/Bond 4.750% 2/15/37 3,275 3,915 United States Treasury Note/Bond 5.000% 5/15/37 75 93 United States Treasury Note/Bond 4.375% 2/15/38 13,110 14,773 United States Treasury Note/Bond 3.500% 2/15/39 3,750 3,626 United States Treasury Note/Bond 4.250% 5/15/39 8,350 9,181 United States Treasury Note/Bond 4.500% 8/15/39 25,549 29,245 United States Treasury Note/Bond 4.375% 11/15/39 9,411 10,554 United States Treasury Note/Bond 4.625% 2/15/40 16,260 18,989 United States Treasury Note/Bond 4.375% 5/15/40 10,785 12,108 Agency Bonds and Notes (2.5%) 2 Ally Financial Inc. 1.750% 10/30/12 700 716 2 Ally Financial Inc. 2.200% 12/19/12 850 879 2 American Express Bank FSB 3.150% 12/9/11 850 877 2 Bank of America Corp. 2.100% 4/30/12 2,650 2,717 2 Bank of America Corp. 3.125% 6/15/12 1,375 1,431 2 Bank of America Corp. 2.375% 6/22/12 225 232 2 Bank of America NA 1.700% 12/23/10 650 652 2 Bank of the West 2.150% 3/27/12 575 589 2 Citibank NA 1.625% 3/30/11 225 227 2 Citibank NA 1.875% 5/7/12 950 970 2 Citibank NA 1.750% 12/28/12 1,100 1,126 2 Citigroup Funding Inc. 2.000% 3/30/12 225 230 2 Citigroup Funding Inc. 2.125% 7/12/12 600 617 2 Citigroup Funding Inc. 1.875% 10/22/12 931 955 2 Citigroup Funding Inc. 2.250% 12/10/12 250 259 2 Citigroup Inc. 2.875% 12/9/11 1,050 1,080 2 Citigroup Inc. 2.125% 4/30/12 2,400 2,461 Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,581 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 126 3 Federal Farm Credit Bank 2.125% 6/18/12 750 771 3 Federal Farm Credit Bank 4.500% 10/17/12 700 756 3 Federal Farm Credit Bank 1.875% 12/7/12 475 487 3 Federal Farm Credit Bank 1.750% 2/21/13 450 461 3 Federal Farm Credit Bank 1.375% 6/25/13 390 396 3 Federal Farm Credit Bank 2.625% 4/17/14 1,000 1,054 3 Federal Farm Credit Bank 3.000% 9/22/14 600 642 3 Federal Farm Credit Bank 5.125% 8/25/16 925 1,092 3 Federal Farm Credit Bank 4.875% 1/17/17 850 989 3 Federal Home Loan Bank of Chicago 5.625% 6/13/16 300 333 3 Federal Home Loan Banks 4.875% 11/18/11 1,650 1,734 3 Federal Home Loan Banks 1.000% 12/28/11 2,350 2,368 3 Federal Home Loan Banks 1.125% 5/18/12 5,900 5,964 3 Federal Home Loan Banks 1.375% 6/8/12 3,950 4,008 3 Federal Home Loan Banks 1.875% 6/20/12 800 819 3 Federal Home Loan Banks 1.750% 8/22/12 325 333 3 Federal Home Loan Banks 1.625% 9/26/12 2,500 2,554 3,4 Federal Home Loan Banks 2.000% 10/5/12 830 830 3 Federal Home Loan Banks 1.500% 1/16/13 600 611 3 Federal Home Loan Banks 3.375% 2/27/13 850 905 3 Federal Home Loan Banks 1.625% 3/20/13 400 409 3 Federal Home Loan Banks 5.375% 6/14/13 250 281 3 Federal Home Loan Banks 1.875% 6/21/13 2,855 2,941 3 Federal Home Loan Banks 5.125% 8/14/13 1,115 1,252 3 Federal Home Loan Banks 4.000% 9/6/13 2,925 3,199 3 Federal Home Loan Banks 5.250% 9/13/13 1,800 2,028 3 Federal Home Loan Banks 4.500% 9/16/13 3,075 3,406 3 Federal Home Loan Banks 3.625% 10/18/13 4,200 4,550 3 Federal Home Loan Banks 3.125% 12/13/13 2,250 2,403 3 Federal Home Loan Banks 2.500% 6/13/14 200 210 3 Federal Home Loan Banks 5.500% 8/13/14 400 466 3 Federal Home Loan Banks 4.500% 11/14/14 200 225 3 Federal Home Loan Banks 2.750% 12/12/14 125 133 3 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,440 3 Federal Home Loan Banks 4.750% 12/16/16 1,475 1,713 3 Federal Home Loan Banks 4.875% 5/17/17 900 1,056 3 Federal Home Loan Banks 5.000% 11/17/17 600 712 3 Federal Home Loan Banks 4.125% 3/13/20 450 497 3 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,200 3 Federal Home Loan Banks 5.625% 6/11/21 1,100 1,356 3 Federal Home Loan Banks 5.500% 7/15/36 250 304 3 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 1,525 1,563 3 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 1,700 1,737 3 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 900 974 3 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 8,000 8,742 3 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 250 252 3 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 500 516 3 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 5,425 5,874 3 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 1,325 1,426 3 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 2,825 2,870 3 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 2,585 2,794 3 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 1,200 1,322 3 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 1,875 2,055 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 2,600 2,896 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,312 3 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,827 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,275 2,430 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 4,000 4,529 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,009 3 Federal Home Loan Mortgage Corp. 4.750% 1/19/16 650 751 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,545 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,100 1,319 3 Federal Home Loan Mortgage Corp. 5.125% 10/18/16 300 354 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,572 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 300 356 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 1,500 1,759 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 3,225 3,502 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,173 3 Federal National Mortgage Assn. 1.000% 11/23/11 95 96 3 Federal National Mortgage Assn. 2.000% 1/9/12 8,000 8,165 3 Federal National Mortgage Assn. 0.875% 1/12/12 1,300 1,309 3 Federal National Mortgage Assn. 6.125% 3/15/12 1,450 1,569 3 Federal National Mortgage Assn. 1.000% 4/4/12 425 429 3 Federal National Mortgage Assn. 1.875% 4/20/12 6,100 6,234 3 Federal National Mortgage Assn. 4.875% 5/18/12 2,225 2,384 3 Federal National Mortgage Assn. 1.250% 6/22/12 130 132 3 Federal National Mortgage Assn. 1.125% 7/30/12 300 303 3 Federal National Mortgage Assn. 1.750% 8/10/12 200 205 3 Federal National Mortgage Assn. 4.375% 9/15/12 1,750 1,880 3,4 Federal National Mortgage Assn. 1.600% 10/1/12 1,800 1,800 3 Federal National Mortgage Assn. 3.625% 2/12/13 3,550 3,792 3 Federal National Mortgage Assn. 4.750% 2/21/13 1,275 1,395 3 Federal National Mortgage Assn. 0.850% 4/8/13 1,500 1,500 3 Federal National Mortgage Assn. 4.625% 5/1/13 700 757 3 Federal National Mortgage Assn. 1.750% 5/7/13 650 667 3,4 Federal National Mortgage Assn. 2.000% 5/24/13 1,000 1,006 3 Federal National Mortgage Assn. 1.250% 8/20/13 500 506 3 Federal National Mortgage Assn. 5.125% 1/2/14 975 1,079 3 Federal National Mortgage Assn. 2.750% 2/5/14 1,100 1,164 3 Federal National Mortgage Assn. 2.750% 3/13/14 1,125 1,191 3 Federal National Mortgage Assn. 4.125% 4/15/14 3,700 4,092 3 Federal National Mortgage Assn. 2.500% 5/15/14 3,575 3,751 3 Federal National Mortgage Assn. 3.000% 9/16/14 800 855 3 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,316 3 Federal National Mortgage Assn. 2.625% 11/20/14 800 844 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,040 3 Federal National Mortgage Assn. 1.625% 10/26/15 1,000 1,001 3 Federal National Mortgage Assn. 5.375% 7/15/16 3,000 3,575 3 Federal National Mortgage Assn. 5.250% 9/15/16 4,825 5,726 3 Federal National Mortgage Assn. 4.875% 12/15/16 525 612 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,316 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,000 1,436 3 Federal National Mortgage Assn. 7.250% 5/15/30 1,700 2,476 3 Federal National Mortgage Assn. 6.625% 11/15/30 915 1,261 3 Federal National Mortgage Assn. 5.625% 7/15/37 2,035 2,518 3 Financing Corp. Fico 9.800% 4/6/18 500 746 3 Financing Corp. Fico 9.650% 11/2/18 475 716 2 General Electric Capital Corp. 3.000% 12/9/11 2,325 2,395 2 General Electric Capital Corp. 2.250% 3/12/12 2,225 2,281 2 General Electric Capital Corp. 2.200% 6/8/12 1,775 1,824 2 General Electric Capital Corp. 2.125% 12/21/12 825 852 2 General Electric Capital Corp. 2.625% 12/28/12 675 704 2 Goldman Sachs Group Inc. 1.700% 3/15/11 125 126 2 Goldman Sachs Group Inc. 2.150% 3/15/12 375 384 2 Goldman Sachs Group Inc. 3.250% 6/15/12 1,350 1,412 2 HSBC USA Inc. 3.125% 12/16/11 750 774 Israel Government AID Bond 5.500% 9/18/23 500 618 Israel Government AID Bond 5.500% 12/4/23 375 462 Israel Government AID Bond 5.500% 4/26/24 925 1,146 2 JPMorgan Chase & Co. 1.650% 2/23/11 900 905 2 JPMorgan Chase & Co. 3.125% 12/1/11 1,025 1,058 2 JPMorgan Chase & Co. 2.200% 6/15/12 1,000 1,028 2 JPMorgan Chase & Co. 2.125% 6/22/12 700 719 2 JPMorgan Chase & Co. 2.125% 12/26/12 1,400 1,448 2 Morgan Stanley 2.900% 12/1/10 650 653 2 Morgan Stanley 3.250% 12/1/11 1,475 1,523 2 Morgan Stanley 1.950% 6/20/12 1,375 1,409 2 PNC Funding Corp. 2.300% 6/22/12 875 902 Private Export Funding Corp. 3.050% 10/15/14 150 160 Private Export Funding Corp. 4.375% 3/15/19 350 392 Private Export Funding Corp. 4.300% 12/15/21 125 138 2 Regions Bank 3.250% 12/9/11 1,000 1,033 2 Sovereign Bank 2.750% 1/17/12 350 360 3 Tennessee Valley Authority 4.500% 4/1/18 450 515 3 Tennessee Valley Authority 6.750% 11/1/25 100 135 3 Tennessee Valley Authority 7.125% 5/1/30 1,500 2,110 3 Tennessee Valley Authority 5.500% 6/15/38 225 266 3 Tennessee Valley Authority 5.250% 9/15/39 425 493 3 Tennessee Valley Authority 5.375% 4/1/56 375 451 3 Tennessee Valley Authority 4.625% 9/15/60 175 183 2 US Central Federal Credit Union 1.900% 10/19/12 475 487 2 Wells Fargo & Co. 3.000% 12/9/11 1,625 1,674 2 Wells Fargo & Co. 2.125% 6/15/12 425 437 2 Western Corporate Federal Credit Union 1.750% 11/2/12 250 255 Conventional Mortgage-Backed Securities (10.3%) 3,4 Fannie Mae Pool 4.000% 10/1/108/1/40 36,007 37,530 3,4 Fannie Mae Pool 4.500% 7/1/1110/1/40 73,745 72,647 3,4 Fannie Mae Pool 5.000% 1/1/1210/1/40 100,427 106,500 3,4 Fannie Mae Pool 5.500% 11/1/1610/1/40 115,269 110,019 3,4 Fannie Mae Pool 6.000% 3/1/1110/1/38 68,856 74,478 3,4 Fannie Mae Pool 6.500% 3/1/111/1/39 23,349 25,688 3,4 Fannie Mae Pool 7.000% 3/1/1111/1/37 6,053 6,784 3,4 Fannie Mae Pool 7.500% 1/1/1112/1/32 966 1,083 3,4 Fannie Mae Pool 8.000% 11/1/1111/1/30 143 161 3,4 Fannie Mae Pool 8.500% 11/1/189/1/30 109 123 3,4 Fannie Mae Pool 9.000% 1/1/218/1/26 36 41 3,4 Fannie Mae Pool 9.500% 5/1/162/1/25 9 9 3,4 Fannie Mae Pool 10.000% 1/1/208/1/21 1 1 3,4 Fannie Mae Pool 10.500% 8/1/20 1 1 3,4 Freddie Mac Gold Pool 4.000% 2/1/1210/1/40 22,446 23,441 3,4 Freddie Mac Gold Pool 4.500% 1/1/1110/1/40 51,928 54,527 3,4 Freddie Mac Gold Pool 5.000% 10/1/118/1/40 72,794 77,045 3,4 Freddie Mac Gold Pool 5.500% 1/1/1410/1/40 80,622 83,710 3,4 Freddie Mac Gold Pool 6.000% 3/1/1111/1/39 53,437 57,692 3,4 Freddie Mac Gold Pool 6.500% 11/1/101/1/39 15,005 16,450 3,4 Freddie Mac Gold Pool 7.000% 10/1/102/1/37 3,285 3,672 3,4 Freddie Mac Gold Pool 7.500% 1/1/111/1/32 439 491 3,4 Freddie Mac Gold Pool 8.000% 6/1/1210/1/31 468 525 3,4 Freddie Mac Gold Pool 8.500% 4/1/205/1/30 64 72 3,4 Freddie Mac Gold Pool 9.000% 10/1/214/1/30 44 49 3,4 Freddie Mac Gold Pool 9.500% 4/1/164/1/25 7 9 3,4 Freddie Mac Gold Pool 10.000% 3/1/174/1/25 8 8 3,4 Freddie Mac Non Gold Pool 8.500% 12/1/16 1 1 3,4 Freddie Mac Non Gold Pool 9.500% 9/1/19  4 Ginnie Mae I Pool 4.000% 8/15/3910/1/40 5,942 6,143 4 Ginnie Mae I Pool 4.500% 8/15/181/15/40 38,147 40,194 4 Ginnie Mae I Pool 5.000% 1/15/189/15/40 62,754 45,621 4 Ginnie Mae I Pool 5.500% 3/15/1510/1/40 31,454 28,232 4 Ginnie Mae I Pool 6.000% 12/15/1310/1/40 11,715 12,802 4 Ginnie Mae I Pool 6.500% 6/15/118/15/34 3,306 3,701 4 Ginnie Mae I Pool 7.000% 11/15/118/15/32 2,044 2,282 4 Ginnie Mae I Pool 7.500% 12/15/113/15/32 562 625 4 Ginnie Mae I Pool 8.000% 3/15/223/15/32 387 433 4 Ginnie Mae I Pool 8.500% 3/15/177/15/30 42 47 4 Ginnie Mae I Pool 9.000% 6/15/162/15/30 66 73 4 Ginnie Mae I Pool 9.500% 10/15/191/15/25 20 22 4 Ginnie Mae I Pool 10.000% 3/15/19 1 1 4 Ginnie Mae II Pool 4.500% 11/20/3510/1/40 20,386 21,421 4 Ginnie Mae II Pool 5.000% 1/20/3510/1/40 33,688 28,913 4 Ginnie Mae II Pool 5.500% 4/20/3610/1/40 12,006 12,918 4 Ginnie Mae II Pool 6.000% 3/20/3310/20/38 12,324 13,391 4 Ginnie Mae II Pool 6.500% 12/20/3511/20/37 3,787 4,176 4 Ginnie Mae II Pool 7.000% 4/20/38 91 101 Nonconventional Mortgage-Backed Securities (0.4%) 3,4 Fannie Mae Pool 2.290% 8/1/35 596 622 3,4 Fannie Mae Pool 2.691% 1/1/35 488 509 3,4 Fannie Mae Pool 2.744% 11/1/34 308 315 3,4 Fannie Mae Pool 2.791% 10/1/34 394 404 3,4 Fannie Mae Pool 3.110% 9/1/34 146 152 3,4 Fannie Mae Pool 3.200% 8/1/40 548 567 3,4 Fannie Mae Pool 3.237% 9/1/40 525 544 3,4 Fannie Mae Pool 3.298% 1/1/40 1,398 1,451 3,4 Fannie Mae Pool 3.394% 5/1/37 431 447 3,4 Fannie Mae Pool 3.402% 5/1/40 468 487 3,4 Fannie Mae Pool 3.520% 3/1/40 1,674 1,746 3,4 Fannie Mae Pool 3.879% 8/1/35 493 506 3,4 Fannie Mae Pool 4.136% 5/1/34 144 149 3,4 Fannie Mae Pool 4.355% 12/1/35 965 1,016 3,4 Fannie Mae Pool 4.540% 11/1/34 953 1,005 3,4 Fannie Mae Pool 4.602% 9/1/35 380 392 3,4 Fannie Mae Pool 4.620% 8/1/35 715 752 3,4 Fannie Mae Pool 4.625% 9/1/34 322 347 3,4 Fannie Mae Pool 4.642% 11/1/33 154 161 3,4 Fannie Mae Pool 4.792% 6/1/34 360 374 3,4 Fannie Mae Pool 4.903% 2/1/36 321 331 3,4 Fannie Mae Pool 4.909% 12/1/35 522 538 3,4 Fannie Mae Pool 4.952% 11/1/35 144 153 3,4 Fannie Mae Pool 5.025% 12/1/33 213 227 3,4 Fannie Mae Pool 5.113% 3/1/37 606 642 3,4 Fannie Mae Pool 5.386% 2/1/36 248 258 3,4 Fannie Mae Pool 5.409% 6/1/36 586 611 3,4 Fannie Mae Pool 5.495% 1/1/37 570 599 3,4 Fannie Mae Pool 5.634% 7/1/36 156 166 3,4 Fannie Mae Pool 5.659% 2/1/37 490 521 3,4 Fannie Mae Pool 5.660% 3/1/37 451 479 3,4 Fannie Mae Pool 5.671% 3/1/37 593 631 3,4 Fannie Mae Pool 5.689% 1/1/36 204 216 3,4 Fannie Mae Pool 5.726% 4/1/37 774 831 3,4 Fannie Mae Pool 5.726% 4/1/37 190 200 3,4 Fannie Mae Pool 5.751% 4/1/36 326 339 3,4 Fannie Mae Pool 5.833% 9/1/36 558 595 3,4 Fannie Mae Pool 5.884% 8/1/37 408 428 3,4 Fannie Mae Pool 5.941% 11/1/36 1,291 1,384 3,4 Fannie Mae Pool 5.997% 6/1/36 98 105 3,4 Fannie Mae Pool 6.305% 9/1/37 414 442 3,4 Freddie Mac Non Gold Pool 2.667% 12/1/34 556 574 3,4 Freddie Mac Non Gold Pool 2.673% 9/1/34 318 333 3,4 Freddie Mac Non Gold Pool 2.946% 1/1/35 36 37 3,4 Freddie Mac Non Gold Pool 3.076% 12/1/34 286 300 3,4 Freddie Mac Non Gold Pool 3.290% 6/1/40 1,165 1,209 3,4 Freddie Mac Non Gold Pool 3.331% 4/1/40 569 591 3,4 Freddie Mac Non Gold Pool 3.366% 5/1/40 629 654 3,4 Freddie Mac Non Gold Pool 3.426% 5/1/40 626 652 3,4 Freddie Mac Non Gold Pool 3.559% 6/1/40 498 521 3,4 Freddie Mac Non Gold Pool 3.595% 6/1/40 839 871 3,4 Freddie Mac Non Gold Pool 3.627% 1/1/40 573 600 3,4 Freddie Mac Non Gold Pool 3.857% 3/1/36 523 544 3,4 Freddie Mac Non Gold Pool 4.087% 1/1/37 389 409 3,4 Freddie Mac Non Gold Pool 4.590% 7/1/35 468 493 3,4 Freddie Mac Non Gold Pool 4.607% 11/1/34 276 295 3,4 Freddie Mac Non Gold Pool 5.008% 5/1/35 811 858 3,4 Freddie Mac Non Gold Pool 5.311% 3/1/36 330 342 3,4 Freddie Mac Non Gold Pool 5.349% 12/1/35 442 470 3,4 Freddie Mac Non Gold Pool 5.422% 4/1/37 1,097 1,162 3,4 Freddie Mac Non Gold Pool 5.437% 3/1/37 621 658 3,4 Freddie Mac Non Gold Pool 5.507% 2/1/36 705 754 3,4 Freddie Mac Non Gold Pool 5.551% 4/1/37 746 794 3,4 Freddie Mac Non Gold Pool 5.564% 5/1/36 317 333 3,4 Freddie Mac Non Gold Pool 5.644% 12/1/36 271 284 3,4 Freddie Mac Non Gold Pool 5.667% 4/1/37 442 467 3,4 Freddie Mac Non Gold Pool 5.711% 6/1/37 762 810 3,4 Freddie Mac Non Gold Pool 5.714% 9/1/36 623 667 3,4 Freddie Mac Non Gold Pool 5.778% 5/1/36 341 369 3,4 Freddie Mac Non Gold Pool 5.825% 12/1/36 323 347 3,4 Freddie Mac Non Gold Pool 5.846% 8/1/37 486 517 3,4 Freddie Mac Non Gold Pool 5.865% 5/1/37 1,164 1,249 3,4 Freddie Mac Non Gold Pool 5.953% 10/1/37 189 203 3,4 Freddie Mac Non Gold Pool 6.398% 2/1/37 310 334 Total U.S. Government and Agency Obligations (Cost $2,457,121) Asset-Backed/Commercial Mortgage-Backed Securities (1.6%) 4 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 284 285 4 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 150 156 4 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 1,700 1,790 4,5 Banc of America Commercial Mortgage Inc. 5.228% 11/10/42 125 132 4 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 235 215 4 Banc of America Commercial Mortgage Inc. 5.118% 7/11/43 1,560 1,619 4,5 Banc of America Commercial Mortgage Inc. 5.963% 5/10/45 160 136 4 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 1,200 1,291 4,5 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 10 10 4 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 1,150 1,255 4,5 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 20 20 4 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 1,075 1,165 4,5 Banc of America Commercial Mortgage Inc. 5.346% 9/10/47 170 162 4,5 Banc of America Commercial Mortgage Inc. 5.346% 9/10/47 100 102 4 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 825 858 4 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 125 114 4,5 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 125 71 4,5 Banc of America Commercial Mortgage Inc. 6.339% 2/10/51 1,400 1,530 6 Bank of Scotland PLC 5.250% 2/21/17 1,350 1,479 4 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 2,000 2,064 4 Bear Stearns Commercial Mortgage Securities 5.678% 4/12/38 250 273 4,5 Bear Stearns Commercial Mortgage Securities 5.678% 4/12/38 250 260 4,5 Bear Stearns Commercial Mortgage Securities 5.946% 9/11/38 275 271 4,5 Bear Stearns Commercial Mortgage Securities 5.946% 9/11/38 125 105 4 Bear Stearns Commercial Mortgage Securities 5.623% 3/11/39 175 190 4 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 750 799 4 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 300 318 4 Bear Stearns Commercial Mortgage Securities 5.854% 6/11/40 2,125 2,224 4,5 Bear Stearns Commercial Mortgage Securities 5.907% 6/11/40 125 86 4 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 200 176 4 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 160 159 4,5 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 190 189 4 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 250 257 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 1,575 1,724 4 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 446 446 4,5 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 335 336 4,5 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 200 150 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 800 858 4,5 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 400 374 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/13/50 850 890 4 Bear Stearns Commercial Mortgage Securities 5.700% 6/13/50 500 533 4 Capital Auto Receivables Asset Trust 4.680% 10/15/12 862 880 4 Capital One Multi-Asset Execution Trust 5.300% 2/18/14 450 461 4 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 3,500 4,012 4 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 225 270 4 CDC Commercial Mortgage Trust 5.676% 11/15/30 1,195 1,224 4 Chase Issuance Trust 4.650% 12/17/12 3,300 3,304 4 Chase Issuance Trust 5.400% 7/15/15 400 448 6 Cie de Financement Foncier 2.125% 4/22/13 375 382 4 Citibank Credit Card Issuance Trust 5.450% 5/10/13 195 201 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 1,075 1,210 4 Citibank Credit Card Issuance Trust 4.150% 7/7/17 250 276 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 175 209 4 Citigroup Commercial Mortgage Trust 4.623% 10/15/41 198 204 4 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 50 50 4,5 Citigroup Commercial Mortgage Trust 5.919% 3/15/49 550 603 4 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 150 149 4 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 100 81 4,5 Citigroup Commercial Mortgage Trust 5.887% 12/10/49 650 702 4,5 Citigroup Commercial Mortgage Trust 5.887% 12/10/49 275 257 4,5 Citigroup Commercial Mortgage Trust 6.294% 12/10/49 650 694 4,5 Citigroup Commercial Mortgage Trust 6.294% 12/10/49 350 328 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.395% 7/15/44 1,100 1,210 4,5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.396% 7/15/44 300 306 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 1,650 1,778 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 425 402 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 150 114 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,400 1,453 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 950 983 4,6 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 329 370 4 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 875 914 4 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 800 837 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 250 270 4 Commercial Mortgage Pass Through Certificates 5.960% 6/10/46 1,255 1,381 4,5 Commercial Mortgage Pass Through Certificates 5.986% 6/10/46 200 201 4 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 200 206 4,5 Commercial Mortgage Pass Through Certificates 6.009% 12/10/49 900 983 4,5 Countrywide Home Loan Mortgage Pass Through Trust 2.934% 5/25/33 291 233 4,5 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 1,500 1,574 4 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 50 42 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 1,000 1,077 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 140 133 4 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 770 804 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 80 81 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 150 130 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 160 146 4 Credit Suisse Mortgage Capital Certificates 6.020% 6/15/38 1,475 1,594 4 Credit Suisse Mortgage Capital Certificates 6.020% 6/15/38 52 50 4 Credit Suisse Mortgage Capital Certificates 5.609% 2/15/39 1,225 1,340 4,5 Credit Suisse Mortgage Capital Certificates 5.728% 2/15/39 400 390 4,5 Credit Suisse Mortgage Capital Certificates 5.728% 2/15/39 175 157 4 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 75 66 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 800 818 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 525 512 4,5 CW Capital Cobalt Ltd. 6.013% 5/15/46 1,400 1,421 4 Discover Card Master Trust 5.650% 12/15/15 1,650 1,849 4 Discover Card Master Trust 5.650% 3/16/20 375 445 4,5 First Union Commercial Mortgage Trust 6.767% 10/15/35 462 468 4 First Union National Bank Commercial Mortgage 6.223% 12/12/33 533 551 4 Ford Credit Auto Owner Trust 2.420% 11/15/14 225 234 4 Ford Credit Auto Owner Trust 2.150% 6/15/15 825 851 4 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 1,000 1,059 4,5 GE Capital Commercial Mortgage Corp. 5.514% 3/10/44 1,350 1,474 4,5 GE Capital Commercial Mortgage Corp. 5.514% 3/10/44 325 331 4 GMAC Commercial Mortgage Securities Inc. 6.700% 4/15/34 596 606 4 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 150 157 4 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 75 78 4 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 352 355 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 318 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 75 75 4 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 500 530 4 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 1,200 1,306 4 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 179 182 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,400 1,510 4,5 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 275 272 4,5 Greenwich Capital Commercial Funding Corp. 6.080% 7/10/38 225 225 4 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 75 68 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,950 2,070 4,5 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 100 90 4 GS Mortgage Securities Corp. II 5.506% 4/10/38 865 873 4,5 GS Mortgage Securities Corp. II 5.553% 4/10/38 700 757 4,5 GS Mortgage Securities Corp. II 5.622% 4/10/38 250 245 4 Honda Auto Receivables Owner Trust 4.880% 9/18/14 600 619 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 99 99 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 350 372 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 150 152 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.524% 8/12/37 100 90 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 600 605 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 110 116 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.539% 6/12/41 600 645 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 135 135 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.499% 1/12/43 10 9 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 350 380 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.627% 12/12/44 150 147 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.676% 12/12/44 75 57 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.405% 12/15/44 175 176 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.484% 12/15/44 70 63 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 1,050 1,167 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 80 79 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 155 120 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 375 339 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 75 55 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 225 222 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 250 266 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 500 523 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.990% 6/15/49 700 741 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 1,105 1,189 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 650 668 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 1,655 1,702 4 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 1,272 1,374 4 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 575 612 4 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 45 45 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 1,250 1,363 4 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 125 121 4 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 1,300 1,358 4 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 250 266 4 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 825 858 4,5 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 400 434 4 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 1,500 1,605 4,5 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 1,000 1,069 4 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 100 99 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 179 187 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 600 629 4 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 250 223 4,5 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 75 68 4,5 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 150 124 4,5 LB-UBS Commercial Mortgage Trust 6.324% 4/15/41 260 229 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 1,000 1,061 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 750 801 4 Merrill Lynch Mortgage Trust 5.107% 7/12/38 40 40 4 Merrill Lynch Mortgage Trust 5.837% 5/12/39 350 380 4,5 Merrill Lynch Mortgage Trust 5.838% 5/12/39 100 100 4 Merrill Lynch Mortgage Trust 5.782% 8/12/43 245 241 4,5 Merrill Lynch Mortgage Trust 5.802% 8/12/43 150 122 4,5 Merrill Lynch Mortgage Trust 5.291% 1/12/44 1,650 1,818 4,5 Merrill Lynch Mortgage Trust 6.020% 6/12/50 1,450 1,555 4,5 Merrill Lynch Mortgage Trust 6.020% 6/12/50 165 151 4 Merrill Lynch Mortgage Trust 5.425% 2/12/51 250 260 4 Merrill Lynch Mortgage Trust 5.690% 2/12/51 750 797 4,5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 2/12/39 25 21 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 6.102% 6/12/46 1,250 1,404 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 160 156 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 1,575 1,568 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 725 753 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 750 780 4 Morgan Stanley Capital I 4.970% 4/14/40 450 472 4,5 Morgan Stanley Capital I 5.110% 6/15/40 950 1,025 4 Morgan Stanley Capital I 5.270% 6/13/41 400 431 4,5 Morgan Stanley Capital I 5.981% 8/12/41 110 114 4 Morgan Stanley Capital I 5.328% 11/12/41 250 269 4 Morgan Stanley Capital I 5.360% 11/12/41 375 365 4,5 Morgan Stanley Capital I 4.840% 12/13/41 65 59 4 Morgan Stanley Capital I 4.970% 12/15/41 675 726 4 Morgan Stanley Capital I 5.168% 1/14/42 425 463 4,5 Morgan Stanley Capital I 5.802% 6/11/42 850 939 4,5 Morgan Stanley Capital I 5.802% 6/11/42 75 75 4 Morgan Stanley Capital I 4.989% 8/13/42 1,350 1,465 4,5 Morgan Stanley Capital I 5.073% 8/13/42 180 160 4 Morgan Stanley Capital I 5.230% 9/15/42 1,200 1,290 4 Morgan Stanley Capital I 5.938% 10/15/42 550 605 4,5 Morgan Stanley Capital I 5.942% 10/15/42 200 179 4,5 Morgan Stanley Capital I 5.942% 10/15/42 30 30 4,5 Morgan Stanley Capital I 5.376% 11/14/42 650 710 4,5 Morgan Stanley Capital I 5.376% 11/14/42 35 36 4 Morgan Stanley Capital I 5.332% 12/15/43 350 376 4,5 Morgan Stanley Capital I 5.557% 3/12/44 500 543 4,5 Morgan Stanley Capital I 5.773% 7/12/44 250 258 4,5 Morgan Stanley Capital I 5.793% 7/12/44 75 64 4 Morgan Stanley Capital I 4.660% 9/13/45 250 264 4,5 Morgan Stanley Capital I 5.692% 4/15/49 550 554 4,5 Morgan Stanley Capital I 5.876% 4/15/49 250 200 4,5 Morgan Stanley Capital I 5.544% 11/12/49 425 421 4 Morgan Stanley Capital I 5.809% 12/12/49 590 622 4,5 Morgan Stanley Capital I 6.315% 12/12/49 225 214 4 Morgan Stanley Capital I 5.090% 10/12/52 305 306 4,5 Morgan Stanley Capital I 5.204% 10/12/52 260 250 4 Morgan Stanley Capital I 4.770% 7/15/56 170 147 4 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 1,375 1,460 4 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 430 446 4 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 850 883 6 Nationwide Building Society 5.500% 7/18/12 2,000 2,118 4 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 475 500 6 Northern Rock Asset Management PLC 5.625% 6/22/17 2,500 2,663 4 PSE&G Transition Funding LLC 6.890% 12/15/17 2,000 2,474 6 Royal Bank of Canada 3.125% 4/14/15 425 453 4,5 TIAA Seasoned Commercial Mortgage Trust 6.043% 8/15/39 160 158 4 USAA Auto Owner Trust 4.710% 2/18/14 925 960 4,5 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 150 160 4,5 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 550 584 4 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 249 249 4 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 500 540 4 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 193 194 4,5 Wachovia Bank Commercial Mortgage Trust 5.484% 7/15/41 1,250 1,352 4 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 1,150 1,209 4,5 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 400 435 4,5 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 75 68 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 350 384 4,5 Wachovia Bank Commercial Mortgage Trust 5.923% 5/15/43 900 982 4 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 1,050 1,137 4 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 150 131 4,5 Wachovia Bank Commercial Mortgage Trust 5.374% 10/15/44 60 54 4,5 Wachovia Bank Commercial Mortgage Trust 5.374% 10/15/44 850 939 4,5 Wachovia Bank Commercial Mortgage Trust 5.437% 12/15/44 1,600 1,752 4,5 Wachovia Bank Commercial Mortgage Trust 5.487% 12/15/44 10 10 4,5 Wachovia Bank Commercial Mortgage Trust 6.158% 6/15/45 67 62 4,5 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 950 1,036 4 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 1,500 1,580 4 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 375 372 4,5 Wachovia Bank Commercial Mortgage Trust 5.368% 11/15/48 160 126 4 World Omni Auto Receivables Trust 3.940% 10/15/12 348 351 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $137,353) Corporate Bonds (7.9%) Finance (2.8%) Banking (1.8%) American Express Bank FSB 5.550% 10/17/12 375 404 American Express Bank FSB 6.000% 9/13/17 225 258 American Express Centurion Bank 5.550% 10/17/12 250 269 American Express Centurion Bank 5.950% 6/12/17 75 85 American Express Centurion Bank 6.000% 9/13/17 1,750 1,993 American Express Co. 7.250% 5/20/14 425 498 American Express Co. 5.500% 9/12/16 350 397 American Express Co. 6.150% 8/28/17 225 258 American Express Co. 7.000% 3/19/18 1,000 1,201 4 American Express Co. 6.800% 9/1/66 450 450 American Express Credit Corp. 7.300% 8/20/13 450 516 American Express Credit Corp. 5.125% 8/25/14 275 304 6 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 125 130 Banco Santander Chile 2.875% 11/13/12 250 252 Bank of America Corp. 4.250% 10/1/10 300 300 Bank of America Corp. 5.375% 9/11/12 1,025 1,093 Bank of America Corp. 4.875% 9/15/12 75 79 Bank of America Corp. 4.875% 1/15/13 750 796 Bank of America Corp. 7.375% 5/15/14 1,025 1,178 Bank of America Corp. 5.375% 6/15/14 175 190 Bank of America Corp. 5.125% 11/15/14 950 1,025 Bank of America Corp. 4.500% 4/1/15 1,250 1,312 Bank of America Corp. 5.250% 12/1/15 275 292 Bank of America Corp. 6.500% 8/1/16 750 847 Bank of America Corp. 5.750% 8/15/16 275 297 Bank of America Corp. 5.625% 10/14/16 75 81 Bank of America Corp. 5.420% 3/15/17 775 798 Bank of America Corp. 5.650% 5/1/18 1,550 1,643 Bank of America Corp. 7.625% 6/1/19 400 478 Bank of America NA 5.300% 3/15/17 325 335 Bank of America NA 6.100% 6/15/17 350 376 Bank of America NA 6.000% 10/15/36 600 603 Bank of Montreal 2.125% 6/28/13 275 283 Bank of New York Mellon Corp. 4.950% 1/14/11 500 506 Bank of New York Mellon Corp. 4.950% 11/1/12 425 461 Bank of New York Mellon Corp. 4.300% 5/15/14 250 275 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,286 Bank of New York Mellon Corp. 5.450% 5/15/19 350 408 Bank of Nova Scotia 2.250% 1/22/13 375 386 Bank of Nova Scotia 2.375% 12/17/13 375 388 Bank of Nova Scotia 2.050% 10/7/15 125 125 Bank One Corp. 5.900% 11/15/11 50 53 Bank One Corp. 5.250% 1/30/13 925 996 Bank One Corp. 4.900% 4/30/15 475 514 Barclays Bank PLC 2.500% 1/23/13 425 434 Barclays Bank PLC 5.000% 9/22/16 200 219 Barclays Bank PLC 6.750% 5/22/19 1,200 1,430 Barclays Bank PLC 5.125% 1/8/20 1,300 1,405 BB&T Corp. 3.850% 7/27/12 225 236 BB&T Corp. 5.700% 4/30/14 275 309 BB&T Corp. 6.850% 4/30/19 275 334 Bear Stearns Cos. LLC 5.350% 2/1/12 400 423 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,850 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,101 Bear Stearns Cos. LLC 6.400% 10/2/17 925 1,078 Bear Stearns Cos. LLC 7.250% 2/1/18 375 457 BNP Paribas 3.250% 3/11/15 75 78 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 800 817 Branch Banking & Trust Co. 5.625% 9/15/16 100 114 Canadian Imperial Bank of Commerce/Canada 1.450% 9/13/13 125 126 Capital One Bank USA NA 8.800% 7/15/19 1,275 1,630 Capital One Capital III 7.686% 8/15/36 525 531 Capital One Capital IV 6.745% 2/17/37 300 293 Capital One Financial Corp. 4.800% 2/21/12 50 52 Capital One Financial Corp. 5.500% 6/1/15 225 251 Capital One Financial Corp. 6.150% 9/1/16 50 55 Capital One Financial Corp. 5.250% 2/21/17 50 54 Capital One Financial Corp. 6.750% 9/15/17 100 120 4,6 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,996 Citigroup Inc. 5.100% 9/29/11 325 338 Citigroup Inc. 5.300% 10/17/12 1,825 1,943 Citigroup Inc. 5.500% 4/11/13 75 81 Citigroup Inc. 6.500% 8/19/13 500 553 Citigroup Inc. 6.000% 12/13/13 400 440 Citigroup Inc. 5.125% 5/5/14 100 106 Citigroup Inc. 6.375% 8/12/14 1,500 1,666 Citigroup Inc. 5.000% 9/15/14 3,325 3,470 Citigroup Inc. 5.500% 10/15/14 875 953 Citigroup Inc. 5.300% 1/7/16 275 294 Citigroup Inc. 5.500% 2/15/17 100 104 Citigroup Inc. 6.125% 11/21/17 1,075 1,176 Citigroup Inc. 6.125% 5/15/18 1,250 1,366 Citigroup Inc. 6.000% 10/31/33 525 508 Citigroup Inc. 5.850% 12/11/34 50 50 Citigroup Inc. 5.875% 5/29/37 225 226 Citigroup Inc. 6.875% 3/5/38 1,375 1,536 Citigroup Inc. 8.125% 7/15/39 1,000 1,263 Comerica Bank 5.200% 8/22/17 300 321 Comerica Inc. 3.000% 9/16/15 375 380 Compass Bank 6.400% 10/1/17 150 157 Compass Bank 5.900% 4/1/26 225 212 6 Corestates Capital I 8.000% 12/15/26 1,200 1,223 Countrywide Financial Corp. 5.800% 6/7/12 50 53 Credit Suisse 5.000% 5/15/13 425 463 Credit Suisse 5.500% 5/1/14 700 784 Credit Suisse 3.500% 3/23/15 2,000 2,104 Credit Suisse 6.000% 2/15/18 1,025 1,132 Credit Suisse 5.300% 8/13/19 475 527 Credit Suisse 4.375% 8/5/20 300 306 4 Credit Suisse 5.860% 5/15/49 450 428 Credit Suisse AG 5.400% 1/14/20 200 213 Credit Suisse USA Inc. 6.125% 11/15/11 250 264 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,071 Credit Suisse USA Inc. 5.125% 1/15/14 50 55 Credit Suisse USA Inc. 4.875% 1/15/15 235 260 Credit Suisse USA Inc. 5.125% 8/15/15 315 355 Credit Suisse USA Inc. 5.850% 8/16/16 750 871 Credit Suisse USA Inc. 7.125% 7/15/32 200 257 Deutsche Bank AG 5.375% 10/12/12 1,400 1,526 Deutsche Bank AG 4.875% 5/20/13 875 953 Deutsche Bank Financial LLC 5.375% 3/2/15 900 992 Discover Bank 7.000% 4/15/20 250 272 FIA Card Services NA 6.625% 6/15/12 350 374 Fifth Third Bancorp 6.250% 5/1/13 675 740 Fifth Third Bancorp 8.250% 3/1/38 200 239 Fifth Third Bank/Ohio 4.750% 2/1/15 325 344 First Niagara Financial Group Inc. 6.750% 3/19/20 75 83 First Tennessee Bank NA 5.050% 1/15/15 200 201 FleetBoston Financial Corp. 6.875% 1/15/28 600 650 Golden West Financial Corp. 4.750% 10/1/12 375 400 Goldman Sachs Capital I 6.345% 2/15/34 1,125 1,079 4 Goldman Sachs Capital II 5.793% 12/29/49 550 465 Goldman Sachs Group Inc. 6.600% 1/15/12 1,300 1,387 Goldman Sachs Group Inc. 5.300% 2/14/12 50 53 Goldman Sachs Group Inc. 3.625% 8/1/12 300 312 Goldman Sachs Group Inc. 5.700% 9/1/12 25 27 Goldman Sachs Group Inc. 5.450% 11/1/12 900 972 Goldman Sachs Group Inc. 5.250% 4/1/13 875 944 Goldman Sachs Group Inc. 4.750% 7/15/13 525 563 Goldman Sachs Group Inc. 5.250% 10/15/13 125 136 Goldman Sachs Group Inc. 5.150% 1/15/14 700 760 Goldman Sachs Group Inc. 6.000% 5/1/14 1,000 1,114 Goldman Sachs Group Inc. 5.000% 10/1/14 2,475 2,679 Goldman Sachs Group Inc. 5.125% 1/15/15 400 434 Goldman Sachs Group Inc. 5.350% 1/15/16 875 959 Goldman Sachs Group Inc. 5.750% 10/1/16 500 557 Goldman Sachs Group Inc. 5.625% 1/15/17 625 661 Goldman Sachs Group Inc. 6.250% 9/1/17 400 451 Goldman Sachs Group Inc. 5.950% 1/18/18 1,175 1,291 Goldman Sachs Group Inc. 6.150% 4/1/18 100 111 Goldman Sachs Group Inc. 7.500% 2/15/19 125 149 Goldman Sachs Group Inc. 5.375% 3/15/20 200 211 Goldman Sachs Group Inc. 5.950% 1/15/27 1,375 1,382 Goldman Sachs Group Inc. 6.450% 5/1/36 450 450 Goldman Sachs Group Inc. 6.750% 10/1/37 1,475 1,543 6 HBOS PLC 6.750% 5/21/18 425 426 HSBC Bank USA NA 4.625% 4/1/14 250 268 HSBC Bank USA NA 4.875% 8/24/20 275 285 HSBC Bank USA NA 5.875% 11/1/34 300 313 HSBC Bank USA NA 5.625% 8/15/35 625 634 HSBC Holdings PLC 7.625% 5/17/32 400 463 HSBC Holdings PLC 7.350% 11/27/32 400 450 HSBC Holdings PLC 6.500% 5/2/36 100 111 HSBC Holdings PLC 6.500% 9/15/37 575 644 HSBC Holdings PLC 6.800% 6/1/38 75 87 6 ICICI Bank Ltd. 6.625% 10/3/12 25 27 JP Morgan Chase Capital XV 5.875% 3/15/35 1,400 1,371 JP Morgan Chase Capital XX 6.550% 9/29/36 600 604 JP Morgan Chase Capital XXII 6.450% 2/2/37 650 647 JP Morgan Chase Capital XXV 6.800% 10/1/37 725 744 JPMorgan Chase & Co. 4.500% 1/15/12 450 470 JPMorgan Chase & Co. 6.625% 3/15/12 425 457 JPMorgan Chase & Co. 5.375% 10/1/12 650 704 JPMorgan Chase & Co. 5.750% 1/2/13 350 381 JPMorgan Chase & Co. 4.750% 5/1/13 225 244 JPMorgan Chase & Co. 1.650% 9/30/13 125 125 JPMorgan Chase & Co. 5.125% 9/15/14 1,375 1,509 JPMorgan Chase & Co. 3.700% 1/20/15 325 343 JPMorgan Chase & Co. 3.400% 6/24/15 775 807 JPMorgan Chase & Co. 5.150% 10/1/15 675 738 JPMorgan Chase & Co. 6.000% 1/15/18 200 228 JPMorgan Chase & Co. 6.300% 4/23/19 825 958 JPMorgan Chase & Co. 4.400% 7/22/20 300 308 JPMorgan Chase & Co. 6.400% 5/15/38 675 811 JPMorgan Chase Bank NA 5.875% 6/13/16 725 823 KeyBank NA 5.800% 7/1/14 150 164 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 325 KeyCorp 6.500% 5/14/13 50 55 M&I Marshall & Ilsley Bank 4.850% 6/16/15 375 367 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 690 MBNA Corp. 6.125% 3/1/13 500 543 MBNA Corp. 5.000% 6/15/15 400 425 Mellon Funding Corp. 5.000% 12/1/14 250 280 Merrill Lynch & Co. Inc. 6.050% 8/15/12 175 188 Merrill Lynch & Co. Inc. 5.450% 2/5/13 475 509 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,037 Merrill Lynch & Co. Inc. 5.000% 2/3/14 1,075 1,144 Merrill Lynch & Co. Inc. 5.450% 7/15/14 125 135 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,325 Merrill Lynch & Co. Inc. 6.050% 5/16/16 600 640 Merrill Lynch & Co. Inc. 5.700% 5/2/17 125 129 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,000 1,094 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,403 Merrill Lynch & Co. Inc. 6.220% 9/15/26 750 761 Merrill Lynch & Co. Inc. 6.110% 1/29/37 225 220 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,275 1,476 Morgan Stanley 5.625% 1/9/12 650 684 Morgan Stanley 5.750% 8/31/12 100 107 Morgan Stanley 4.750% 4/1/14 1,200 1,245 Morgan Stanley 6.000% 5/13/14 1,050 1,156 Morgan Stanley 4.200% 11/20/14 600 623 Morgan Stanley 4.100% 1/26/15 975 1,008 Morgan Stanley 6.000% 4/28/15 1,025 1,130 Morgan Stanley 5.375% 10/15/15 650 700 Morgan Stanley 5.750% 10/18/16 425 459 Morgan Stanley 5.450% 1/9/17 975 1,026 Morgan Stanley 5.550% 4/27/17 250 264 Morgan Stanley 5.950% 12/28/17 700 747 Morgan Stanley 6.625% 4/1/18 1,325 1,470 Morgan Stanley 7.300% 5/13/19 1,125 1,292 Morgan Stanley 5.625% 9/23/19 1,725 1,794 Morgan Stanley 5.500% 7/24/20 825 852 Morgan Stanley 6.250% 8/9/26 300 319 National City Corp. 4.900% 1/15/15 500 551 4 National City Preferred Capital Trust I 12.000% 12/31/49 500 558 North American Development Bank 4.375% 2/11/20 125 136 Northern Trust Co. 6.500% 8/15/18 75 91 Northern Trust Corp. 5.500% 8/15/13 100 113 Northern Trust Corp. 4.625% 5/1/14 125 138 PNC Bank NA 4.875% 9/21/17 525 555 PNC Bank NA 6.000% 12/7/17 350 394 PNC Funding Corp. 3.625% 2/8/15 500 527 PNC Funding Corp. 5.250% 11/15/15 250 277 PNC Funding Corp. 6.700% 6/10/19 50 59 PNC Funding Corp. 5.125% 2/8/20 325 352 Regions Financial Corp. 4.875% 4/26/13 400 404 Regions Financial Corp. 5.750% 6/15/15 375 382 Royal Bank of Canada 2.100% 7/29/13 750 773 Royal Bank of Canada 2.625% 12/15/15 200 208 Royal Bank of Scotland Group PLC 6.400% 10/21/19 450 488 6 Royal Bank of Scotland PLC 4.875% 8/25/14 700 735 Royal Bank of Scotland PLC 4.875% 3/16/15 1,075 1,131 Royal Bank of Scotland PLC 5.625% 8/24/20 350 365 SouthTrust Corp. 5.800% 6/15/14 300 328 Sovereign Bank 5.125% 3/15/13 250 262 4,6 Standard Chartered PLC 6.409% 12/31/49 300 282 State Street Bank and Trust Co. 5.300% 1/15/16 300 333 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 600 665 SunTrust Bank/Atlanta GA 7.250% 3/15/18 75 85 SunTrust Capital VIII 6.100% 12/15/36 115 107 UBS AG 2.250% 8/12/13 850 857 UBS AG 7.000% 10/15/15 750 848 UBS AG 5.875% 12/20/17 1,225 1,388 UBS AG 5.750% 4/25/18 50 56 UBS AG 4.875% 8/4/20 475 501 UFJ Finance Aruba AEC 6.750% 7/15/13 500 568 Union Bank NA 5.950% 5/11/16 450 494 UnionBanCal Corp. 5.250% 12/16/13 150 162 US Bancorp 4.200% 5/15/14 600 656 US Bancorp 3.150% 3/4/15 100 106 US Bank NA 6.300% 2/4/14 250 287 US Bank NA 4.950% 10/30/14 175 195 USB Capital XIII Trust 6.625% 12/15/39 125 129 Wachovia Bank NA 4.800% 11/1/14 500 543 Wachovia Bank NA 4.875% 2/1/15 1,030 1,116 Wachovia Bank NA 5.850% 2/1/37 425 437 Wachovia Bank NA 6.600% 1/15/38 350 396 Wachovia Corp. 5.300% 10/15/11 175 184 Wachovia Corp. 5.500% 5/1/13 600 660 Wachovia Corp. 4.875% 2/15/14 345 370 Wachovia Corp. 5.250% 8/1/14 100 109 Wachovia Corp. 5.625% 10/15/16 500 555 Wachovia Corp. 5.750% 6/15/17 300 341 Wachovia Corp. 5.750% 2/1/18 100 114 Wachovia Corp. 7.500% 4/15/35 150 177 Wachovia Corp. 5.500% 8/1/35 200 196 Wachovia Corp. 6.550% 10/15/35 100 110 Wells Fargo & Co. 4.875% 1/12/11 625 633 Wells Fargo & Co. 5.250% 10/23/12 1,100 1,190 Wells Fargo & Co. 4.375% 1/31/13 275 294 Wells Fargo & Co. 4.950% 10/16/13 375 409 Wells Fargo & Co. 3.750% 10/1/14 700 743 Wells Fargo & Co. 3.625% 4/15/15 400 425 Wells Fargo & Co. 5.625% 12/11/17 550 623 Wells Fargo Bank NA 4.750% 2/9/15 2,175 2,337 Wells Fargo Bank NA 5.750% 5/16/16 250 280 Wells Fargo Bank NA 5.950% 8/26/36 500 520 Wells Fargo Capital X 5.950% 12/15/36 425 412 4 Wells Fargo Capital XIII 7.700% 12/29/49 450 465 4 Wells Fargo Capital XV 9.750% 12/29/49 100 110 Westpac Banking Corp. 2.250% 11/19/12 475 484 Westpac Banking Corp. 4.200% 2/27/15 925 994 Westpac Banking Corp. 3.000% 8/4/15 375 383 Westpac Banking Corp. 4.875% 11/19/19 475 511 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 595 BlackRock Inc. 2.250% 12/10/12 200 206 BlackRock Inc. 3.500% 12/10/14 175 186 BlackRock Inc. 6.250% 9/15/17 300 356 Charles Schwab Corp. 4.950% 6/1/14 625 692 Franklin Resources Inc. 2.000% 5/20/13 325 332 Franklin Resources Inc. 3.125% 5/20/15 200 211 Franklin Resources Inc. 4.625% 5/20/20 100 109 Jefferies Group Inc. 8.500% 7/15/19 550 630 Jefferies Group Inc. 6.875% 4/15/21 200 213 Jefferies Group Inc. 6.450% 6/8/27 475 466 Lazard Group LLC 6.850% 6/15/17 450 481 Nomura Holdings Inc. 5.000% 3/4/15 375 405 Nomura Holdings Inc. 6.700% 3/4/20 100 114 TD Ameritrade Holding Corp. 2.950% 12/1/12 100 103 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 159 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 111 Finance Companies (0.3%) Alterra Finance LLC 6.250% 9/30/20 95 95 Block Financial LLC 7.875% 1/15/13 125 136 GATX Corp. 4.750% 10/1/12 150 158 General Electric Capital Corp. 5.000% 11/15/11 350 367 General Electric Capital Corp. 4.375% 11/21/11 75 78 General Electric Capital Corp. 5.875% 2/15/12 150 160 General Electric Capital Corp. 4.375% 3/3/12 1,275 1,335 General Electric Capital Corp. 5.000% 4/10/12 250 264 General Electric Capital Corp. 6.000% 6/15/12 1,000 1,081 General Electric Capital Corp. 3.500% 8/13/12 400 416 General Electric Capital Corp. 5.250% 10/19/12 3,525 3,805 General Electric Capital Corp. 2.800% 1/8/13 525 541 General Electric Capital Corp. 5.450% 1/15/13 325 354 General Electric Capital Corp. 4.800% 5/1/13 225 243 General Electric Capital Corp. 5.900% 5/13/14 425 482 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,615 General Electric Capital Corp. 5.650% 6/9/14 150 169 General Electric Capital Corp. 3.750% 11/14/14 1,725 1,826 General Electric Capital Corp. 5.625% 5/1/18 1,000 1,109 General Electric Capital Corp. 6.000% 8/7/19 625 704 General Electric Capital Corp. 5.500% 1/8/20 125 136 General Electric Capital Corp. 5.550% 5/4/20 50 55 General Electric Capital Corp. 4.375% 9/16/20 175 175 General Electric Capital Corp. 6.750% 3/15/32 3,075 3,410 General Electric Capital Corp. 6.150% 8/7/37 400 418 General Electric Capital Corp. 5.875% 1/14/38 975 986 General Electric Capital Corp. 6.875% 1/10/39 1,275 1,456 4 General Electric Capital Corp. 6.375% 11/15/67 800 796 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 200 186 HSBC Finance Corp. 6.375% 10/15/11 375 395 HSBC Finance Corp. 5.900% 6/19/12 275 293 HSBC Finance Corp. 4.750% 7/15/13 300 319 HSBC Finance Corp. 5.250% 1/15/14 650 705 HSBC Finance Corp. 5.000% 6/30/15 1,275 1,394 SLM Corp. 5.400% 10/25/11 225 229 SLM Corp. 5.375% 1/15/13 350 352 SLM Corp. 5.000% 10/1/13 300 294 SLM Corp. 8.450% 6/15/18 800 809 SLM Corp. 8.000% 3/25/20 525 520 SLM Corp. 5.625% 8/1/33 700 538 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 92 ACE INA Holdings Inc. 5.600% 5/15/15 125 142 ACE INA Holdings Inc. 5.900% 6/15/19 550 638 AEGON Funding Co. LLC 5.750% 12/15/20 50 54 Aegon NV 4.750% 6/1/13 75 79 Aetna Inc. 6.500% 9/15/18 175 207 Aetna Inc. 3.950% 9/1/20 75 75 Aetna Inc. 6.625% 6/15/36 100 116 Aetna Inc. 6.750% 12/15/37 250 292 Aflac Inc. 6.900% 12/17/39 75 83 Alleghany Corp. 5.625% 9/15/20 100 102 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 875 991 Allstate Corp. 6.125% 2/15/12 100 107 Allstate Corp. 5.000% 8/15/14 350 390 Allstate Corp. 6.125% 12/15/32 250 275 Allstate Corp. 5.550% 5/9/35 100 105 4 Allstate Corp. 6.125% 5/15/37 200 185 4 Allstate Corp. 6.500% 5/15/57 200 186 American Financial Group Inc. 9.875% 6/15/19 100 123 American International Group Inc. 5.375% 10/18/11 400 410 American International Group Inc. 4.950% 3/20/12 700 721 American International Group Inc. 4.250% 5/15/13 1,775 1,828 American International Group Inc. 5.600% 10/18/16 125 128 American International Group Inc. 6.250% 5/1/36 700 686 AON Corp. 3.500% 9/30/15 150 153 AON Corp. 5.000% 9/30/20 150 153 AON Corp. 8.205% 1/1/27 100 108 AON Corp. 6.250% 9/30/40 150 154 Arch Capital Group Ltd. 7.350% 5/1/34 375 400 Assurant Inc. 5.625% 2/15/14 200 214 Assurant Inc. 6.750% 2/15/34 400 417 AXA SA 8.600% 12/15/30 425 488 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 294 Axis Specialty Finance LLC 5.875% 6/1/20 575 586 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 350 367 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 275 300 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 125 138 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 500 571 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 475 524 Berkshire Hathaway Inc. 1.400% 2/10/12 500 505 Berkshire Hathaway Inc. 2.125% 2/11/13 225 231 Berkshire Hathaway Inc. 3.200% 2/11/15 475 504 Chubb Corp. 5.750% 5/15/18 175 203 Chubb Corp. 6.000% 5/11/37 375 428 Chubb Corp. 6.500% 5/15/38 125 152 4 Chubb Corp. 6.375% 3/29/67 250 246 CIGNA Corp. 6.150% 11/15/36 500 545 Cincinnati Financial Corp. 6.125% 11/1/34 325 318 CNA Financial Corp. 6.500% 8/15/16 475 513 CNA Financial Corp. 7.350% 11/15/19 325 367 Coventry Health Care Inc. 6.300% 8/15/14 575 615 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 147 Genworth Financial Inc. 4.950% 10/1/15 125 125 Genworth Financial Inc. 8.625% 12/15/16 400 446 Genworth Financial Inc. 6.500% 6/15/34 425 392 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 498 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 155 Hartford Financial Services Group Inc. 6.000% 1/15/19 100 105 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 23 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 246 Humana Inc. 8.150% 6/15/38 325 356 Lincoln National Corp. 8.750% 7/1/19 175 225 Lincoln National Corp. 6.150% 4/7/36 350 362 Lincoln National Corp. 7.000% 6/15/40 150 171 Loews Corp. 6.000% 2/1/35 200 205 Manulife Financial Corp. 3.400% 9/17/15 400 405 Manulife Financial Corp. 4.900% 9/17/20 475 474 Markel Corp. 7.125% 9/30/19 125 143 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 97 MetLife Inc. 2.375% 2/6/14 225 227 MetLife Inc. 5.000% 6/15/15 1,000 1,106 MetLife Inc. 4.750% 2/8/21 275 292 MetLife Inc. 6.500% 12/15/32 75 86 MetLife Inc. 6.375% 6/15/34 375 424 MetLife Inc. 5.700% 6/15/35 125 134 MetLife Inc. 6.400% 12/15/36 400 375 MetLife Inc. 5.875% 2/6/41 50 55 6 Metropolitan Life Global Funding I 2.875% 9/17/12 75 77 6 Metropolitan Life Global Funding I 5.125% 6/10/14 450 499 OneBeacon US Holdings Inc. 5.875% 5/15/13 125 131 PartnerRe Finance B LLC 5.500% 6/1/20 200 207 Principal Financial Group Inc. 7.875% 5/15/14 225 265 Principal Financial Group Inc. 6.050% 10/15/36 250 257 Principal Life Income Funding Trusts 5.300% 12/14/12 100 109 Principal Life Income Funding Trusts 5.100% 4/15/14 475 512 Progressive Corp. 6.625% 3/1/29 150 170 4 Progressive Corp. 6.700% 6/15/37 425 420 Protective Life Corp. 7.375% 10/15/19 100 112 Protective Life Corp. 8.450% 10/15/39 175 190 Prudential Financial Inc. 3.625% 9/17/12 500 520 Prudential Financial Inc. 5.150% 1/15/13 75 80 Prudential Financial Inc. 4.750% 4/1/14 425 455 Prudential Financial Inc. 5.100% 9/20/14 550 600 Prudential Financial Inc. 6.200% 1/15/15 100 112 Prudential Financial Inc. 5.500% 3/15/16 50 55 Prudential Financial Inc. 6.100% 6/15/17 100 112 Prudential Financial Inc. 7.375% 6/15/19 250 304 Prudential Financial Inc. 5.375% 6/21/20 225 243 Prudential Financial Inc. 5.750% 7/15/33 200 201 Prudential Financial Inc. 5.400% 6/13/35 150 146 Prudential Financial Inc. 5.900% 3/17/36 325 341 Prudential Financial Inc. 5.700% 12/14/36 550 566 Prudential Financial Inc. 6.625% 6/21/40 125 143 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 547 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 192 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 300 355 Torchmark Corp. 6.375% 6/15/16 425 477 Transatlantic Holdings Inc. 8.000% 11/30/39 625 647 Travelers Cos. Inc. 5.500% 12/1/15 600 690 Travelers Cos. Inc. 6.250% 6/20/16 100 119 Travelers Cos. Inc. 5.800% 5/15/18 775 887 4 Travelers Cos. Inc. 6.250% 3/15/37 250 240 UnitedHealth Group Inc. 5.000% 8/15/14 650 715 UnitedHealth Group Inc. 4.875% 3/15/15 250 275 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,015 UnitedHealth Group Inc. 6.000% 2/15/18 425 494 UnitedHealth Group Inc. 6.500% 6/15/37 200 230 UnitedHealth Group Inc. 6.625% 11/15/37 325 377 UnitedHealth Group Inc. 6.875% 2/15/38 250 299 Unum Group 7.125% 9/30/16 175 201 Unum Group 5.625% 9/15/20 50 51 Validus Holdings Ltd. 8.875% 1/26/40 150 164 WellPoint Health Networks Inc. 6.375% 1/15/12 200 213 WellPoint Inc. 6.800% 8/1/12 550 604 WellPoint Inc. 6.000% 2/15/14 525 595 WellPoint Inc. 5.250% 1/15/16 125 141 WellPoint Inc. 5.850% 1/15/36 150 156 WellPoint Inc. 5.800% 8/15/40 100 105 Willis North America Inc. 6.200% 3/28/17 300 320 Willis North America Inc. 7.000% 9/29/19 700 769 WR Berkley Corp. 5.375% 9/15/20 50 51 XL Group PLC 6.375% 11/15/24 100 103 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 550 616 CME Group Inc. 5.750% 2/15/14 200 227 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 155 NASDAQ OMX Group Inc. 5.550% 1/15/20 175 185 XTRA Finance Corp. 5.150% 4/1/17 575 639 Real Estate Investment Trusts (0.1%) AMB Property LP 4.500% 8/15/17 75 76 AMB Property LP 6.625% 12/1/19 100 113 AvalonBay Communities Inc. 5.500% 1/15/12 119 125 AvalonBay Communities Inc. 5.750% 9/15/16 100 112 Boston Properties LP 6.250% 1/15/13 500 550 Boston Properties LP 5.625% 11/15/20 325 357 Brandywine Operating Partnership LP 5.400% 11/1/14 225 234 Brandywine Operating Partnership LP 7.500% 5/15/15 125 139 Camden Property Trust 5.700% 5/15/17 25 27 CommonWealth REIT 6.250% 8/15/16 700 742 6 Digital Realty Trust LP 4.500% 7/15/15 75 78 Duke Realty LP 6.250% 5/15/13 350 379 Duke Realty LP 5.950% 2/15/17 200 214 Duke Realty LP 8.250% 8/15/19 125 149 Duke Realty LP 6.750% 3/15/20 250 279 ERP Operating LP 6.625% 3/15/12 400 427 ERP Operating LP 5.250% 9/15/14 350 389 ERP Operating LP 5.375% 8/1/16 275 304 HCP Inc. 6.450% 6/25/12 25 27 HCP Inc. 6.300% 9/15/16 300 327 HCP Inc. 5.625% 5/1/17 25 26 HCP Inc. 6.700% 1/30/18 200 219 Health Care REIT Inc. 6.200% 6/1/16 325 364 Health Care REIT Inc. 6.125% 4/15/20 100 107 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 242 Hospitality Properties Trust 5.125% 2/15/15 500 511 Kimco Realty Corp. 5.783% 3/15/16 125 138 Kimco Realty Corp. 6.875% 10/1/19 50 58 Liberty Property LP 5.125% 3/2/15 375 408 Liberty Property LP 5.500% 12/15/16 100 109 Mack-Cali Realty LP 7.750% 8/15/19 100 119 National Retail Properties Inc. 6.875% 10/15/17 25 28 Nationwide Health Properties Inc. 6.250% 2/1/13 375 405 ProLogis 5.625% 11/15/15 350 344 ProLogis 5.750% 4/1/16 400 394 ProLogis 7.375% 10/30/19 50 50 ProLogis 6.875% 3/15/20 300 295 Realty Income Corp. 6.750% 8/15/19 525 600 Regency Centers LP 6.750% 1/15/12 150 160 Regency Centers LP 5.250% 8/1/15 75 80 Simon Property Group LP 6.750% 5/15/14 425 488 Simon Property Group LP 5.750% 12/1/15 325 371 Simon Property Group LP 5.250% 12/1/16 200 224 Simon Property Group LP 5.875% 3/1/17 650 741 Simon Property Group LP 6.125% 5/30/18 325 375 Simon Property Group LP 5.650% 2/1/20 125 140 Simon Property Group LP 6.750% 2/1/40 50 59 Tanger Properties LP 6.150% 11/15/15 400 448 Industrial (4.2%) Basic Industry (0.4%) Airgas Inc. 4.500% 9/15/14 100 107 Airgas Inc. 3.250% 10/1/15 225 226 Alcoa Inc. 5.900% 2/1/27 275 270 Alcoa Inc. 6.750% 1/15/28 500 503 Allegheny Technologies Inc. 9.375% 6/1/19 450 545 AngloGold Ashanti Holdings PLC 5.375% 4/15/20 75 79 AngloGold Ashanti Holdings PLC 6.500% 4/15/40 100 104 ArcelorMittal 5.375% 6/1/13 925 995 ArcelorMittal 9.000% 2/15/15 50 60 ArcelorMittal 3.750% 8/5/15 125 126 ArcelorMittal 6.125% 6/1/18 425 457 ArcelorMittal 9.850% 6/1/19 25 32 ArcelorMittal 5.250% 8/5/20 150 151 ArcelorMittal 7.000% 10/15/39 1,400 1,421 Barrick Gold Corp. 6.950% 4/1/19 350 443 Barrick Gold Finance Co. 4.875% 11/15/14 825 913 Barrick North America Finance LLC 6.800% 9/15/18 25 31 Barrick North America Finance LLC 7.500% 9/15/38 25 33 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 500 578 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 310 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 399 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 550 679 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 849 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 54 Commercial Metals Co. 6.500% 7/15/17 175 180 Cytec Industries Inc. 8.950% 7/1/17 75 94 Dow Chemical Co. 4.850% 8/15/12 425 450 Dow Chemical Co. 6.000% 10/1/12 50 54 Dow Chemical Co. 7.600% 5/15/14 650 760 Dow Chemical Co. 5.900% 2/15/15 750 838 Dow Chemical Co. 5.700% 5/15/18 100 108 Dow Chemical Co. 8.550% 5/15/19 950 1,199 Dow Chemical Co. 7.375% 11/1/29 100 115 Dow Chemical Co. 9.400% 5/15/39 50 71 Eastman Chemical Co. 7.250% 1/15/24 550 677 EI du Pont de Nemours & Co. 4.750% 11/15/12 125 135 EI du Pont de Nemours & Co. 5.875% 1/15/14 1,025 1,171 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 330 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 334 EI du Pont de Nemours & Co. 3.625% 1/15/21 50 51 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 604 EI du Pont de Nemours & Co. 4.900% 1/15/41 300 299 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 700 749 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 175 195 International Paper Co. 5.300% 4/1/15 525 573 International Paper Co. 9.375% 5/15/19 1,100 1,422 International Paper Co. 7.300% 11/15/39 600 669 Lubrizol Corp. 5.500% 10/1/14 525 578 Lubrizol Corp. 6.500% 10/1/34 800 879 Monsanto Co. 7.375% 8/15/12 350 389 Newmont Mining Corp. 5.875% 4/1/35 325 353 Newmont Mining Corp. 6.250% 10/1/39 100 115 Nucor Corp. 5.750% 12/1/17 100 117 Nucor Corp. 6.400% 12/1/37 250 300 Placer Dome Inc. 6.450% 10/15/35 375 436 Plum Creek Timberlands LP 5.875% 11/15/15 400 444 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 312 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 625 662 PPG Industries Inc. 6.650% 3/15/18 600 726 Praxair Inc. 1.750% 11/15/12 100 102 Praxair Inc. 4.375% 3/31/14 450 494 Praxair Inc. 5.250% 11/15/14 150 172 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 175 193 Rio Tinto Alcan Inc. 4.875% 9/15/12 325 346 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 134 Rio Tinto Alcan Inc. 5.000% 6/1/15 250 278 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 368 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 273 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 400 446 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 750 926 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 482 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,493 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 282 Sherwin-Williams Co. 3.125% 12/15/14 175 186 Southern Copper Corp. 5.375% 4/16/20 200 212 Southern Copper Corp. 7.500% 7/27/35 250 289 Southern Copper Corp. 6.750% 4/16/40 250 273 Teck Resources Ltd. 9.750% 5/15/14 343 422 Teck Resources Ltd. 10.250% 5/15/16 500 605 Teck Resources Ltd. 10.750% 5/15/19 500 627 Vale Inco Ltd. 5.700% 10/15/15 450 486 Vale Inco Ltd. 7.200% 9/15/32 100 112 Vale Overseas Ltd. 6.250% 1/11/16 100 112 Vale Overseas Ltd. 6.250% 1/23/17 350 400 Vale Overseas Ltd. 4.625% 9/15/20 75 77 Vale Overseas Ltd. 8.250% 1/17/34 375 480 Vale Overseas Ltd. 6.875% 11/21/36 375 428 Vale Overseas Ltd. 6.875% 11/10/39 575 661 Valspar Corp. 7.250% 6/15/19 50 61 WMC Finance USA Ltd. 5.125% 5/15/13 400 438 Xstrata Canada Corp. 7.350% 6/5/12 375 405 Xstrata Canada Corp. 7.250% 7/15/12 250 272 Xstrata Canada Corp. 5.500% 6/15/17 250 272 Capital Goods (0.4%) 3M Co. 6.375% 2/15/28 350 429 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 110 Allied Waste North America Inc. 7.125% 5/15/16 1,050 1,118 Bemis Co. Inc. 4.875% 4/1/12 700 729 Black & Decker Corp. 5.750% 11/15/16 75 86 Boeing Capital Corp. 6.500% 2/15/12 200 216 Boeing Capital Corp. 5.800% 1/15/13 925 1,023 Boeing Co. 1.875% 11/20/12 50 51 Boeing Co. 3.500% 2/15/15 450 487 Boeing Co. 6.000% 3/15/19 150 182 Boeing Co. 4.875% 2/15/20 150 171 Boeing Co. 5.875% 2/15/40 150 176 Caterpillar Financial Services Corp. 2.000% 4/5/13 175 179 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 374 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 196 Caterpillar Financial Services Corp. 4.625% 6/1/15 1,600 1,787 Caterpillar Financial Services Corp. 7.150% 2/15/19 925 1,190 Caterpillar Inc. 7.375% 3/1/97 400 524 Cooper US Inc. 5.250% 11/15/12 425 461 CRH America Inc. 6.950% 3/15/12 150 160 CRH America Inc. 5.300% 10/15/13 100 107 CRH America Inc. 6.000% 9/30/16 750 835 Deere & Co. 6.950% 4/25/14 825 980 Deere & Co. 5.375% 10/16/29 350 389 Deere & Co. 7.125% 3/3/31 300 386 Eaton Corp. 5.600% 5/15/18 125 145 Embraer Overseas Ltd. 6.375% 1/24/17 100 110 Embraer Overseas Ltd. 6.375% 1/15/20 175 192 Emerson Electric Co. 4.625% 10/15/12 1,075 1,155 Emerson Electric Co. 4.875% 10/15/19 125 143 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 5.250% 11/15/39 25 27 General Dynamics Corp. 4.250% 5/15/13 650 705 General Electric Co. 5.000% 2/1/13 1,400 1,518 General Electric Co. 5.250% 12/6/17 1,850 2,080 Goodrich Corp. 6.125% 3/1/19 525 627 Goodrich Corp. 4.875% 3/1/20 625 698 Harsco Corp. 2.700% 10/15/15 300 301 Harsco Corp. 5.750% 5/15/18 350 404 Honeywell International Inc. 6.125% 11/1/11 200 212 Honeywell International Inc. 4.250% 3/1/13 175 189 Honeywell International Inc. 5.300% 3/15/17 275 319 Honeywell International Inc. 5.300% 3/1/18 150 175 Illinois Tool Works Inc. 5.150% 4/1/14 325 369 Illinois Tool Works Inc. 6.250% 4/1/19 450 549 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 225 253 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 797 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 272 John Deere Capital Corp. 5.250% 10/1/12 375 408 John Deere Capital Corp. 4.950% 12/17/12 50 54 John Deere Capital Corp. 4.900% 9/9/13 525 581 John Deere Capital Corp. 2.950% 3/9/15 125 132 John Deere Capital Corp. 2.800% 9/18/17 550 554 Joy Global Inc. 6.000% 11/15/16 250 277 L-3 Communications Corp. 5.200% 10/15/19 200 216 L-3 Communications Corp. 4.750% 7/15/20 150 157 Lafarge SA 7.125% 7/15/36 525 503 Litton Industries Inc. 7.750% 3/15/26 600 804 Lockheed Martin Corp. 7.650% 5/1/16 250 318 Lockheed Martin Corp. 6.150% 9/1/36 450 533 Lockheed Martin Corp. 5.500% 11/15/39 25 27 6 Lockheed Martin Corp. 5.720% 6/1/40 316 358 Martin Marietta Materials Inc. 6.600% 4/15/18 400 453 Owens Corning 6.500% 12/1/16 600 649 Parker Hannifin Corp. 5.500% 5/15/18 125 146 Parker Hannifin Corp. 3.500% 9/15/22 75 75 Parker Hannifin Corp. 6.250% 5/15/38 75 91 Raytheon Co. 5.500% 11/15/12 75 82 Raytheon Co. 7.200% 8/15/27 75 99 Republic Services Inc. 5.250% 11/15/21 425 470 Republic Services Inc. 6.200% 3/1/40 75 84 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 200 244 Rockwell Automation Inc. 6.250% 12/1/37 325 394 Rockwell Collins Inc. 5.250% 7/15/19 50 57 Roper Industries Inc. 6.250% 9/1/19 650 751 Stanley Black & Decker Inc. 5.200% 9/1/40 150 150 4,6 Systems 2 7.156% 12/15/11 103 107 Tyco International Finance SA 8.500% 1/15/19 175 233 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 400 501 United Technologies Corp. 6.125% 2/1/19 925 1,139 United Technologies Corp. 4.500% 4/15/20 325 364 United Technologies Corp. 7.500% 9/15/29 100 135 United Technologies Corp. 5.400% 5/1/35 400 432 United Technologies Corp. 6.125% 7/15/38 500 602 United Technologies Corp. 5.700% 4/15/40 350 403 Vulcan Materials Co. 6.300% 6/15/13 175 190 Vulcan Materials Co. 7.000% 6/15/18 325 360 Waste Management Inc. 5.000% 3/15/14 675 742 Waste Management Inc. 7.100% 8/1/26 325 393 Waste Management Inc. 6.125% 11/30/39 400 446 Communication (0.9%) America Movil SAB de CV 5.000% 10/16/19 400 432 America Movil SAB de CV 5.000% 3/30/20 400 432 America Movil SAB de CV 6.375% 3/1/35 200 228 America Movil SAB de CV 6.125% 11/15/37 300 331 America Movil SAB de CV 6.125% 3/30/40 475 528 American Tower Corp. 4.625% 4/1/15 75 80 AT&T Corp. 7.300% 11/15/11 925 991 AT&T Corp. 8.000% 11/15/31 551 733 AT&T Inc. 5.875% 2/1/12 345 368 AT&T Inc. 5.875% 8/15/12 155 169 AT&T Inc. 6.700% 11/15/13 300 347 AT&T Inc. 4.850% 2/15/14 450 499 AT&T Inc. 5.100% 9/15/14 1,575 1,769 AT&T Inc. 2.500% 8/15/15 1,125 1,148 AT&T Inc. 5.625% 6/15/16 600 700 AT&T Inc. 5.500% 2/1/18 300 349 AT&T Inc. 5.800% 2/15/19 75 89 AT&T Inc. 6.450% 6/15/34 1,000 1,138 AT&T Inc. 6.500% 9/1/37 425 492 AT&T Inc. 6.300% 1/15/38 175 197 AT&T Inc. 6.400% 5/15/38 675 770 6 AT&T Inc. 5.350% 9/1/40 170 173 AT&T Mobility LLC 6.500% 12/15/11 350 373 AT&T Mobility LLC 7.125% 12/15/31 1,000 1,233 Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 189 BellSouth Corp. 5.200% 12/15/16 250 285 BellSouth Corp. 6.875% 10/15/31 325 376 BellSouth Corp. 6.550% 6/15/34 700 783 BellSouth Corp. 6.000% 11/15/34 290 307 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,720 British Telecommunications PLC 9.875% 12/15/30 1,125 1,562 CBS Corp. 5.625% 8/15/12 615 653 CBS Corp. 5.750% 4/15/20 75 83 CBS Corp. 7.875% 7/30/30 400 479 CBS Corp. 5.500% 5/15/33 200 194 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 450 477 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,375 1,627 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 525 593 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 525 715 CenturyLink Inc. 5.000% 2/15/15 150 157 CenturyLink Inc. 6.875% 1/15/28 150 146 CenturyLink Inc. 7.600% 9/15/39 250 246 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,563 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,100 Comcast Corp. 6.500% 1/15/15 700 822 Comcast Corp. 5.900% 3/15/16 650 749 Comcast Corp. 5.700% 7/1/19 750 859 Comcast Corp. 6.500% 11/15/35 1,075 1,190 Comcast Corp. 6.450% 3/15/37 50 55 Comcast Corp. 6.950% 8/15/37 250 292 Comcast Corp. 6.400% 5/15/38 600 659 COX Communications Inc. 4.625% 6/1/13 200 215 COX Communications Inc. 5.450% 12/15/14 150 170 COX Communications Inc. 5.500% 10/1/15 600 676 Deutsche Telekom International Finance BV 5.875% 8/20/13 325 364 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 28 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 491 Deutsche Telekom International Finance BV 6.000% 7/8/19 25 30 Deutsche Telekom International Finance BV 8.750% 6/15/30 650 908 DIRECTV Holdings LLC 3.550% 3/15/15 375 390 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 355 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 100 111 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,450 1,640 Embarq Corp. 7.082% 6/1/16 875 964 Embarq Corp. 7.995% 6/1/36 200 213 France Telecom SA 4.375% 7/8/14 525 580 France Telecom SA 5.375% 7/8/19 525 617 France Telecom SA 8.500% 3/1/31 475 688 Grupo Televisa SA 6.625% 3/18/25 450 510 GTE Corp. 6.940% 4/15/28 325 378 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 401 6 NBC Universal Inc. 2.100% 4/1/14 250 250 6 NBC Universal Inc. 3.650% 4/30/15 425 447 6 NBC Universal Inc. 2.875% 4/1/16 300 301 6 NBC Universal Inc. 5.150% 4/30/20 175 188 6 NBC Universal Inc. 4.375% 4/1/21 300 303 6 NBC Universal Inc. 6.400% 4/30/40 350 378 6 NBC Universal Inc. 5.950% 4/1/41 225 227 New Cingular Wireless Services Inc. 8.125% 5/1/12 600 667 News America Holdings Inc. 8.150% 10/17/36 385 488 News America Inc. 6.550% 3/15/33 600 671 News America Inc. 6.200% 12/15/34 725 783 News America Inc. 6.400% 12/15/35 450 497 News America Inc. 6.900% 8/15/39 50 59 Omnicom Group Inc. 5.900% 4/15/16 50 58 Omnicom Group Inc. 4.450% 8/15/20 500 515 Pacific Bell Telephone Co. 7.125% 3/15/26 200 236 Qwest Corp. 8.875% 3/15/12 425 467 Qwest Corp. 8.375% 5/1/16 325 382 Qwest Corp. 6.500% 6/1/17 275 299 Qwest Corp. 7.500% 6/15/23 350 350 Qwest Corp. 7.250% 9/15/25 175 183 Qwest Corp. 6.875% 9/15/33 375 370 Qwest Corp. 7.125% 11/15/43 550 528 Reed Elsevier Capital Inc. 4.625% 6/15/12 100 106 Reed Elsevier Capital Inc. 7.750% 1/15/14 175 204 Reed Elsevier Capital Inc. 8.625% 1/15/19 200 263 Rogers Communications Inc. 6.375% 3/1/14 50 58 Rogers Communications Inc. 5.500% 3/15/14 250 279 Rogers Communications Inc. 6.800% 8/15/18 950 1,170 RR Donnelley & Sons Co. 8.600% 8/15/16 400 467 RR Donnelley & Sons Co. 7.625% 6/15/20 250 261 Telecom Italia Capital SA 4.875% 10/1/10 400 400 Telecom Italia Capital SA 5.250% 11/15/13 325 349 Telecom Italia Capital SA 4.950% 9/30/14 1,000 1,067 Telecom Italia Capital SA 5.250% 10/1/15 1,300 1,406 Telecom Italia Capital SA 7.175% 6/18/19 50 59 Telecom Italia Capital SA 6.375% 11/15/33 205 202 Telecom Italia Capital SA 7.200% 7/18/36 475 509 Telecom Italia Capital SA 7.721% 6/4/38 500 564 Telefonica Emisiones SAU 2.582% 4/26/13 275 281 Telefonica Emisiones SAU 4.949% 1/15/15 625 687 Telefonica Emisiones SAU 3.729% 4/27/15 300 314 Telefonica Emisiones SAU 6.421% 6/20/16 475 558 Telefonica Emisiones SAU 5.877% 7/15/19 300 345 Telefonica Emisiones SAU 5.134% 4/27/20 500 544 Telefonica Europe BV 8.250% 9/15/30 750 992 Telefonos de Mexico SAB de CV 5.500% 1/27/15 850 937 Thomson Reuters Corp. 5.950% 7/15/13 75 84 Thomson Reuters Corp. 5.700% 10/1/14 850 974 Thomson Reuters Corp. 6.500% 7/15/18 50 61 Thomson Reuters Corp. 4.700% 10/15/19 125 137 Thomson Reuters Corp. 5.500% 8/15/35 50 53 Thomson Reuters Corp. 5.850% 4/15/40 275 302 Time Warner Cable Inc. 5.400% 7/2/12 400 429 Time Warner Cable Inc. 6.200% 7/1/13 300 338 Time Warner Cable Inc. 7.500% 4/1/14 650 763 Time Warner Cable Inc. 3.500% 2/1/15 300 315 Time Warner Cable Inc. 5.850% 5/1/17 825 941 Time Warner Cable Inc. 8.250% 4/1/19 200 258 Time Warner Cable Inc. 5.000% 2/1/20 825 883 Time Warner Cable Inc. 6.550% 5/1/37 550 618 Time Warner Cable Inc. 6.750% 6/15/39 675 775 Time Warner Entertainment Co. LP 10.150% 5/1/12 200 226 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,046 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 129 United States Cellular Corp. 6.700% 12/15/33 350 366 Verizon Communications Inc. 5.250% 4/15/13 650 719 Verizon Communications Inc. 5.550% 2/15/16 500 580 Verizon Communications Inc. 5.500% 2/15/18 500 576 Verizon Communications Inc. 6.100% 4/15/18 100 119 Verizon Communications Inc. 8.750% 11/1/18 275 374 Verizon Communications Inc. 6.350% 4/1/19 525 640 Verizon Communications Inc. 5.850% 9/15/35 500 536 Verizon Communications Inc. 6.250% 4/1/37 150 170 Verizon Communications Inc. 6.900% 4/15/38 350 428 Verizon Communications Inc. 8.950% 3/1/39 1,250 1,828 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,200 Verizon Global Funding Corp. 7.750% 12/1/30 725 934 Verizon Maryland Inc. 6.125% 3/1/12 500 535 Verizon New England Inc. 7.875% 11/15/29 250 289 Verizon New York Inc. 6.875% 4/1/12 300 325 Verizon Virginia Inc. 4.625% 3/15/13 450 483 Vodafone Group PLC 5.350% 2/27/12 200 212 Vodafone Group PLC 5.000% 12/16/13 600 660 Vodafone Group PLC 5.750% 3/15/16 300 344 Vodafone Group PLC 5.625% 2/27/17 550 628 Vodafone Group PLC 4.625% 7/15/18 125 135 Vodafone Group PLC 5.450% 6/10/19 275 319 Vodafone Group PLC 7.875% 2/15/30 425 563 Vodafone Group PLC 6.250% 11/30/32 350 406 Vodafone Group PLC 6.150% 2/27/37 75 88 Washington Post Co. 7.250% 2/1/19 150 181 WPP Finance UK 5.875% 6/15/14 425 471 Consumer Cyclical (0.4%) AutoZone Inc. 6.500% 1/15/14 300 339 AutoZone Inc. 5.750% 1/15/15 325 368 Best Buy Co. Inc. 6.750% 7/15/13 125 140 BorgWarner Inc. 4.625% 9/15/20 50 51 Costco Wholesale Corp. 5.500% 3/15/17 475 564 CVS Caremark Corp. 4.875% 9/15/14 175 194 CVS Caremark Corp. 3.250% 5/18/15 100 105 CVS Caremark Corp. 5.750% 6/1/17 175 201 CVS Caremark Corp. 6.600% 3/15/19 1,575 1,908 CVS Caremark Corp. 6.250% 6/1/27 125 142 4 CVS Caremark Corp. 6.302% 6/1/37 425 396 Daimler Finance North America LLC 7.300% 1/15/12 1,175 1,262 Daimler Finance North America LLC 6.500% 11/15/13 875 1,001 Daimler Finance North America LLC 8.500% 1/18/31 450 615 Darden Restaurants Inc. 5.625% 10/15/12 225 243 Darden Restaurants Inc. 6.200% 10/15/17 150 175 Darden Restaurants Inc. 6.800% 10/15/37 275 317 6 Expedia Inc. 5.950% 8/15/20 150 153 Historic TW Inc. 9.150% 2/1/23 975 1,326 Historic TW Inc. 6.625% 5/15/29 200 227 Home Depot Inc. 5.250% 12/16/13 775 861 Home Depot Inc. 5.400% 3/1/16 1,100 1,251 International Game Technology 7.500% 6/15/19 125 148 International Game Technology 5.500% 6/15/20 125 134 Johnson Controls Inc. 5.000% 3/30/20 200 220 Johnson Controls Inc. 6.000% 1/15/36 125 137 Kohl's Corp. 6.250% 12/15/17 200 239 Kohl's Corp. 6.000% 1/15/33 225 246 Kohl's Corp. 6.875% 12/15/37 100 124 Lowe's Cos. Inc. 5.000% 10/15/15 75 86 Lowe's Cos. Inc. 6.100% 9/15/17 200 243 Lowe's Cos. Inc. 4.625% 4/15/20 200 223 Lowe's Cos. Inc. 6.875% 2/15/28 367 452 Lowe's Cos. Inc. 5.800% 4/15/40 100 112 Marriott International Inc. 4.625% 6/15/12 400 419 Marriott International Inc. 5.625% 2/15/13 200 213 Marriott International Inc. 6.200% 6/15/16 150 168 Marriott International Inc. 6.375% 6/15/17 50 56 McDonald's Corp. 5.300% 3/15/17 400 462 McDonald's Corp. 5.800% 10/15/17 300 362 McDonald's Corp. 5.350% 3/1/18 350 410 McDonald's Corp. 6.300% 3/1/38 300 371 McDonald's Corp. 5.700% 2/1/39 25 29 Nordstrom Inc. 4.750% 5/1/20 600 642 Nordstrom Inc. 6.950% 3/15/28 200 234 Nordstrom Inc. 7.000% 1/15/38 150 179 PACCAR Financial Corp. 1.950% 12/17/12 225 229 PACCAR Inc. 6.875% 2/15/14 200 234 Staples Inc. 9.750% 1/15/14 1,025 1,263 Target Corp. 5.125% 1/15/13 675 739 Target Corp. 4.000% 6/15/13 525 567 Target Corp. 5.375% 5/1/17 200 233 Target Corp. 3.875% 7/15/20 350 368 Target Corp. 7.000% 7/15/31 175 220 Target Corp. 6.350% 11/1/32 450 528 Target Corp. 7.000% 1/15/38 700 903 Time Warner Inc. 3.150% 7/15/15 450 466 Time Warner Inc. 4.875% 3/15/20 625 677 Time Warner Inc. 4.700% 1/15/21 200 212 Time Warner Inc. 7.625% 4/15/31 460 567 Time Warner Inc. 7.700% 5/1/32 590 735 Time Warner Inc. 6.200% 3/15/40 150 163 Time Warner Inc. 6.100% 7/15/40 250 268 TJX Cos. Inc. 6.950% 4/15/19 175 223 Toll Brothers Finance Corp. 5.150% 5/15/15 400 402 Toyota Motor Credit Corp. 3.200% 6/17/15 700 741 VF Corp. 5.950% 11/1/17 250 293 VF Corp. 6.450% 11/1/37 150 180 Viacom Inc. 4.375% 9/15/14 350 381 Viacom Inc. 6.250% 4/30/16 275 322 Viacom Inc. 5.625% 9/15/19 650 741 Wal-Mart Stores Inc. 4.550% 5/1/13 2,275 2,489 Wal-Mart Stores Inc. 7.250% 6/1/13 150 175 Wal-Mart Stores Inc. 3.200% 5/15/14 550 590 Wal-Mart Stores Inc. 4.500% 7/1/15 450 510 Wal-Mart Stores Inc. 5.375% 4/5/17 200 237 Wal-Mart Stores Inc. 5.800% 2/15/18 200 240 Wal-Mart Stores Inc. 5.875% 4/5/27 1,950 2,287 Wal-Mart Stores Inc. 5.250% 9/1/35 175 187 Wal-Mart Stores Inc. 6.500% 8/15/37 550 687 Walgreen Co. 5.250% 1/15/19 875 1,017 Walt Disney Co. 6.375% 3/1/12 150 162 Walt Disney Co. 4.500% 12/15/13 125 138 Walt Disney Co. 5.625% 9/15/16 50 60 Walt Disney Co. 7.000% 3/1/32 400 525 Western Union Co. 6.500% 2/26/14 300 343 Western Union Co. 5.930% 10/1/16 400 469 Western Union Co. 6.200% 11/17/36 325 352 Yum! Brands Inc. 7.700% 7/1/12 250 275 Yum! Brands Inc. 6.875% 11/15/37 750 892 Consumer Noncyclical (1.0%) Abbott Laboratories 4.350% 3/15/14 250 276 Abbott Laboratories 5.875% 5/15/16 1,350 1,618 Abbott Laboratories 5.600% 11/30/17 475 565 Abbott Laboratories 6.150% 11/30/37 325 392 Abbott Laboratories 6.000% 4/1/39 325 384 Allergan Inc./United States 5.750% 4/1/16 125 147 Altria Group Inc. 8.500% 11/10/13 1,325 1,591 Altria Group Inc. 9.700% 11/10/18 1,200 1,620 Altria Group Inc. 9.950% 11/10/38 275 395 Altria Group Inc. 10.200% 2/6/39 675 989 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,348 Amgen Inc. 4.850% 11/18/14 500 565 Amgen Inc. 5.850% 6/1/17 125 149 Amgen Inc. 5.700% 2/1/19 75 89 Amgen Inc. 3.450% 10/1/20 275 278 Amgen Inc. 6.375% 6/1/37 400 489 Amgen Inc. 6.400% 2/1/39 700 849 Amgen Inc. 4.950% 10/1/41 100 100 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 250 282 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 900 1,088 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 450 466 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 350 359 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 525 564 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 975 1,097 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 741 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 298 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 409 AstraZeneca PLC 5.400% 9/15/12 750 818 AstraZeneca PLC 5.400% 6/1/14 875 998 AstraZeneca PLC 6.450% 9/15/37 1,175 1,475 Baxter FinCo BV 4.750% 10/15/10 500 501 Baxter International Inc. 4.625% 3/15/15 250 281 Baxter International Inc. 5.900% 9/1/16 150 181 Baxter International Inc. 6.250% 12/1/37 100 121 Becton Dickinson and Co. 5.000% 5/15/19 50 57 Biogen Idec Inc. 6.000% 3/1/13 600 655 Bottling Group LLC 4.625% 11/15/12 300 323 Bottling Group LLC 5.000% 11/15/13 100 111 Bottling Group LLC 6.950% 3/15/14 500 594 Bottling Group LLC 5.500% 4/1/16 1,275 1,502 Bristol-Myers Squibb Co. 5.450% 5/1/18 300 355 Bristol-Myers Squibb Co. 5.875% 11/15/36 725 838 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 373 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 937 Campbell Soup Co. 3.050% 7/15/17 50 52 Cardinal Health Inc. 4.000% 6/15/15 100 107 CareFusion Corp. 4.125% 8/1/12 50 52 CareFusion Corp. 5.125% 8/1/14 100 110 CareFusion Corp. 6.375% 8/1/19 75 89 Cia de Bebidas das Americas 10.500% 12/15/11 280 309 Cia de Bebidas das Americas 8.750% 9/15/13 25 30 Clorox Co. 5.000% 3/1/13 375 409 Clorox Co. 3.550% 11/1/15 325 349 Coca-Cola Co. 5.350% 11/15/17 225 265 Coca-Cola Co. 4.875% 3/15/19 900 1,033 Coca-Cola Enterprises Inc. 8.500% 2/1/22 125 178 Coca-Cola Enterprises Inc. 6.750% 9/15/28 250 316 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 108 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 600 723 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 300 333 Coca-Cola Refreshments USA Inc. 4.500% 8/15/19 150 167 Coca-Cola Refreshments USA Inc. 6.950% 11/15/26 500 643 ConAgra Foods Inc. 5.875% 4/15/14 275 314 ConAgra Foods Inc. 7.125% 10/1/26 50 60 ConAgra Foods Inc. 7.000% 10/1/28 100 120 Corn Products International Inc. 3.200% 11/1/15 25 25 Corn Products International Inc. 4.625% 11/1/20 50 51 Corn Products International Inc. 6.625% 4/15/37 75 81 Covidien International Finance SA 1.875% 6/15/13 525 533 Covidien International Finance SA 6.550% 10/15/37 525 656 CR Bard Inc. 6.700% 12/1/26 450 559 Delhaize Group SA 5.875% 2/1/14 250 283 Diageo Capital PLC 5.200% 1/30/13 75 82 Diageo Capital PLC 5.750% 10/23/17 75 89 Diageo Finance BV 5.300% 10/28/15 625 720 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 125 126 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 150 154 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 375 420 Eli Lilly & Co. 3.550% 3/6/12 125 130 Eli Lilly & Co. 6.000% 3/15/12 125 135 Eli Lilly & Co. 5.500% 3/15/27 625 706 Express Scripts Inc. 5.250% 6/15/12 225 240 Express Scripts Inc. 6.250% 6/15/14 250 287 Express Scripts Inc. 7.250% 6/15/19 75 94 Fortune Brands Inc. 3.000% 6/1/12 350 356 Fortune Brands Inc. 6.375% 6/15/14 475 537 Fortune Brands Inc. 5.375% 1/15/16 25 27 Fortune Brands Inc. 5.875% 1/15/36 250 248 Genentech Inc. 4.750% 7/15/15 150 170 Genentech Inc. 5.250% 7/15/35 325 349 General Mills Inc. 6.000% 2/15/12 592 633 General Mills Inc. 5.650% 9/10/12 250 273 General Mills Inc. 5.200% 3/17/15 875 1,002 General Mills Inc. 5.700% 2/15/17 575 679 General Mills Inc. 5.650% 2/15/19 875 1,023 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 700 770 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 1,025 1,132 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 325 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,050 1,307 Hasbro Inc. 6.300% 9/15/17 550 606 Hershey Co. 5.450% 9/1/16 150 174 Hospira Inc. 5.900% 6/15/14 200 226 Johnson & Johnson 5.150% 8/15/12 400 433 Johnson & Johnson 5.150% 7/15/18 125 147 Johnson & Johnson 6.950% 9/1/29 100 133 Johnson & Johnson 4.950% 5/15/33 550 596 Johnson & Johnson 5.850% 7/15/38 325 394 Kellogg Co. 5.125% 12/3/12 225 244 Kellogg Co. 4.250% 3/6/13 125 134 Kellogg Co. 4.150% 11/15/19 250 271 Kellogg Co. 7.450% 4/1/31 150 203 Kimberly-Clark Corp. 4.875% 8/15/15 650 749 Kimberly-Clark Corp. 6.125% 8/1/17 200 243 Kimberly-Clark Corp. 3.625% 8/1/20 250 261 Koninklijke Philips Electronics NV 4.625% 3/11/13 150 163 Koninklijke Philips Electronics NV 5.750% 3/11/18 250 292 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 252 Kraft Foods Inc. 2.625% 5/8/13 800 826 Kraft Foods Inc. 6.750% 2/19/14 125 145 Kraft Foods Inc. 4.125% 2/9/16 1,425 1,536 Kraft Foods Inc. 6.500% 8/11/17 525 628 Kraft Foods Inc. 6.125% 8/23/18 750 884 Kraft Foods Inc. 5.375% 2/10/20 150 167 Kraft Foods Inc. 6.500% 11/1/31 875 1,002 Kraft Foods Inc. 7.000% 8/11/37 725 890 Kraft Foods Inc. 6.875% 2/1/38 700 853 Kraft Foods Inc. 6.875% 1/26/39 250 304 Kraft Foods Inc. 6.500% 2/9/40 450 526 Kroger Co. 6.200% 6/15/12 25 27 Kroger Co. 4.950% 1/15/15 500 559 Kroger Co. 8.000% 9/15/29 750 986 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 367 Life Technologies Corp. 4.400% 3/1/15 225 241 Life Technologies Corp. 6.000% 3/1/20 200 227 Lorillard Tobacco Co. 8.125% 6/23/19 400 458 Lorillard Tobacco Co. 6.875% 5/1/20 250 265 McKesson Corp. 7.750% 2/1/12 350 379 McKesson Corp. 5.250% 3/1/13 75 82 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 79 Mead Johnson Nutrition Co. 4.900% 11/1/19 150 164 Mead Johnson Nutrition Co. 5.900% 11/1/39 125 141 Medco Health Solutions Inc. 7.250% 8/15/13 675 778 Medco Health Solutions Inc. 7.125% 3/15/18 600 735 Medtronic Inc. 3.000% 3/15/15 425 449 Medtronic Inc. 4.750% 9/15/15 550 629 Medtronic Inc. 4.450% 3/15/20 175 192 Medtronic Inc. 5.550% 3/15/40 75 85 Merck & Co. Inc. 4.750% 3/1/15 275 312 Merck & Co. Inc. 4.000% 6/30/15 350 387 Merck & Co. Inc. 6.000% 9/15/17 500 609 Merck & Co. Inc. 5.000% 6/30/19 375 435 Merck & Co. Inc. 6.400% 3/1/28 225 277 Merck & Co. Inc. 5.950% 12/1/28 250 298 Merck & Co. Inc. 6.550% 9/15/37 850 1,095 Merck & Co. Inc. 5.850% 6/30/39 100 120 Novant Health Inc. 5.850% 11/1/19 300 334 Novartis Capital Corp. 1.900% 4/24/13 250 256 Novartis Capital Corp. 4.125% 2/10/14 1,000 1,092 Novartis Capital Corp. 2.900% 4/24/15 450 474 Novartis Securities Investment Ltd. 5.125% 2/10/19 750 860 PepsiAmericas Inc. 5.750% 7/31/12 225 245 PepsiAmericas Inc. 5.000% 5/15/17 450 514 PepsiCo Inc. 5.150% 5/15/12 125 134 PepsiCo Inc. 4.650% 2/15/13 250 272 PepsiCo Inc. 3.750% 3/1/14 875 946 PepsiCo Inc. 5.000% 6/1/18 775 889 PepsiCo Inc. 7.900% 11/1/18 450 600 Pfizer Inc. 4.450% 3/15/12 1,175 1,238 Pfizer Inc. 5.350% 3/15/15 825 951 Pfizer Inc. 6.200% 3/15/19 1,125 1,379 Pfizer Inc. 7.200% 3/15/39 900 1,223 Philip Morris International Inc. 4.875% 5/16/13 625 687 Philip Morris International Inc. 6.875% 3/17/14 475 561 Philip Morris International Inc. 5.650% 5/16/18 275 323 Philip Morris International Inc. 6.375% 5/16/38 525 647 4 Procter & Gamble - Esop 9.360% 1/1/21 956 1,253 Procter & Gamble Co. 4.950% 8/15/14 100 114 Procter & Gamble Co. 3.500% 2/15/15 525 571 Procter & Gamble Co. 4.700% 2/15/19 175 199 Procter & Gamble Co. 6.450% 1/15/26 600 760 Quest Diagnostics Inc. 5.450% 11/1/15 250 282 Reynolds American Inc. 7.250% 6/1/12 200 216 Reynolds American Inc. 6.750% 6/15/17 100 112 Reynolds American Inc. 7.250% 6/15/37 375 393 Safeway Inc. 6.250% 3/15/14 300 345 Safeway Inc. 3.950% 8/15/20 925 931 Safeway Inc. 7.250% 2/1/31 50 62 St. Jude Medical Inc. 2.200% 9/15/13 300 307 St. Jude Medical Inc. 3.750% 7/15/14 425 456 St. Jude Medical Inc. 4.875% 7/15/19 75 84 Stryker Corp. 3.000% 1/15/15 100 105 Stryker Corp. 4.375% 1/15/20 100 109 Sysco Corp. 5.250% 2/12/18 300 345 Sysco Corp. 5.375% 9/21/35 500 560 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 150 179 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 235 Teva Pharmaceutical Finance III LLC 1.500% 6/15/12 600 607 Thermo Fisher Scientific Inc. 2.150% 12/28/12 125 127 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 106 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 421 Unilever Capital Corp. 7.125% 11/1/10 400 402 Unilever Capital Corp. 3.650% 2/15/14 275 296 Unilever Capital Corp. 4.800% 2/15/19 150 170 UST LLC 5.750% 3/1/18 250 271 Whirlpool Corp. 5.500% 3/1/13 250 269 Wyeth 5.500% 2/15/16 400 468 Wyeth 6.450% 2/1/24 400 497 Wyeth 6.500% 2/1/34 200 249 Wyeth 6.000% 2/15/36 1,125 1,323 Wyeth 5.950% 4/1/37 150 177 Energy (0.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 924 Anadarko Petroleum Corp. 7.625% 3/15/14 300 337 Anadarko Petroleum Corp. 5.750% 6/15/14 125 134 Anadarko Petroleum Corp. 6.950% 6/15/19 50 55 Anadarko Petroleum Corp. 6.450% 9/15/36 650 650 Anadarko Petroleum Corp. 7.950% 6/15/39 125 138 Apache Corp. 6.000% 9/15/13 300 337 Apache Corp. 5.625% 1/15/17 75 86 Apache Corp. 6.900% 9/15/18 500 625 Apache Corp. 5.100% 9/1/40 100 100 Apache Finance Canada Corp. 7.750% 12/15/29 225 297 Baker Hughes Inc. 6.875% 1/15/29 400 500 Baker Hughes Inc. 5.125% 9/15/40 50 52 BJ Services Co. 6.000% 6/1/18 100 117 BP Capital Markets PLC 5.250% 11/7/13 750 817 BP Capital Markets PLC 3.625% 5/8/14 300 310 BP Capital Markets PLC 3.875% 3/10/15 250 261 BP Capital Markets PLC 3.125% 10/1/15 800 806 BP Capital Markets PLC 4.750% 3/10/19 750 781 Burlington Resources Finance Co. 6.500% 12/1/11 300 320 Burlington Resources Finance Co. 7.400% 12/1/31 600 769 Canadian Natural Resources Ltd. 5.450% 10/1/12 250 269 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 195 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 612 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 461 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 498 Cenovus Energy Inc. 4.500% 9/15/14 950 1,048 Cenovus Energy Inc. 5.700% 10/15/19 475 555 Cenovus Energy Inc. 6.750% 11/15/39 375 453 Chevron Corp. 3.450% 3/3/12 175 182 Chevron Corp. 3.950% 3/3/14 500 547 Chevron Corp. 4.950% 3/3/19 750 873 ConocoPhillips 4.750% 2/1/14 250 278 ConocoPhillips 4.600% 1/15/15 200 225 ConocoPhillips 5.750% 2/1/19 1,575 1,890 ConocoPhillips 5.900% 10/15/32 150 170 ConocoPhillips 6.500% 2/1/39 175 218 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 250 285 ConocoPhillips Holding Co. 6.950% 4/15/29 275 351 Devon Energy Corp. 5.625% 1/15/14 525 589 Devon Energy Corp. 7.950% 4/15/32 25 34 Devon Financing Corp. ULC 7.875% 9/30/31 425 566 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 111 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 86 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 233 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 7.200% 11/1/31 625 765 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 57 EOG Resources Inc. 6.125% 10/1/13 575 653 EOG Resources Inc. 5.625% 6/1/19 275 322 Halliburton Co. 6.700% 9/15/38 250 310 Halliburton Co. 7.450% 9/15/39 450 608 Hess Corp. 8.125% 2/15/19 600 789 Hess Corp. 7.875% 10/1/29 150 192 Hess Corp. 7.125% 3/15/33 375 454 Hess Corp. 5.600% 2/15/41 400 417 Husky Energy Inc. 6.250% 6/15/12 350 377 Husky Energy Inc. 7.250% 12/15/19 300 366 Husky Energy Inc. 6.800% 9/15/37 100 114 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,080 Kerr-McGee Corp. 7.875% 9/15/31 150 164 Marathon Oil Corp. 6.125% 3/15/12 475 508 Nabors Industries Inc. 9.250% 1/15/19 600 767 6 Nabors Industries Inc. 5.000% 9/15/20 100 101 Nexen Inc. 5.050% 11/20/13 400 435 Nexen Inc. 5.650% 5/15/17 175 197 Nexen Inc. 7.875% 3/15/32 100 125 Nexen Inc. 7.500% 7/30/39 625 768 Noble Energy Inc. 8.250% 3/1/19 300 389 Noble Holding International Ltd. 3.450% 8/1/15 75 78 Noble Holding International Ltd. 4.900% 8/1/20 100 107 Noble Holding International Ltd. 6.200% 8/1/40 200 221 Occidental Petroleum Corp. 6.750% 1/15/12 125 135 Occidental Petroleum Corp. 7.000% 11/1/13 150 176 PC Financial Partnership 5.000% 11/15/14 25 27 Petro-Canada 4.000% 7/15/13 75 79 Petro-Canada 7.875% 6/15/26 100 128 Petro-Canada 5.350% 7/15/33 450 449 Petro-Canada 5.950% 5/15/35 500 531 Rowan Cos. Inc. 7.875% 8/1/19 125 148 Shell International Finance BV 1.875% 3/25/13 450 460 Shell International Finance BV 4.000% 3/21/14 600 650 Shell International Finance BV 3.100% 6/28/15 1,075 1,132 Shell International Finance BV 3.250% 9/22/15 200 213 Shell International Finance BV 5.200% 3/22/17 300 345 Shell International Finance BV 4.300% 9/22/19 800 872 Shell International Finance BV 4.375% 3/25/20 225 247 Shell International Finance BV 6.375% 12/15/38 300 376 Shell International Finance BV 5.500% 3/25/40 175 199 Smith International Inc. 9.750% 3/15/19 600 861 Statoil ASA 3.875% 4/15/14 300 326 Statoil ASA 2.900% 10/15/14 75 79 Statoil ASA 3.125% 8/17/17 175 182 Statoil ASA 5.250% 4/15/19 650 753 Statoil ASA 7.150% 1/15/29 250 325 Statoil ASA 5.100% 8/17/40 100 107 Suncor Energy Inc. 6.100% 6/1/18 225 263 Suncor Energy Inc. 6.500% 6/15/38 1,075 1,232 Suncor Energy Inc. 6.850% 6/1/39 600 720 Sunoco Inc. 4.875% 10/15/14 175 184 Sunoco Inc. 5.750% 1/15/17 200 209 Talisman Energy Inc. 5.125% 5/15/15 100 111 Talisman Energy Inc. 5.850% 2/1/37 650 681 Tosco Corp. 8.125% 2/15/30 1,150 1,568 Total Capital SA 3.000% 6/24/15 575 603 Total Capital SA 3.125% 10/2/15 25 26 Total Capital SA 4.450% 6/24/20 325 355 Transocean Inc. 5.250% 3/15/13 100 105 Transocean Inc. 4.950% 11/15/15 450 466 Transocean Inc. 6.000% 3/15/18 425 447 Transocean Inc. 6.500% 11/15/20 200 216 Transocean Inc. 7.500% 4/15/31 300 321 Valero Energy Corp. 6.875% 4/15/12 700 752 Valero Energy Corp. 4.500% 2/1/15 75 80 Valero Energy Corp. 6.125% 2/1/20 150 163 Valero Energy Corp. 7.500% 4/15/32 750 823 Valero Energy Corp. 6.625% 6/15/37 300 301 Weatherford Bermuda Holdings Ltd. 5.125% 9/15/20 300 306 Weatherford Bermuda Holdings Ltd. 6.750% 9/15/40 250 259 Weatherford International Inc. 6.800% 6/15/37 150 157 Weatherford International Ltd. 6.500% 8/1/36 800 798 Weatherford International Ltd. Bermuda 9.625% 3/1/19 775 1,011 Williams Cos. Inc. 7.500% 1/15/31 519 587 Williams Cos. Inc. 7.750% 6/15/31 149 172 XTO Energy Inc. 5.900% 8/1/12 425 465 XTO Energy Inc. 6.250% 4/15/13 250 282 XTO Energy Inc. 5.750% 12/15/13 900 1,034 XTO Energy Inc. 4.900% 2/1/14 200 224 XTO Energy Inc. 5.000% 1/31/15 200 230 XTO Energy Inc. 6.250% 8/1/17 400 494 XTO Energy Inc. 6.750% 8/1/37 300 404 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 225 271 Technology (0.3%) Adobe Systems Inc. 3.250% 2/1/15 200 209 Adobe Systems Inc. 4.750% 2/1/20 325 349 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 550 618 Agilent Technologies Inc. 6.500% 11/1/17 350 402 Amphenol Corp. 4.750% 11/15/14 200 217 Analog Devices Inc. 5.000% 7/1/14 175 192 BMC Software Inc. 7.250% 6/1/18 175 211 CA Inc. 5.375% 12/1/19 175 190 Cisco Systems Inc. 4.950% 2/15/19 125 143 Cisco Systems Inc. 4.450% 1/15/20 2,150 2,361 Cisco Systems Inc. 5.900% 2/15/39 425 487 Cisco Systems Inc. 5.500% 1/15/40 325 358 Computer Sciences Corp. 6.500% 3/15/18 125 142 Corning Inc. 6.625% 5/15/19 50 61 Dell Inc. 3.375% 6/15/12 625 651 Dell Inc. 1.400% 9/10/13 200 201 Dell Inc. 2.300% 9/10/15 275 277 Dell Inc. 5.875% 6/15/19 175 203 Equifax Inc. 6.300% 7/1/17 125 141 Equifax Inc. 7.000% 7/1/37 150 169 Fiserv Inc. 3.125% 10/1/15 150 153 Fiserv Inc. 6.800% 11/20/17 475 548 Fiserv Inc. 4.625% 10/1/20 100 101 Harris Corp. 5.000% 10/1/15 425 466 Hewlett-Packard Co. 4.500% 3/1/13 625 677 Hewlett-Packard Co. 1.250% 9/13/13 300 301 Hewlett-Packard Co. 6.125% 3/1/14 1,050 1,211 Hewlett-Packard Co. 2.125% 9/13/15 200 201 Hewlett-Packard Co. 5.400% 3/1/17 225 261 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,209 HP Enterprise Services LLC 6.000% 8/1/13 225 256 IBM International Group Capital LLC 5.050% 10/22/12 1,100 1,196 International Business Machines Corp. 7.500% 6/15/13 550 644 International Business Machines Corp. 1.000% 8/5/13 1,000 1,003 International Business Machines Corp. 5.700% 9/14/17 500 595 International Business Machines Corp. 5.600% 11/30/39 1,720 1,976 Intuit Inc. 5.400% 3/15/12 200 211 Lexmark International Inc. 5.900% 6/1/13 150 161 Lexmark International Inc. 6.650% 6/1/18 375 422 Maxim Integrated Products Inc. 3.450% 6/14/13 100 103 Microsoft Corp. 0.875% 9/27/13 150 150 Microsoft Corp. 2.950% 6/1/14 675 717 Microsoft Corp. 1.625% 9/25/15 200 200 Microsoft Corp. 4.200% 6/1/19 50 55 Microsoft Corp. 3.000% 10/1/20 250 249 Microsoft Corp. 5.200% 6/1/39 350 385 Microsoft Corp. 4.500% 10/1/40 125 125 Motorola Inc. 8.000% 11/1/11 25 27 Motorola Inc. 5.375% 11/15/12 275 293 Motorola Inc. 7.500% 5/15/25 75 89 Motorola Inc. 6.500% 11/15/28 19 20 Motorola Inc. 6.625% 11/15/37 26 28 Nokia Oyj 5.375% 5/15/19 175 191 Nokia Oyj 6.625% 5/15/39 100 114 Oracle Corp. 3.750% 7/8/14 200 217 Oracle Corp. 5.250% 1/15/16 1,900 2,203 Oracle Corp. 5.750% 4/15/18 300 357 Oracle Corp. 5.000% 7/8/19 975 1,121 Oracle Corp. 6.125% 7/8/39 500 595 6 Oracle Corp. 5.375% 7/15/40 100 108 Pitney Bowes Inc. 3.875% 6/15/13 225 235 Pitney Bowes Inc. 4.875% 8/15/14 25 27 Pitney Bowes Inc. 4.750% 1/15/16 1,300 1,374 Science Applications International Corp. 6.250% 7/1/12 100 109 Science Applications International Corp. 5.500% 7/1/33 100 99 Symantec Corp. 2.750% 9/15/15 50 50 Symantec Corp. 4.200% 9/15/20 75 75 Xerox Corp. 5.500% 5/15/12 150 160 Xerox Corp. 7.625% 6/15/13 225 228 Xerox Corp. 8.250% 5/15/14 300 359 Xerox Corp. 6.400% 3/15/16 375 437 Xerox Corp. 6.750% 2/1/17 350 411 Xerox Corp. 6.350% 5/15/18 350 406 Xerox Corp. 5.625% 12/15/19 50 56 Transportation (0.2%) 4 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 123 146 Burlington Northern Santa Fe LLC 5.900% 7/1/12 350 379 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 86 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 278 Burlington Northern Santa Fe LLC 7.000% 12/15/25 200 243 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 145 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 374 Canadian National Railway Co. 6.250% 8/1/34 350 430 Canadian National Railway Co. 6.200% 6/1/36 350 425 Canadian Pacific Railway Co. 7.125% 10/15/31 450 538 Canadian Pacific Railway Co. 5.950% 5/15/37 250 272 Con-way Inc. 6.700% 5/1/34 350 333 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 500 525 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 150 166 CSX Corp. 6.300% 3/15/12 400 429 CSX Corp. 5.600% 5/1/17 25 29 CSX Corp. 7.900% 5/1/17 126 159 CSX Corp. 6.250% 3/15/18 725 858 CSX Corp. 7.375% 2/1/19 1,050 1,318 CSX Corp. 6.220% 4/30/40 174 199 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 244 257 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 418 462 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 449 Norfolk Southern Corp. 5.750% 1/15/16 175 202 Norfolk Southern Corp. 7.700% 5/15/17 400 508 Norfolk Southern Corp. 5.750% 4/1/18 100 116 Norfolk Southern Corp. 5.900% 6/15/19 425 504 Norfolk Southern Corp. 5.590% 5/17/25 72 79 Norfolk Southern Corp. 7.800% 5/15/27 100 133 Norfolk Southern Corp. 5.640% 5/17/29 100 110 Norfolk Southern Corp. 7.050% 5/1/37 200 256 Norfolk Southern Corp. 7.900% 5/15/97 100 135 Norfolk Southern Railway Co. 9.750% 6/15/20 116 167 Ryder System Inc. 5.850% 3/1/14 250 273 Ryder System Inc. 3.600% 3/1/16 400 406 Ryder System Inc. 5.850% 11/1/16 75 84 Southwest Airlines Co. 5.750% 12/15/16 200 220 Southwest Airlines Co. 5.125% 3/1/17 400 417 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 133 143 Union Pacific Corp. 6.125% 1/15/12 25 27 Union Pacific Corp. 6.500% 4/15/12 38 41 Union Pacific Corp. 5.450% 1/31/13 650 711 Union Pacific Corp. 7.125% 2/1/28 500 623 Union Pacific Corp. 6.625% 2/1/29 200 239 6 Union Pacific Corp. 5.780% 7/15/40 775 863 United Parcel Service Inc. 3.875% 4/1/14 50 54 United Parcel Service Inc. 5.125% 4/1/19 175 206 United Parcel Service Inc. 6.200% 1/15/38 595 732 Utilities (0.9%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 465 Alabama Power Co. 4.850% 12/15/12 200 216 Alabama Power Co. 5.500% 10/15/17 550 638 Ameren Energy Generating Co. 7.000% 4/15/18 1,025 1,037 American Water Capital Corp. 6.593% 10/15/37 500 562 Appalachian Power Co. 3.400% 5/24/15 300 316 Arizona Public Service Co. 5.800% 6/30/14 50 55 Arizona Public Service Co. 4.650% 5/15/15 275 297 Carolina Power & Light Co. 6.500% 7/15/12 350 381 Carolina Power & Light Co. 5.125% 9/15/13 325 360 Carolina Power & Light Co. 5.300% 1/15/19 675 784 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 500 552 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 175 207 Cleveland Electric Illuminating Co. 5.650% 12/15/13 325 355 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 251 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 848 Commonwealth Edison Co. 5.950% 8/15/16 500 596 Commonwealth Edison Co. 6.150% 9/15/17 600 713 Commonwealth Edison Co. 5.800% 3/15/18 150 175 Commonwealth Edison Co. 5.900% 3/15/36 100 111 Connecticut Light & Power Co. 6.350% 6/1/36 250 307 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 125 145 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 350 410 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 225 282 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 316 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 474 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 450 537 Consolidated Natural Gas Co. 6.250% 11/1/11 300 316 Constellation Energy Group Inc. 4.550% 6/15/15 175 189 Constellation Energy Group Inc. 7.600% 4/1/32 100 123 Consumers Energy Co. 5.000% 2/15/12 725 762 Consumers Energy Co. 5.375% 4/15/13 175 191 Detroit Edison Co. 5.700% 10/1/37 125 141 Dominion Resources Inc. 6.000% 11/30/17 550 650 Dominion Resources Inc. 5.250% 8/1/33 200 231 4 Dominion Resources Inc. 7.500% 6/30/66 175 180 4 Dominion Resources Inc. 6.300% 9/30/66 50 48 Duke Energy Carolinas LLC 6.100% 6/1/37 1,000 1,187 Duke Energy Carolinas LLC 6.050% 4/15/38 50 60 Duke Energy Carolinas LLC 5.300% 2/15/40 375 408 Duke Energy Corp. 3.350% 4/1/15 375 397 Duke Energy Corp. 5.050% 9/15/19 175 195 Duke Energy Indiana Inc. 5.000% 9/15/13 250 278 Duke Energy Indiana Inc. 3.750% 7/15/20 25 26 Duke Energy Ohio Inc. 5.700% 9/15/12 675 734 Duke Energy Ohio Inc. 2.100% 6/15/13 325 333 El Paso Electric Co. 6.000% 5/15/35 175 175 Entergy Louisiana LLC 6.500% 9/1/18 100 121 Exelon Corp. 4.900% 6/15/15 500 548 Exelon Generation Co. LLC 5.200% 10/1/19 225 250 Exelon Generation Co. LLC 4.000% 10/1/20 100 100 Exelon Generation Co. LLC 6.250% 10/1/39 425 457 Exelon Generation Co. LLC 5.750% 10/1/41 75 76 Florida Power & Light Co. 5.950% 10/1/33 100 117 Florida Power & Light Co. 5.625% 4/1/34 225 253 Florida Power & Light Co. 4.950% 6/1/35 50 51 Florida Power & Light Co. 6.200% 6/1/36 50 61 Florida Power & Light Co. 5.850% 5/1/37 150 175 Florida Power & Light Co. 5.950% 2/1/38 175 206 Florida Power & Light Co. 5.960% 4/1/39 1,175 1,391 Florida Power Corp. 4.800% 3/1/13 50 54 Florida Power Corp. 5.650% 6/15/18 50 59 FPL Group Capital Inc. 2.550% 11/15/13 1,025 1,054 4 FPL Group Capital Inc. 6.350% 10/1/66 225 216 4 FPL Group Capital Inc. 6.650% 6/15/67 275 266 Georgia Power Co. 5.950% 2/1/39 575 663 Great Plains Energy Inc. 2.750% 8/15/13 100 101 Iberdrola International BV 6.750% 6/15/12 500 541 Iberdrola International BV 6.750% 7/15/36 400 444 Illinois Power Co. 6.125% 11/15/17 25 28 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 278 Interstate Power & Light Co. 6.250% 7/15/39 100 119 Jersey Central Power & Light Co. 5.625% 5/1/16 350 398 Jersey Central Power & Light Co. 5.650% 6/1/17 350 394 Kansas City Power & Light Co. 6.050% 11/15/35 200 217 MidAmerican Energy Co. 5.650% 7/15/12 75 81 MidAmerican Energy Co. 5.950% 7/15/17 150 177 MidAmerican Energy Co. 6.750% 12/30/31 325 401 Midamerican Energy Holdings Co. 5.875% 10/1/12 750 816 Midamerican Energy Holdings Co. 5.000% 2/15/14 300 327 Midamerican Energy Holdings Co. 6.125% 4/1/36 400 462 Midamerican Energy Holdings Co. 5.950% 5/15/37 525 590 National Rural Utilities Cooperative Finance Corp. 4.375% 10/1/10 150 150 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 750 775 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 275 308 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 700 778 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 150 173 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 600 802 Nevada Power Co. 7.125% 3/15/19 450 559 6 Niagara Mohawk Power Corp. 4.881% 8/15/19 400 440 Nisource Finance Corp. 5.400% 7/15/14 300 333 Nisource Finance Corp. 6.125% 3/1/22 450 512 Northern States Power Co. 6.200% 7/1/37 250 301 Northern States Power Co. 5.350% 11/1/39 175 195 NSTAR Electric Co. 4.875% 10/15/12 75 81 NSTAR Electric Co. 4.875% 4/15/14 225 251 NSTAR Electric Co. 5.625% 11/15/17 325 386 Oglethorpe Power Corp. 5.950% 11/1/39 100 117 Ohio Edison Co. 6.400% 7/15/16 550 645 Ohio Power Co. 5.750% 9/1/13 475 527 Ohio Power Co. 6.000% 6/1/16 150 175 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 170 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 325 364 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 204 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 753 Pacific Gas & Electric Co. 4.800% 3/1/14 650 718 Pacific Gas & Electric Co. 5.625% 11/30/17 250 289 Pacific Gas & Electric Co. 8.250% 10/15/18 275 365 Pacific Gas & Electric Co. 3.500% 10/1/20 250 247 Pacific Gas & Electric Co. 6.050% 3/1/34 825 932 Pacific Gas & Electric Co. 5.800% 3/1/37 525 583 PacifiCorp 6.900% 11/15/11 500 534 PacifiCorp 5.250% 6/15/35 475 510 PacifiCorp 6.250% 10/15/37 650 787 Peco Energy Co. 5.350% 3/1/18 125 146 Pennsylvania Electric Co. 6.050% 9/1/17 75 85 Pepco Holdings Inc. 2.700% 10/1/15 475 477 PPL Electric Utilities Corp. 6.250% 5/15/39 100 121 PPL Energy Supply LLC 6.400% 11/1/11 250 264 PPL Energy Supply LLC 6.200% 5/15/16 68 78 Progress Energy Inc. 6.050% 3/15/14 100 114 Progress Energy Inc. 7.050% 3/15/19 75 93 Progress Energy Inc. 7.750% 3/1/31 625 834 Progress Energy Inc. 7.000% 10/30/31 550 681 Progress Energy Inc. 6.000% 12/1/39 25 29 PSEG Power LLC 2.500% 4/15/13 250 257 PSEG Power LLC 5.000% 4/1/14 650 710 PSEG Power LLC 5.500% 12/1/15 450 509 PSEG Power LLC 5.125% 4/15/20 200 220 Public Service Co. of Colorado 5.800% 8/1/18 100 118 Public Service Co. of Colorado 5.125% 6/1/19 175 201 Public Service Co. of Colorado 6.250% 9/1/37 300 366 Public Service Co. of Oklahoma 5.150% 12/1/19 600 659 Public Service Co. of Oklahoma 6.625% 11/15/37 275 325 Public Service Electric & Gas Co. 2.700% 5/1/15 225 235 Public Service Electric & Gas Co. 5.500% 3/1/40 300 341 Puget Sound Energy Inc. 5.483% 6/1/35 100 104 Puget Sound Energy Inc. 6.274% 3/15/37 500 577 San Diego Gas & Electric Co. 5.300% 11/15/15 100 117 San Diego Gas & Electric Co. 5.350% 5/15/35 100 111 San Diego Gas & Electric Co. 6.000% 6/1/39 50 61 San Diego Gas & Electric Co. 4.500% 8/15/40 50 50 Sierra Pacific Power Co. 6.000% 5/15/16 525 609 Sierra Pacific Power Co. 6.750% 7/1/37 400 477 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 553 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 176 Southern California Edison Co. 4.650% 4/1/15 775 872 Southern California Edison Co. 5.000% 1/15/16 275 315 Southern California Edison Co. 6.650% 4/1/29 225 273 Southern California Edison Co. 5.750% 4/1/35 275 317 Southern California Edison Co. 5.350% 7/15/35 350 381 Southern Power Co. 6.250% 7/15/12 425 464 Southern Power Co. 4.875% 7/15/15 1,325 1,482 Southwestern Electric Power Co. 6.450% 1/15/19 250 286 Southwestern Electric Power Co. 6.200% 3/15/40 75 81 Tampa Electric Co. 6.550% 5/15/36 375 450 Teco Finance Inc. 4.000% 3/15/16 100 105 Teco Finance Inc. 5.150% 3/15/20 125 137 TransAlta Corp. 6.650% 5/15/18 100 119 Union Electric Co. 5.400% 2/1/16 350 391 United Utilities PLC 5.375% 2/1/19 325 349 Virginia Electric and Power Co. 5.100% 11/30/12 225 245 Virginia Electric and Power Co. 5.400% 1/15/16 700 818 Virginia Electric and Power Co. 6.000% 5/15/37 550 645 Virginia Electric and Power Co. 6.350% 11/30/37 250 307 Virginia Electric and Power Co. 8.875% 11/15/38 100 152 Wisconsin Electric Power Co. 6.000% 4/1/14 550 637 Wisconsin Electric Power Co. 4.250% 12/15/19 175 191 Wisconsin Electric Power Co. 5.625% 5/15/33 200 223 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 505 Wisconsin Power & Light Co. 5.000% 7/15/19 25 28 Wisconsin Power & Light Co. 6.375% 8/15/37 300 364 Xcel Energy Inc. 5.613% 4/1/17 631 710 Xcel Energy Inc. 4.700% 5/15/20 100 109 Xcel Energy Inc. 6.500% 7/1/36 225 272 Natural Gas (0.2%) Atmos Energy Corp. 8.500% 3/15/19 250 324 Boardwalk Pipelines LP 5.500% 2/1/17 200 218 CenterPoint Energy Resources Corp. 7.875% 4/1/13 250 288 CenterPoint Energy Resources Corp. 6.150% 5/1/16 300 342 DCP Midstream Operating LP 3.250% 10/1/15 175 176 El Paso Natural Gas Co. 5.950% 4/15/17 225 244 Enbridge Energy Partners LP 9.875% 3/1/19 550 752 Energy Transfer Partners LP 5.650% 8/1/12 275 292 Energy Transfer Partners LP 6.000% 7/1/13 700 767 Energy Transfer Partners LP 5.950% 2/1/15 300 333 Energy Transfer Partners LP 6.125% 2/15/17 300 333 Energy Transfer Partners LP 9.000% 4/15/19 275 352 Energy Transfer Partners LP 6.625% 10/15/36 150 161 7 Enron Corp. 9.125% 4/1/03 700 2 7 Enron Corp. 7.125% 5/15/07 300 1 7 Enron Corp. 6.875% 10/15/07 1,000 2 Enterprise Products Operating LLC 4.600% 8/1/12 225 236 Enterprise Products Operating LLC 5.600% 10/15/14 775 874 Enterprise Products Operating LLC 6.300% 9/15/17 275 318 Enterprise Products Operating LLC 6.875% 3/1/33 1,000 1,128 EQT Corp. 8.125% 6/1/19 400 494 KeySpan Corp. 8.000% 11/15/30 200 267 Kinder Morgan Energy Partners LP 7.125% 3/15/12 475 512 Kinder Morgan Energy Partners LP 5.850% 9/15/12 175 189 Kinder Morgan Energy Partners LP 5.000% 12/15/13 350 382 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 526 Kinder Morgan Energy Partners LP 5.625% 2/15/15 75 84 Kinder Morgan Energy Partners LP 6.850% 2/15/20 225 270 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 304 Kinder Morgan Energy Partners LP 6.500% 9/1/39 375 404 Magellan Midstream Partners LP 5.650% 10/15/16 150 171 Magellan Midstream Partners LP 6.550% 7/15/19 125 149 National Grid PLC 6.300% 8/1/16 275 325 NuStar Logistics LP 7.650% 4/15/18 350 419 Oneok Inc. 5.200% 6/15/15 300 332 Oneok Inc. 6.000% 6/15/35 275 283 ONEOK Partners LP 5.900% 4/1/12 350 374 ONEOK Partners LP 6.150% 10/1/16 600 698 ONEOK Partners LP 8.625% 3/1/19 400 520 ONEOK Partners LP 6.650% 10/1/36 525 589 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 800 886 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 57 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 159 Sempra Energy 6.000% 2/1/13 200 220 Southern California Gas Co. 5.750% 11/15/35 25 29 6 Southern Natural Gas Co. 5.900% 4/1/17 225 246 Spectra Energy Capital LLC 5.668% 8/15/14 400 450 Tennessee Gas Pipeline Co. 7.625% 4/1/37 350 405 Texas Gas Transmission LLC 4.600% 6/1/15 250 267 TransCanada PipeLines Ltd. 4.000% 6/15/13 750 804 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 367 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 850 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 136 TransCanada PipeLines Ltd. 6.200% 10/15/37 475 540 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 373 Williams Partners LP 3.800% 2/15/15 125 132 Williams Partners LP 5.250% 3/15/20 900 980 Williams Partners LP 6.300% 4/15/40 225 248 Other Utility (0.0%) Veolia Environnement 6.000% 6/1/18 600 692 Total Corporate Bonds (Cost $680,473) Sovereign Bonds (U.S. Dollar-Denominated) (1.8%) African Development Bank 1.000% 11/23/11 275 277 African Development Bank 1.750% 10/1/12 225 230 African Development Bank 1.625% 2/11/13 325 332 African Development Bank 3.000% 5/27/14 875 936 Asian Development Bank 4.500% 9/4/12 500 537 Asian Development Bank 1.625% 7/15/13 625 640 Asian Development Bank 3.625% 9/5/13 900 974 Asian Development Bank 2.750% 5/21/14 1,175 1,246 Asian Development Bank 4.250% 10/20/14 300 335 Asian Development Bank 2.625% 2/9/15 600 633 Asian Development Bank 5.500% 6/27/16 100 120 Asian Development Bank 5.593% 7/16/18 500 600 Brazilian Government International Bond 11.000% 1/11/12 300 339 Brazilian Government International Bond 10.250% 6/17/13 150 187 Brazilian Government International Bond 7.875% 3/7/15 475 583 Brazilian Government International Bond 6.000% 1/17/17 1,975 2,301 4 Brazilian Government International Bond 8.000% 1/15/18 83 100 Brazilian Government International Bond 5.875% 1/15/19 1,225 1,436 Brazilian Government International Bond 8.875% 10/14/19 175 246 Brazilian Government International Bond 4.875% 1/22/21 450 493 Brazilian Government International Bond 8.875% 4/15/24 325 477 Brazilian Government International Bond 8.750% 2/4/25 800 1,172 Brazilian Government International Bond 10.125% 5/15/27 875 1,418 Brazilian Government International Bond 8.250% 1/20/34 75 108 Brazilian Government International Bond 7.125% 1/20/37 650 850 Brazilian Government International Bond 11.000% 8/17/40 1,825 2,528 Brazilian Government International Bond 5.625% 1/7/41 650 712 Chile Government International Bond 7.125% 1/11/12 300 321 Chile Government International Bond 5.500% 1/15/13 150 163 Chile Government International Bond 3.875% 8/5/20 300 311 China Development Bank Corp. 4.750% 10/8/14 450 494 China Development Bank Corp. 5.000% 10/15/15 175 196 China Government International Bond 4.750% 10/29/13 200 221 Corp Andina de Fomento 3.750% 1/15/16 875 889 Corp. Andina de Fomento 5.200% 5/21/13 425 459 Corp. Andina de Fomento 5.125% 5/5/15 625 680 Corp. Andina de Fomento 5.750% 1/12/17 375 413 Council Of Europe Development Bank 2.750% 2/10/15 275 291 8 Development Bank of Japan 4.250% 6/9/15 250 280 Eksportfinans ASA 2.000% 9/15/15 25 25 Eksportfinans ASA 5.500% 5/25/16 1,025 1,202 Eksportfinans ASA 5.500% 6/26/17 450 531 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,056 European Bank for Reconstruction & Development 1.625% 9/3/15 100 100 European Investment Bank 2.000% 2/10/12 2,475 2,522 6 European Investment Bank 1.125% 4/16/12 950 959 European Investment Bank 1.750% 9/14/12 650 664 European Investment Bank 1.625% 3/15/13 600 613 European Investment Bank 2.875% 3/15/13 650 683 European Investment Bank 1.875% 6/17/13 700 721 European Investment Bank 4.250% 7/15/13 2,400 2,630 European Investment Bank 1.250% 9/17/13 875 887 European Investment Bank 2.375% 3/14/14 375 393 European Investment Bank 4.625% 5/15/14 2,000 2,236 European Investment Bank 3.125% 6/4/14 1,125 1,201 European Investment Bank 2.875% 1/15/15 450 477 European Investment Bank 2.750% 3/23/15 900 952 European Investment Bank 1.625% 9/1/15 2,050 2,070 European Investment Bank 4.875% 2/16/16 550 636 European Investment Bank 5.125% 9/13/16 300 354 European Investment Bank 4.875% 1/17/17 1,225 1,431 European Investment Bank 5.125% 5/30/17 800 946 European Investment Bank 2.875% 9/15/20 150 151 Export Development Canada 2.375% 3/19/12 850 872 Export Development Canada 1.750% 9/24/12 975 997 Export Development Canada 3.500% 5/16/13 475 509 Export Development Canada 2.250% 5/28/15 150 156 Export-Import Bank of Korea 5.500% 10/17/12 1,100 1,175 Export-Import Bank of Korea 8.125% 1/21/14 1,375 1,599 Export-Import Bank of Korea 5.875% 1/14/15 800 896 Export-Import Bank of Korea 5.125% 3/16/15 150 164 Financement-Quebec 5.000% 10/25/12 500 543 Hydro Quebec 6.300% 5/11/11 775 802 Hydro Quebec 8.400% 1/15/22 825 1,197 Inter-American Development Bank 1.625% 7/15/13 50 51 Inter-American Development Bank 3.000% 4/22/14 1,325 1,415 Inter-American Development Bank 2.250% 7/15/15 3,975 4,121 Inter-American Development Bank 2.375% 8/15/17 250 255 Inter-American Development Bank 3.875% 9/17/19 100 111 Inter-American Development Bank 3.875% 2/14/20 500 552 Inter-American Development Bank 7.000% 6/15/25 250 336 International Bank for Reconstruction & Development 3.125% 11/15/11 600 617 International Bank for Reconstruction & Development 2.000% 4/2/12 2,175 2,225 International Bank for Reconstruction & Development 0.800% 7/13/12 1,075 1,079 International Bank for Reconstruction & Development 1.750% 7/15/13 1,100 1,130 International Bank for Reconstruction & Development 3.500% 10/8/13 75 81 International Bank for Reconstruction & Development 2.375% 5/26/15 1,950 2,042 International Finance Corp. 3.500% 5/15/13 375 403 International Finance Corp. 3.000% 4/22/14 875 932 International Finance Corp. 2.750% 4/20/15 900 959 Israel Government International Bond 4.625% 6/15/13 200 215 Israel Government International Bond 5.500% 11/9/16 850 982 Israel Government International Bond 5.125% 3/26/19 300 333 Japan Bank for International Cooperation 4.250% 6/18/13 75 82 8 Japan Finance Corp. 1.500% 7/6/12 700 709 8 Japan Finance Corp. 2.125% 11/5/12 1,400 1,438 8 Japan Finance Corp. 2.875% 2/2/15 625 660 8 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 569 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 586 Korea Development Bank 8.000% 1/23/14 800 939 Korea Development Bank 4.375% 8/10/15 700 748 Korea Development Bank 3.250% 3/9/16 150 151 Korea Electric Power Corp. 7.750% 4/1/13 750 847 9 Kreditanstalt fuer Wiederaufbau 2.000% 1/17/12 275 280 9 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 1,125 1,154 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 775 826 9 Kreditanstalt fuer Wiederaufbau 1.250% 6/15/12 1,625 1,644 9 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 1,250 1,284 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 1,200 1,285 9 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 225 229 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,325 1,451 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 25 28 9 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 1,225 1,296 9 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 1,275 1,342 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 775 910 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 2,200 2,501 Kreditanstalt fuer Wiederaufbau 4.500% 7/16/18 350 403 9 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 4,775 5,609 9 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 150 165 9 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 1,325 1,335 9 Landwirtschaftliche Rentenbank 5.250% 7/2/12 1,075 1,160 Landwirtschaftliche Rentenbank 1.875% 9/24/12 1,500 1,536 9 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 348 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,174 Mexico Government International Bond 7.500% 1/14/12 145 157 Mexico Government International Bond 6.375% 1/16/13 917 1,018 Mexico Government International Bond 5.875% 2/17/14 1,325 1,497 Mexico Government International Bond 6.625% 3/3/15 493 578 Mexico Government International Bond 11.375% 9/15/16 100 145 Mexico Government International Bond 5.625% 1/15/17 750 861 Mexico Government International Bond 5.950% 3/19/19 1,725 2,027 Mexico Government International Bond 5.125% 1/15/20 100 112 Mexico Government International Bond 6.750% 9/27/34 1,757 2,180 Mexico Government International Bond 6.050% 1/11/40 650 743 Nordic Investment Bank 1.625% 1/28/13 550 560 Nordic Investment Bank 2.625% 10/6/14 475 500 Nordic Investment Bank 2.500% 7/15/15 400 419 10 Oesterreichische Kontrollbank AG 1.875% 3/21/12 1,425 1,452 10 Oesterreichische Kontrollbank AG 4.750% 10/16/12 275 298 10 Oesterreichische Kontrollbank AG 1.750% 3/11/13 700 713 10 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 348 Ontario Electricity Financial Corp. 7.450% 3/31/13 600 690 Panama Government International Bond 5.200% 1/30/20 1,225 1,348 Panama Government International Bond 7.125% 1/29/26 900 1,136 Panama Government International Bond 6.700% 1/26/36 200 244 Pemex Project Funding Master Trust 9.125% 10/13/10 60 60 Pemex Project Funding Master Trust 5.750% 3/1/18 950 1,042 Pemex Project Funding Master Trust 6.625% 6/15/38 375 407 Peruvian Government International Bond 7.125% 3/30/19 500 625 Peruvian Government International Bond 7.350% 7/21/25 700 907 Peruvian Government International Bond 8.750% 11/21/33 560 829 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 300 350 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 1,225 1,362 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 600 667 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 650 790 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 325 362 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 275 316 6 Petroleos Mexicanos 4.875% 3/15/15 425 455 Petroleos Mexicanos 8.000% 5/3/19 700 877 6 Petroleos Mexicanos 6.000% 3/5/20 425 468 6 Petroleos Mexicanos 5.500% 1/21/21 875 930 Poland Government International Bond 6.250% 7/3/12 350 378 Poland Government International Bond 3.875% 7/16/15 550 572 Poland Government International Bond 5.000% 10/19/15 375 410 Poland Government International Bond 6.375% 7/15/19 1,850 2,188 Province of British Columbia Canada 2.850% 6/15/15 750 799 Province of Manitoba Canada 4.900% 12/6/16 825 962 Province of Nova Scotia Canada 5.750% 2/27/12 250 267 Province of Nova Scotia Canada 2.375% 7/21/15 150 155 Province of Ontario Canada 5.000% 10/18/11 2,500 2,619 Province of Ontario Canada 1.875% 11/19/12 1,050 1,075 Province of Ontario Canada 4.100% 6/16/14 1,625 1,792 Province of Ontario Canada 2.950% 2/5/15 250 265 Province of Ontario Canada 2.700% 6/16/15 875 918 Province of Ontario Canada 4.750% 1/19/16 75 86 Province of Ontario Canada 4.000% 10/7/19 850 922 Province of Ontario Canada 4.400% 4/14/20 475 527 Province of Quebec Canada 4.875% 5/5/14 250 281 Province of Quebec Canada 4.600% 5/26/15 350 395 Province of Quebec Canada 5.125% 11/14/16 525 611 Province of Quebec Canada 4.625% 5/14/18 450 510 Province of Quebec Canada 3.500% 7/29/20 300 306 Province of Quebec Canada 7.125% 2/9/24 400 553 Province of Quebec Canada 7.500% 9/15/29 475 687 Region of Lombardy Italy 5.804% 10/25/32 500 540 Republic of Italy 5.625% 6/15/12 875 930 Republic of Italy 2.125% 10/5/12 2,100 2,126 Republic of Italy 4.375% 6/15/13 525 557 Republic of Italy 3.125% 1/26/15 750 765 Republic of Italy 4.750% 1/25/16 575 618 Republic of Italy 5.250% 9/20/16 1,825 2,010 Republic of Italy 6.875% 9/27/23 125 152 Republic of Italy 5.375% 6/15/33 1,400 1,425 Republic of Korea 4.250% 6/1/13 625 663 Republic of Korea 5.750% 4/16/14 875 983 Republic of Korea 7.125% 4/16/19 425 539 South Africa Government International Bond 7.375% 4/25/12 575 627 South Africa Government International Bond 6.875% 5/27/19 875 1,072 South Africa Government International Bond 5.500% 3/9/20 425 474 South Africa Government International Bond 5.875% 5/30/22 100 116 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,091 Total Sovereign Bonds (Cost $154,706) Taxable Municipal Bonds (0.3%) American Muni. Power Ohio Inc. 6.053% 2/15/43 50 52 American Muni. Power Ohio Inc. 5.939% 2/15/47 175 179 Bay Area Toll Auth. CA Toll Bridge Rev. 6.793% 4/1/30 100 107 Bay Area Toll Auth. CA Toll Bridge Rev. 6.918% 4/1/40 175 189 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 325 360 Board of Regents of the Univ. of Texas System Rev. Financing System 5.134% 8/15/42 150 160 Board of Regents of the Univ. of Texas System Rev. Financing System 4.794% 8/15/46 100 102 California Educ. Fac. Auth. Rev. (Stanford Univ.) 3.625% 5/1/14 400 432 California Educ. Fac. Auth. Rev. (Stanford Univ.) 4.250% 5/1/16 100 112 California GO 5.250% 4/1/14 150 160 California GO 5.750% 3/1/17 150 165 California GO 6.200% 10/1/19 600 660 California GO 7.500% 4/1/34 1,200 1,322 California GO 5.650% 4/1/39 200 215 California GO 7.300% 10/1/39 150 159 California GO 7.350% 11/1/39 1,125 1,200 California GO 7.625% 3/1/40 450 494 Central Puget Sound WA Regional Transit Auth. Sales & Use Tax Rev. 5.491% 11/1/39 100 110 Chicago IL Board of Educ. GO 6.138% 12/1/39 100 102 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 650 739 Chicago IL O'Hare International Airport Rev. 6.845% 1/1/38 50 52 Chicago IL O'Hare International Airport Rev. 6.395% 1/1/40 75 80 Chicago IL Transit Auth. Rev. 6.200% 12/1/40 200 203 Chicago IL Transit Auth. Rev. 6.899% 12/1/40 325 354 Clark County NV Airport Improvement Rev. 6.881% 7/1/42 75 78 Commonwealth Financing Auth. Pennsylvania Rev. 6.218% 6/1/39 325 354 Connecticut GO 5.850% 3/15/32 300 340 Cook County IL GO 6.229% 11/15/34 100 104 Dallas County TX Hosp. Dist. GO 5.621% 8/15/44 100 115 Dallas TX Area Rapid Transit Rev. 4.922% 12/1/41 50 50 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 200 233 Dallas TX Area Rapid Transit Rev. 5.022% 12/1/48 75 75 Denver CO City & County School Dist. 5.664% 12/1/33 75 82 District of Columbia Income Tax Rev. 5.591% 12/1/34 50 54 Georgia GO 4.503% 11/1/25 325 366 Illinois GO 2.766% 1/1/12 300 304 Illinois GO 4.071% 1/1/14 300 310 Illinois GO 4.950% 6/1/23 1,450 1,402 Illinois GO 5.100% 6/1/33 1,600 1,348 Illinois GO 6.630% 2/1/35 100 100 Illinois GO 6.725% 4/1/35 275 274 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.851% 12/1/34 75 77 Indianapolis IN Local Public Improvement Bond Bank Notes 6.116% 1/15/40 475 536 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 650 679 Kentucky Asset/Liability Comm. General Fund Rev. 3.165% 4/1/18 50 50 Las Vegas Valley Water Dist. Nevada GO 7.013% 6/1/39 75 88 Los Angeles CA Community College Dist. GO 6.600% 8/1/42 250 276 Los Angeles CA Dept. of Water & Power Rev. 5.716% 7/1/39 100 103 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 325 357 Los Angeles CA Dept. of Water & Power Rev. 6.166% 7/1/40 100 102 Los Angeles CA USD GO 5.750% 7/1/34 250 252 Los Angeles CA USD GO 6.758% 7/1/34 100 113 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) 3.450% 9/1/14 200 215 Maryland Health & Higher Educ. Fac Auth. Rev. (Johns Hopkins Univ.) 5.250% 7/1/19 375 437 Maryland Transp. Auth. Rev. 5.888% 7/1/43 100 110 Massachusetts GO 5.456% 12/1/39 250 274 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 125 142 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 150 160 Metro New York Transp Auth. Rev. (Dedicated Tax Fund) 7.336% 11/15/39 125 157 Metro New York Transp Auth. Rev. (Dedicated Tax Fund) 6.089% 11/15/40 50 55 Metro. Govt. of Nashville & Davidson County TN GO 5.707% 7/1/34 125 139 Metro. New York Transp. Auth. Rev. 5.871% 11/15/39 100 101 Metro. Transp. Auth. NY Rev. 6.648% 11/15/39 175 192 Metro. Washington DC/VA Airports Auth. Airport System Rev. 7.462% 10/1/46 75 78 Missouri Highways & Transp. Comm. Road Rev. 5.445% 5/1/33 100 108 Muni. Electric Auth. Georgia Rev. 6.637% 4/1/57 400 429 Muni. Electric Auth. Georgia Rev. 6.655% 4/1/57 300 315 Muni. Electric Auth. Georgia Rev. 7.055% 4/1/57 150 148 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) 4.750% 6/1/19 25 28 New Jersey Econ. Dev. Auth. Rev. (Pension Funding) 7.425% 2/15/29 425 497 New Jersey Educ. Fac. Auth. Rev. (Princeton Univ.) 5.700% 3/1/39 300 355 New Jersey Transp. Trust Fund Auth. Rev. 6.561% 12/15/40 50 57 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 15 16 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 335 356 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 375 468 New York City NY GO 6.246% 6/1/35 100 106 New York City NY GO 5.968% 3/1/36 150 162 New York City NY GO 5.985% 12/1/36 75 80 New York City NY GO 5.846% 6/1/40 100 105 New York City NY Muni. Water Finance Auth. 6.011% 6/15/42 75 85 New York City NY Muni. Water Finance Auth. 5.440% 6/15/43 100 104 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.750% 6/15/41 100 109 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.952% 6/15/42 100 111 New York City NY Transitional Finance Auth. Rev. 5.767% 8/1/36 100 105 New York City NY Transitional Finance Auth. Rev. 5.508% 8/1/37 150 156 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.500% 3/15/30 325 342 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.628% 3/15/39 95 100 New York State Urban Dev. Corp. Rev. 5.770% 3/15/39 300 322 North Texas Tollway Auth. Rev. 6.718% 1/1/49 200 219 Ohio State Univ. General Receipts Rev. 4.910% 6/1/40 175 179 Ohio Water Dev. Auth. PCR 4.879% 12/1/34 100 105 Oregon (Taxable Pension) GO 5.762% 6/1/23 250 286 Oregon (Taxable Pension) GO 5.892% 6/1/27 375 436 Oregon GO 5.528% 6/30/28 125 141 Oregon School Boards Association GO 4.759% 6/30/28 300 309 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 75 86 Pennsylvania GO 4.650% 2/15/26 125 131 Pennsylvania GO 5.350% 5/1/30 400 411 Pennsylvania State Turnpike Comm. Rev. 5.511% 12/1/45 75 76 Pennsylvania State Turnpike Comm. Rev. 5.561% 12/1/49 75 76 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 125 141 Salt River Project Arizona Agricultural Improvement & Power Dist. Rev. 4.839% 1/1/41 75 75 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 225 265 San Antonio TX Electric & Gas Rev. 5.718% 2/1/41 100 113 San Diego County CA Water Auth. 6.138% 5/1/49 100 111 State Public School Building Auth. Pennsylvania College Rev. 5.000% 9/15/27 100 100 Texas GO 4.681% 4/1/40 100 101 Texas State Transp. Comm. First Tier 5.028% 4/1/26 100 109 Texas State Transp. Comm. Rev. (First Tier) 5.178% 4/1/30 75 81 Texas State Transp. Comm. Rev. (First Tier) 4.631% 4/1/33 300 303 Tobacco Settlement West Virginia Finance Auth. Rev. 7.467% 6/1/47 370 288 Univ. of California Regents 6.583% 5/15/49 125 138 Univ. of California Rev. 5.946% 5/15/45 275 280 Univ. of Texas Permanent Univ. Fund Rev. 5.262% 7/1/39 100 111 Univ. of Texas Permanent Univ. Fund Rev. 6.276% 8/15/41 75 82 Utah GO 4.554% 7/1/24 125 136 Utah GO 3.539% 7/1/25 50 50 Washington GO 5.090% 8/1/33 475 505 Washington GO 5.481% 8/1/39 50 55 Washington GO 5.140% 8/1/40 275 286 Wisconsin GO 4.800% 5/1/13 275 298 Wisconsin GO 5.700% 5/1/26 325 354 Total Taxable Municipal Bonds (Cost $27,399) Tax-Exempt Municipal Bonds (0.0%) California (0.0%) San Francisco CA City & County Water Rev. (Cost $75) 6.000% 11/1/40 75 79 Total Tax-Exempt Municipal Bonds (Cost $75) 79 Temporary Cash Investments (1.9%) Money Market Fund (1.9%) 11,12Vanguard Market Liquidity Fund 0.261% 174,580,464 174,580 U.S. Government and Agency Obligations (0.0%) 3,13 Freddie Mac Discount Notes 0.331% 12/15/10 2,000 1,999 3,13 Freddie Mac Discount Notes 0.361% 12/16/10 200 200 Total Temporary Cash Investments (Cost $176,779) Total Investments (101.3%) (Cost $8,043,825) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $9,804,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.8% and 1.6%, respectively, of net assets. 2 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $20,393,000, representing 0.2% of net assets. 7 Non-income-producing securitysecurity in default. 8 Guaranteed by the Government of Japan. 9 Guaranteed by the Federal Republic of Germany. 10 Guaranteed by the Republic of Austria. 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 12 Includes $10,540,000 of collateral received for securities on loan. 13 Securities with a value of $2,199,000 have been segregated as initial margin for open futures contracts. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. PCRPollution Control Revenue Bond. REITReal Estate Investment Trust. USDUnited School District. Balanced Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2010 67 19,040 346 E-mini Russell 2000 Index December 2010 35 2,361 92 S&P MidCap 400 Index December 2010 5 2,000 66 E-mini S&P MidCap Index December 2010 20 1,600 42 E-mini S&P 500 Index December 2010 20 1,137 7 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Balanced Index Fund Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,726,669   U.S. Government and Agency Obligations  2,585,221  Asset-Backed/Commercial Mortgage-Backed Securities  152,834  Corporate Bonds  749,472 5 Sovereign Bonds  166,845  Taxable Municipal Bonds  29,091  Tax-Exempt Municipal Bonds  79  Temporary Cash Investments 174,580 2,199  Futures ContractsAssets 1 1   Futures ContractsLiabilities 1 (78)   Total 5,901,172 3,685,741 5 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2010: Investments in Investments in Common Stocks Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) ($000) Balance as of December 31, 2009 17 5 Transfers into Level 3   Change in Unrealized Appreciation (Depreciation) (17)  Balance as of September 30, 2010  5 C. At September 30, 2010, the cost of investment securities for tax purposes was $8,043,825,000. Net unrealized appreciation of investment securities for tax purposes was $1,543,170,000, consisting of unrealized gains of $2,001,029,000 on securities that had risen in value since their purchase and $457,859,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Distribution Focus Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Investment Companies (90.7%) U.S. Stock Funds (35.2%) Vanguard Total Stock Market Index Fund Investor Shares 2,496,482 70,925 Vanguard REIT Index Fund Investor Shares 1,647,010 28,477 International Stock Funds (20.1%) Vanguard European Stock Index Fund Investor Shares 1,063,817 27,595 Vanguard Emerging Markets Stock Index Fund Investor Shares 509,611 14,595 Vanguard Pacific Stock Index Fund Investor Shares 1,426,524 14,494 Bond Funds (25.3%) Vanguard Intermediate-Term Investment Grade Fund Investor Shares 4,111,585 42,720 Vanguard Inflation-Protected Securities Fund Investor Shares 1,096,682 14,553 1 Vanguard Total Bond Market II Index Fund Investor Shares 1,315,034 14,189 Market Neutral Fund (10.1%) Vanguard Market Neutral Fund Investor Shares 2,899,482 28,357 Total Investment Companies (Cost $253,861) Temporary Cash Investments (8.6%) 2 Money Market Fund (7.0%) 1 Vanguard Market Liquidity Fund, 0.261% 19,720,374 19,720 Face Amount ($000) U.S. Government and Agency Obligations (1.6%) 3 Federal Home Loan Bank Discount Notes, 0.300%, 11/19/10 1,500 1,500 3 Freddie Mac Discount Notes, 0.300%, 11/1/10 2,000 2,000 3 Freddie Mac Discount Notes, 0.321%, 12/15/10 1,000 999 Total Temporary Cash Investments (Cost $24,219) Total Investments (99.3%) (Cost $278,080) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.0% and -1.4%, respectively, of net assets. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as Managed Payout Distribution Focus Fund security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At September 30, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 10/31/10 ML 28,241 (0.555%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Managed Payout Distribution Focus Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 255,905   Temporary Cash Investments 19,720 4,499  Total 275,625 4,499  D. At September 30, 2010, the cost of investment securities for tax purposes was $278,080,000. Net unrealized appreciation of investment securities for tax purposes was $2,044,000, consisting of unrealized gains of $12,602,000 on securities that had risen in value since their purchase and $10,558,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth Focus Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Investment Companies (90.4%) U.S. Stock Funds (46.9%) Vanguard Total Stock Market Index Fund Investor Shares 714,537 20,300 Vanguard REIT Index Fund Investor Shares 315,711 5,459 International Stock Funds (28.2%) Vanguard European Stock Index Fund Investor Shares 288,930 7,495 Vanguard Emerging Markets Stock Index Fund Investor Shares 139,428 3,993 Vanguard Pacific Stock Index Fund Investor Shares 391,542 3,978 Bond Fund (5.4%) Vanguard Intermediate-Term Investment Grade Fund Investor Shares 287,080 2,983 Market Neutral Fund (9.9%) Vanguard Market Neutral Fund Investor Shares 554,229 5,420 Total Investment Companies (Cost $56,221) Temporary Cash Investments (9.0%) 1 Money Market Fund (9.0%) 2 Vanguard Market Liquidity Fund, 0.261% 4,908,237 4,908 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 3 Freddie Mac Discount Notes, 0.240%, 3/14/11 20 20 Total Temporary Cash Investments (Cost $4,928) Total Investments (99.4%) (Cost $61,149) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.0% and -1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Managed Payout Growth Focus Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At September 30, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 10/31/10 ML 5,507 (0.555%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Managed Payout Growth Focus Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 49,628   Temporary Cash Investments 4,908 20  Total 54,536 20  D. At September 30, 2010, the cost of investment securities for tax purposes was $61,149,000. Net unrealized depreciation of investment securities for tax purposes was $6,593,000, consisting of unrealized gains of $1,362,000 on securities that had risen in value since their purchase and $7,955,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth and Distribution Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Investment Companies (90.6%) U.S. Stock Funds (41.0%) Vanguard Total Stock Market Index Fund Investor Shares 2,414,810 68,605 Vanguard REIT Index Fund Investor Shares 1,276,907 22,077 International Stock Funds (24.3%) Vanguard European Stock Index Fund Investor Shares 1,005,725 26,089 Vanguard Pacific Stock Index Fund Investor Shares 1,363,115 13,849 Vanguard Emerging Markets Stock Index Fund Investor Shares 478,458 13,703 Bond Funds (15.2%) Vanguard Intermediate-Term Investment Grade Fund Investor Shares 2,151,884 22,358 1 Vanguard Total Bond Market II Index Fund Investor Shares 1,035,688 11,175 Market Neutral Fund (10.1%) Vanguard Market Neutral Fund Investor Shares 2,277,666 22,276 Total Investment Companies (Cost $210,017) Temporary Cash Investments (8.7%) 2 Money Market Fund (7.1%) 1 Vanguard Market Liquidity Fund, 0.261% 15,618,973 15,619 Face Amount ($000) U.S. Government and Agency Obligations (1.6%) 3 Freddie Mac Discount Notes, 0.321%, 12/15/10 1,000 999 3 Freddie Mac Discount Notes, 0.300%, 11/1/10 1,000 1,000 3 Federal Home Loan Bank Discount Notes, 0.300%, 11/19/10 1,500 1,500 Total Temporary Cash Investments (Cost $19,118) Total Investments (99.3%) (Cost $229,135) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.2% and -1.5%, respectively, of net assets. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Managed Payout Growth and Distribution Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At September 30, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 10/31/10 ML 22,412 (0.555%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Managed Payout Growth and Distribution Fund The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 200,132   Temporary Cash Investments 15,619 3,499  Total 215,751 3,499  D. At September 30, 2010, the cost of investment securities for tax purposes was $229,135,000. Net unrealized depreciation of investment securities for tax purposes was $9,885,000, consisting of unrealized gains of $7,712,000 on securities that had risen in value since their purchase and $17,597,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 VANGUARDVALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
